Case 1:20-cv-01006-GHW Document 128-6 Filed 07/23/21 Page 1 of 53




                  EXHIBIT "F"
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW         Document
                                      Document 121-27
                                               128-6           Filed07/23/21
                                                              Filed  07/02/21 Page
                                                                               Page22ofof53
                                                                                          53




                                                                                            Page   1


 1                        IN    THE   UNITED      STATES          DISTRICT       COURT

                         FOR    THE   SOUTHERN      DISTRICT            OF     NEW   YORK

 2

 3      WHITESTONE        CONSTRUCTION,           CORP.,)

                                                              )
 4                       Plaintiff,                           )
                                                              )
 5              vs .                                          )     No.      20-CV-1006

                                                              )
 6      YUANDA     USA    CORPORATION,                        )
                                                              )
 7                       Defendant .                          )
 8

 9
                          The    videotaped videoconference                      deposition        of
10
        JAMES    DEARTH,        called      for   examination,             taken pursuant          to
11

        the   Federal      Rules      of    Civil   Procedure             of   the    United    States
12

        District        Courts   pertaining         to    the       taking      of    depositions,
13

        taken    before     KELLY      A.    BRICHETTO,            CSR No.      84-3252,
14

        Certified        Shorthand Reporter              of       the   State    of    Illinois,        on
15

        the   20th      day of   January,         2021,       at    10:04      a.m.
16
17

18
19

        REPORTED        REMOTELY      FROM   CHICAGO,             ILLINOIS

20
21

22

23
24



                                        Veritext Legal Solutions
     www.veritext.com                                                                        888-391-3376
             Case
             Case l:20-cv-01006-GHW
                  1:20-cv-01006-GHW             Document 128-6
                                                Document 121-27 Filed
                                                                 Filed07/23/21
                                                                       07/02/21 Page
                                                                                 Page3 3ofof53
                                                                                             53



                                                               Page 2                                                                                Page 4
          1 REMOTE APPEARANCES:                                          1                   INDEX OF EXHIBITS
                                                                         2 NUMBER                   DESCRIPTION                   IDENTIFIED
         2
                                                                         3 Exhibit No. 1   Notice of 30(b)(6)
                On behalf of the Plaintiff:                                            deposition           13
         3                                                               4 Exhibit No. 2   Complaint                        14
                   GOETZ FITZPATRICK, LLP, by                              Exhibit No. 3          New York State Complaint          28
                                                                         5 Exhibit No. 4         Whitestone Construction
      4            MR. DONALD J. CARBONE
                                                                                             Corporation purchase order
                   1 Pennsylvania Plaza                                  6                   13-0139-002              40
      5            Suite 3100                                                    Exhibit No. 5    (Skipped)
                  New York, New York 10119                               7 Exhibit No. 6          RFI Transmittal      67
                                                                           Exhibit No. 7          Whitestone's PCO number 90         95
      6            (212)695-8100
                                                                         8 Exhibit No. 8          E-mail from Michael Pardee
                   dcarbone@goetzfitz.com
                                                                                             May 3, 2019              104
      7                                                                  9 Exhibit No. 9          Notice of Dispute
      8         On behalf of the Defendant:                                                 May 3, 2019               108
                                                                        10 Exhibit No. 10         Description of Dispute
      9           FOX SWIBEL LEVIN & CARROLL, LLP, by
                                                                                             letter from Whitestone
                  MR. ADAM GILL                                         11                  May 6, 2019               109
     10           222 West Madison Street                                  Exhibit No. 11         (Skipped)
                  Chicago, Illinois 60606                               12 Exhibit No. 12         Letter from Whitestone
                                                                                            to Yuanda June 24, 2019         122
     11           (312)224-1200
                                                                        13 ExhibitNo. 13          E-mail from Dearth
                  agill@foxswibel.com
                                                                                            to Yuanda             136
     12                                                                 14 Exhibit No. 14         E-mail chain from Dearth
     13                                                                                     to Yuanda             141
                                                                        15 ExhibitNo. 15          (Skipped)
     14
                                                                                 ExhibitNo. 16    E-mail chain
     15 ALSO PRESENT:                                                   16            April 27, 2020        148
     16 MR. ADAM NUDELMAN, Legal Videographer                              ExhibitNo. 17    Supporting documentation
     17                                                                 17            for Whitestone's damages  149
                                                                                 ExhibitNo. 18    (Skipped)
     18
                                                                        18 ExhibitNo. 19   Supporting documentation
     19
                                                                                      for Whitestone's damages 153
     20                                                                 19
     21                                                                 20
                                                                        21
     22
                                                                        22
     23                                                                 23
     24                                                                 24


                                                           Page 3                                                                                    Page 5
      1                   TRANSCRIPT INDEX                                   1                      CERTIFIED QUESTIONS
      2 APPEARANCES                                    2                 2 QUESTION                                    PAGE                      LINES
      3                                                                  3 Question No. 1                             129                      3-4
      4 INDEX OF EXHIBITS                                  4             4
      5                                                                  5
      6 EXAMINATION OF JAMES DEARTH                                      6
      7 BY MR. GILL                                7                     7
      8                                                                  8
      9 CERTIFIED QUESTIONS                                    5         9
     10                                                                 10
     11 REPORTER'S CERTIFICATE                                   191 11
     12                                                                 12
     13 EXHIBIT CUSTODY                                                 13
     14 COURT REPORTER                                                  14
     15                                                                 15
    16                                                                  16
    17                                                                  17
    18                                                                  18
    19                                                                  19
    20                                                                  20
    21                                                                  21
    22                                                                  22
{   23                                                                  23
    24                                                                  24

                                                                                                                                          2 (Pages 2-5)
                                                 Veritext Legal Solutions
    www.veritext.com                                                                                                                      888-391-3376
                  Case
                  Case l:20-cv-01006-GHW
                       1:20-cv-01006-GHW                        Document
                                                                Document 121-27
                                                                         128-6              Filed07/23/21
                                                                                           Filed  07/02/21 Page
                                                                                                            Page44ofof53
                                                                                                                       53



                                                                           Page 6                                                                 Page 8

              1          THE VIDEOGRAPHER: Good morning. Today's date                 1 BY MR. GILL:
    f'        2 is January 20th, 2021. The time on the record is 10:04                2     Q.     Mr. Dearth, have you ever given a deposition

              3 a.m.                                                                  3 before?

              4            This is the videorecorded deposition of                   4      A.    No.

              5 James Dearth in reference to Whitestone Construction                  5          MR. CARBONE: Mr. Gill, just for a moment —

              6 Corp. versus Yuanda USA Corporation in the United States              6 and if we didn't sign it — you're talking about the
              7 District Court for the Southern District of New York,                7 stipulation and order concerning protocol for conducting
              8 case Number 20-cv-1006. This video deposition is taking               8 remote depositions which is seven pages dated sometime in

           9 place remotely.                                                         9 January 2021?
          10               Would all attorneys present please                       10           MR. GILL: Correct.

          1 1 identify themselves and state whom they represent                     11           MR. CARBONE: Okay. Yes, we agree to that.

          12 beginning with the party noticing this proceeding.                     12           MR. GILL: Thank you.
          13             MR. GILL: This is Adam Gill, G-I-L-L,                      13           MR. CARBONE: And, Mr. Gill, with respect to

          14 representing the Defendant, Yuanda USA Corporation.                    14 proceeding under the Federal Rules, I just want to be

          15             MR. CARBONE: This is Donald Carbone with                   15 clear. With respect to any objections, that in order to
          16 Goetz Fitzpatrick, LLP, and we represent the Plaintiff in              16 preserve our rights at the time of trial with respect to

          17 the action, Whitestone Construction Corp.                              17 the objections, all we have to do is object. We do not
          18             THE VIDEOGRAPHER: My name is Adam Nudelman.                18 have to explain the reasons for objections. Do you
          19 I'm the videographer with Veritext. The court reporter                 19 agree?
          20 today is Kelly Kilcoyne, also with Veritext. She will                  20           MR. GILL: I — if that is what your

          21 now administer the oath. We can proceed.                               21 interpretation of the rules is, then yes.

          22                       (Witness swom.)                                  22           MR. CARBONE: Well, Mr. Gill, it's a question

          23             MR. GILL: Thank you.                                       23 of — if we're going to proceed, I'd like to proceed on
          24                                                                        24 the same page. So that's my interpretation of the rules.

                                                                           Page 7                                                                 Page 9

           1 WHEREUPON:                                                              1 If you disagree with me, let me know because rather than
           2                    JAMES DEARTH,                                        2 object, just saying objection, I'll explain the reasons

           3 called as a witness herein, having been first duly sworn,               3 for my objection which as you know will extend the
           4 was examined and testified as follows:                                  4 deposition. So I just need to know whether you agree and

           5                   DIRECT EXAMINATION                                    5 you have the same interpretation as I do.

           6 BY MR. GILL:                                                            6           MR. GILL: I do. I do have the same

           7        Q.     Can you state your name and spell your last               7 interpretation because — yes, I agree.
           8 name for the record, please.                                            8           MR. CARBONE: Okay, great. Thank you.

          9         A.     James Dearth, D-E-A-R-T-H.                                9           MR. GILL: Thank you.

          10             MR. GILL: For the record, this is the                      10 BY MR. GILL:

         1 1 discovery deposition of James Dearth as the corporate                  11     Q.     So let me go over some ground rules since you
         12 representative of Whitestone Construction Company taken                 12 have not given a deposition before. Obviously there's a

         13 pursuant to notice, the Federal Rules of Civil Procedure                1 3 court reporter here taking down everything you and I say.

         14 and all applicable rules.                                               14 And even in the best of times when we're in the same
         15                Before I begin, counsel, we are taking                   15 room, it's difficult. This is not intended to be a

         16 this deposition pursuant to a stipulation for conducting                16 conversation. And for the clarity of what is said and
         17 remote depositions. Do you agree to the terms in that                   17 the court reporter's sanity, you — I ask you please to
         18 stipulation?                                                            1 8 let me finish a question before you provide ~ start an

         19              MR. CARBONE: Yes. I believe — I believe we                 19 answer, and I will make every effort to not step on your
         20 signed it and returned it.                                              20 answers. We want to make sure that the record and what

         21              MR. GILL: Okay. Actually, you did not sign                 21 you say and what I'm asking are clear so that later when

         22 and return it. That's why I'm asking you for your                       22 we go back and review this it's understood what the
V        23 agreement on the record.                                                23 questions and answers were.

         24                                                                         24           In the same vain, all of your answers must be


                                                                                                                                   3 (Pages 6-9)
                                                                 Veritext Legal Solutions
         www.veritext.com                                                                                                          888-391-3376
         Case
         Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                   Document
                                                   Document 121-27
                                                            128-6                    Filed07/23/21
                                                                                    Filed  07/02/21 Page
                                                                                                     Page55ofof53
                                                                                                                53



                                                                Page 10                                                                  Page 12

     1 verbal. Nods of the head, um-hum, na-huh, things like                    1   Q.     And today you are answering questions on
     2 that are going to make it extremely difficult for the                 2 behalf of Whitestone not on your own personal knowledge.

     3 court reporter to take down accurately what we say and                3 Do you understand that?

     4 for your attorney and me to later understand what exactly            4       A.    Yes.

     5 the answer was. Is that fair enough?                                  5      Q.    At this time if you can open the exhibits. I

     6     A.    Yes.                                                        6 provided exhibits to Mr. Carbone earlier this week. Can
     7     Q.    Thank you.                                                 7 you open up the redwell that contains them?
     8          If at any time you need to take a break, just                8           MR. CARBONE: Yeah, Adam, do you want me to

  9 let me know, and I only ask that you answer a question                  9 open it or do you want him to open it?
 1 0 that is pending before we take a break. This is not                   10            MR. GILL: I would like it opened on camera.

 1 1 supposed to be a marathon, and the purpose is just to get             Ill don't care who opens it.
 12 to the bottom of some of these factual issues.                         12            MR. CARBONE: Okay.

 13             So aside from any discussions with your                    13              Here it is.
 14 attorney — and I certainly don't want any — to know                    14            MR. GILL: Thank you.

 1 5 about any communication you had with the attorney here or 15                          There's two copies. One copy is for the
 16 any other attorney that has been advising Whitestone, but              16 deponent and one is for counsel.
 17 aside from communications with your attorney have you                  17            THE VTDEOGRAPHER: The video is — that I am

 18 discussed this deposition with anyone?                                 18 doing is just on the deponent. Is that okay or do you
 19        A.    No.                                                       19 want —
 20        Q.    Okay. Did you discuss the topics of the                   20            MR. GILL: That's fine.
 2 1 deposition with anyone at Whitestone in preparation for               21            THE VIDEOGRAPHER: - it on the video?
 22 this deposition?                                                       22            MR. GILL: That's fine. Mr. Carbone is
 23        A.    I just told my office that I was gonna be                 23 showing me what — what he has, and it's acceptable.
 24 here for the deposition.                                               24              So one copy is for you, Mr. Carbone, and

                                                                Page 1 1                                                                 Page 13

  1        Q.    Okay. What did you do in preparation for                   1 one copy is for the deponent.

  2 this deposition?                                                        2            MR. CARBONE: Do you care which copy, the

  3        A.    I met with Mr. Carbone yesterday and I                     3 rubber band or the non-rubber band copy?

  4 believe it was the Friday before last.                                  4            MR. GILL: Nope. They are identical.

  5        Q.    Did you review any documents?                              5            MR. CARBONE: Okay.

  6        A.    Yes.                                                       6 BY MR. GILL:

  7        Q.    What documents did you review?                             7       Q.    If you can please take a look at the exhibit

  8        A.    A number of documents.                                     8 that's previously been marked as Defendant's Exhibit 1.

  9        Q.    Okay. What — including what?                               9 Have you seen this document before?

 10        A.    I'm not sure. If I had a list, I would be                 10       A.    No. No.

 1 1 able to identify or visually see them, but I don't know               11       Q.    Okay. For the record, this is a notice of
12 off the top of my head.                                                 12 deposition, 30(b)(6) deposition that I provided to

13         Q.    You don't remember any document you reviewed              13 counsel for Whitestone on or about — I don't recall. A
14 in preparation for this deposition?                                     14 couple weeks ago. I can get the exact date later, but

15         A.    I do remember them. I would just have to                  15 you have not seen this document; is that correct?

16 visually see them to recall.                                            16       A.    No.

17         Q.   As you sit here without looking at any                     17       Q.    If you can turn to Page 3 and 4, have you
18 documents, you don't recall what documents you reviewed                 18 seen this list of topics before?
19 though; is that accurate?                                               19       A.    No.

20         A.   Yes.                                                       20       Q.    Are you capable and able to answer questions

21         Q.   Okay. And you understand that Whitestone has               21 regarding all the topics listed on Page 3 and 4 of this

22 designated you as its corporate representative for the                  22 notice of 30(b)(6) deposition?

23 purpose of this litigation. Do you understand that?                     23       A.    I'm going to list off the ones that I won't

24         A.   Yes.                                                       24 be able to.


                                                                                                                        4 (Pages 10 - 13)

                                                      Veritext Legal Solutions
www.veritext.com                                                                                                             888-391-3376
      Case l:20-cv-01006-GHW     Document 121-27 Filed 07/02/21 Page 6 of 53
          Case 1:20-cv-01006-GHW Document 128-6 Filed 07/23/21 Page 6 of 53


                                                                   Page 14                                                                 Page 16

      1      Q.    Okay.                                                          1   Q.     When did they both reject that work?
     2       A.    Three, Page 3, item 3.                                      2      A.     I would need to review the documents. I

     3       Q.    Yep. I understand.                                          3 don't know the exact date —
  4          A.    I'll answer to the best of my ability item 4.               4      Q.     Okay.

     5 To the best of my ability for 5. To the best of my                      5      A.     -- offhand.

     6 ability for 6. To the best of my ability for 7. Eight                   6      Q.    Do you know specifically what work they

  7 is fine. I can answer B.                                                   7 rejected?
  8         Q.     Understood. Thank you.                                      8      A.    They rejected the clerestory assembly.
  9         A.     Nine as well. I can answer 9 as well. To                    9      Q.    The entire assembly?
 1 0 the best of my ability for 1 0. I can answer 1 1 . I can                10       A.    Of the clerestory specifically.
 11 answer 12. I can answer 13. I can answer 14. lean                        11       Q.    But the entire assembly of the clerestory?

 12 answer 15. I can answer 16. I can answer 16 to the best                  12       A.    I'm unsure of how to answer that.

 1 3 of my ability. I can answer 1 7 to the best of my                       13       Q.    Well, what did they reject? What did they

 14 ability. I can answer 18 to the best of my ability. I                    14 find was not compliant with the contract documents?
 15 won't be able to answer 19. I won't be able to answer                    15       A.    Movement criteria between two buildings.

 16 20. I'll be able to answer 21.                                           16       Q.    If you can look at Exhibit 2 again. Read

 17         Q.     Thank you. Okay. If you can take — take a                 17 paragraph 8 to yourself.

 1 8 look at what's been previously marked as Defendant's                    18                        (Witness peruses document.)
 19 Exhibit 2 which, for the record, is the Complaint filed                  19       A.    Okay.
 20 in this litigation on February 6, 2020 in the Southern                   20       Q.    Okay. What does Whitestone mean in this

 21 District of New York. It's my understanding that you                     21 allegation when it talks about defective work?
 22 will be able to answer questions as Whitestone's                         22       A.    Would you mind rephrasing that question?
 23 designated representative regarding the allegations                      23       Q.I can't. The second — the last part of this
 24 contained in this document; is that accurate?                            24 says: "Defendant is contractually obligated to repair or

                                                                   Page 15                                                                 Page 17

  1         A.     Yes, I will do my best.                                    1 replace said defective work." I want to know what
  2         Q.     If you turn to Page 2, paragraph number 7,                 2 Whitestone means by defective work.

  3 allegation 7, can you read that to yourself, please.                      3       A.    Defective work is what the owner determines

  4                          (Witness peruses document.)                      4 is not in compliance with their drawings and

  5               "Has been rejected and declared defective by                5 specifications.

  6 CUCF, as owner, and its general contractor, F J. Sciame                   6       Q.    Does that require that the work actually not

  7 Construction Company, Inc.; is that correct?                              7 be in compliance or just determined to be not in

  8         A.    Yes.                                                        8 compliance?
  9         Q.    As far as you know, does Sciame have a                      9            MR. CARBONE: Objection.

 10 contract with Yuanda?                                                    10              You can answer.

 11         A.    No.                                                        11 BY THE WITNESS:

 12         Q.    Who does Sciame have a contract with?                      12       A.    I'm unsure.

 13         A.    Whitestone.                                                13 BY MR. GILL:

 14         Q.    Did both Sciame and the owner reject                       14       Q.    Whitestone doesn't know what it means when it

 15 Whitestone's work?                                                       15 wrote defective work in its Complaint; is that your

 16         A.    They rejected Yuanda's work.                               16 answer?

 17         Q.    Well, in order to reject Yuanda's work, did                17            MR. CARBONE: Objection.

 1 8 they have to reject Whitestone's work?                                  18 BY MR. GILL:

 19         A.    I'm unsure.                                                19       Q.    Please answer.
20          Q.    But Yuanda doesn't have a contract with                    20       A.    Could you say that one more time, please.
21 Sciame; is that accurate?                                                 21       Q.    Does Whitestone know what it meant when it

22          A.    Yes.                                                       22 stated defective work in paragraph 8 of its Complaint?

23          Q.    Who rejected the work ~ the owner or Sciame?               23       A.    Yes.

24          A.    Both.                                                      24       Q.    What did Whitestone mean?


                                                                                                                         5 (Pages 14 - 17)
                                                       Veritext Legal Solutions
www.veritext. com                                                                                                             888-391-3376
              Case
              Case l:20-cv-01006-GHW
                   1:20-cv-01006-GHW                       Document 128-6
                                                           Document 121-27 Filed
                                                                            Filed07/23/21
                                                                                  07/02/21 Page
                                                                                            Page7 7ofof53
                                                                                                        53



                                                                      Page 18                                                                Page 20

          1     A.     That the owner determined that the work was                1                       (Witness peruses document.)
         2 defective.                                                             2     A.    Yes.
         3      Q.     If work is not defective — or strike that.                 3     Q.    According to this allegation, Whitestone says
         4            If work does actually conform or comply to                  4 that Yuanda has failed or refused to correct its
         5 the requirements in the contract documents, is that work               5 defective work; is that accurate?
         6 required to be replaced or corrected if the owner's                    6     A.    Yes.
      7 wrong?                                                                    7     Q.    What did Whitestone demand Yuanda do in order
      8         A.     Would you mind saying that one more time, I'm              8 to correct this defective work?
      9 sorry, a little bit slower?                                               9     A.    Remediate the clerestory assembly to the
     10         Q.     If work is, in fact, correct in that it                   10 satisfaction of the owner.
     1 1 complies with the requirements of the contract documents,               11     Q.    The entire remediation from design through
     12 is Whitestone or Yuanda required to correct or replace it               12 installation, is that your position?
     13 if the owner is wrong in their determination?                           13      A.    Yes.

     14         A.     I believe so, yes.                                       14      Q.    What exactly did Yuanda refuse to do?
     15         Q.    And what is that belief based on?                         15      A.    They refused to supply the manpower and I
     16         A.    If the owner or construction manager believes             16 believe the material to complete the remediation to the
     17 that the work is defective, we need to replace it. We                   17 owner's satisfaction.
     18 need to bear the sole cost as well.                                     18      Q.    If you'd look at paragraph 12 on Page 3 of
     19         Q.    We who?                                                   19 Exhibit 2. Please read that to yourself.
     20         A.    Whitestone and its vendors and                            20      A.    Excuse me. I'm unsure of the material aspect
     21 subcontractors.                                                         2 1 of that last thing I just said.
     22         Q.    According to Whitestone, who has the right to             22      Q.    I understand. If you can read paragraph 12
     23 determine whether Yuanda's work conforms or does not                    23 to yourself.
     24 conform to the project — the contract documents?                        24                       (Witness peruses document.)

                                                                      Page 19                                                               Page 21

      1              MR. CARBONE: Objection.                                      1     A.    Okay.
      2 BY MR. GILL:                                                             2      Q.    Does this description and definition of what
      3         Q.    Go ahead and answer. For all of your                       3 is defined in here as "work," does that accurately
      4 attorney's objections, you have to answer unless he says                 4 describe Yuanda's scope of work?
      5 it's privileged or there's some other reason why you                     5           MR. CARBONE: I'm going to object. Oh, never
      6 shouldn't answer.                                                        6 mind. Objection withdrawn.
      7         A.    I understand. I'm sorry. Would you mind                    7 BY THE WITNESS:
      8 just saying that once again?                                             8      A.    I believe so. I don't know if it's
      9         Q.    Yeah. According to Whitestone, who has the                 9 everything, but I believe so.
     10 right to determine that Whitestone's or Yuanda's work                   10 BY MR. GILL:
     1 1 fails to conform with the contract documents?                          11      Q.    You understand what I mean by scope of work?
     12              MR. CARBONE: He's already — you already                    12      A.    Yes.
     13 asked that question. He already answered that question,                 13      Q.    What is scope of work?
     14 I believe.                                                              14      A.    What they're contractually obligated to
     15              MR. GILL: No. You just objected. He did not                15 deliver.
     16 answer.                                                                 16      Q.    Youseeinthis that the allegation is that
     17              MR. CARBONE: Okay.                                         17 Yuanda was contractually obligated to install the
     18 BY THE WITNESS:                                                         18 curtainwall system?
     19         A.    I believe it's the owner and their designated             19     A.     No.
    20 design team, the construction manager and Whitestone                     20      Q.    You don't see that that's what this says?
    21 itself.                                                                  21 This states that Yuanda — or sorry. Yuanda agrees to
    22 BY MR. GILL:                                                             22 provide Whitestone with "all curtainwall system design,

v   23          Q.    If you can turn to Page 3 of Exhibit 2 and                23 engineering, structural calculations" and a list of other
    24 read paragraph 9 to yourself.                                            24 things, "installation and testing." Do you see that it


                                                                                                                            6 (Pages 18-21)
                                                             Veritext Legal Solutions
    www.veritext.com                                                                                                               888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                       Document
                                                       Document 121-27
                                                                128-6               Filed07/23/21
                                                                                   Filed  07/02/21 Page
                                                                                                    Page88ofof53
                                                                                                               53



                                                                 Page 22                                                                Page 24

          1 says Yuanda was required to perform installation?                   1 BY THE WITNESS:

          2     A.     Yes.                                                  2      A.    I believe so, yes.

          3     Q.     Is that correct?                                      3 BY MR. GILL:
         4      A.     Yuanda did not install anything on the                4      Q.    Okay. How did Sciame inform Whitestone that
          5 project.                                                         5 the WT-3 system was non-conforming?
          6     Q.     Were they required to install anything on the         6      A.    I believe via a letter or e-mail.
         7 project?                                                          7      Q.    Was that the first time that Sciame informed
          8     A.     I'm not aware of that if they were. I know            8 Whitestone that the WT-3 clerestory was non-conforming?
         9 they did not though.                                              9           MR. CARBONE: I'm going to object. Could you
     10         Q.     You're not aware whether they were required 10 just give him a time frame?
     11 to under the terms of the purchase order? I'm just                  11 BY MR. GILL:
     12 clarifying.                                                         12      Q.    I am asking whether the date stated in the
     13         A.     Correct.                                             13 Complaint, June 29th, is the first time that Sciame
     14         Q.     Okay.                                                14 informed Whitestone that the WT-3 was non-conforming.
     15        A.      Correct.                                             15           MR. CARBONE: Okay. Thank you.
     16         Q.     And there will be times where I will repeat          16 BY THE WITNESS:
     17 your statement as just clarification making sure I                 17       A.    I don't believe that's - that's true.
     18 understand what you're saying, so I'm not trying to be 18 BY MR. GILL:
     1 9 difficult or trick you. I just want to make sure I                19       Q.    Okay. When was the first time that Sciame
     20 understand. Is that okay?                                          20 informed Whitestone that the WT-3 was non-conforming?
     21        A.      Yes.                                                21       A.    That Sciame informed Whitestone?
     22        Q.      Who installed the curtainwall system that           22       Q.    Yes.
     23 Yuanda fabricated and delivered?                                   23      A.     Within the two years prior. A year and a
     24        A.      Metro-Tech Erector's Corp.                          24 half, two years prior I would say. And that's Sciame
\

                                                                 Page 23                                                                Page 25

      1        Q.    And was that under a subcontract with                  1 informing Whitestone.

      2 Whitestone?                                                         2      Q.     Right.
      3       A.     Yes.                                                   3            The second half of this allegation says that
      4       Q.     If you can look at Page 4 and read paragraph           4 "Whitestone in turn demanded that Yuanda remediate the

      5 17 to yourself.                                                     5 non-conforming work." Do you see that?

      6                        (Witness peruses document.)                  6      A.     Yes.

      7       A.     Okay.                                                  7      Q.     Did Whitestone direct Yuanda to remediate the
      8       Q.     Okay. According to this, Perkins Eastman,              8 non-conforming work only because Sciame declared
      9 the architect, discovered "alleged severe discrepancies             9 Whitestone's work or Yuanda's work to be non-conforming?
     10 in the project structures projected movement." Does                10      A.     Yes.
     1 1 Whitestone agree that there were severe discrepancies in          11      Q.    How did Yuanda's work fail to conform to the
     12 the project structures projected movement?                         12 requirements of the contract documents?

     13       A.     Yes.                                                  13      A.    In the curtainwall specifications, it
     14       Q.     You can turn to the next page. You can read           14 specifies that, in more words or less, that there's two

     15 paragraph 24 to yourself.                                          15 buildings and that we need to accommodate the movement
    16                         (Witness peruses document.)                 16 between the two buildings.

    17        A.     Okay.                                                 17      Q.    What specification is that in?
    18        Q.     This allegation states that in June 2019              18      A.    I would need to look at it.
    19 Whitestone contacted Yuanda and notified Yuanda that the            19      Q.    Is it in the curtainwall specification?
    20 general contractor, Sciame, declared that Yuanda's WT-3             20      A.    It is, yes, which is — I'm not too sure of
    21 clerestory was non-conforming. Is that a fair assessment            21 the exact number.

    22 of what — paraphrase of what is stated?                             22      Q.    If you could turn to Page 7 of Exhibit 2 and
    23              MR. CARBONE: I'll object.                              23 read paragraph 37 to yourself.
    24                                                                     24                       (Witness peruses document.)


                                                                                                                         7 (Pages 22 - 25)
                                                         Veritext Legal Solutions
    www.veritext.com                                                                                                          888-391-3376
              Case l:20-cv-01006-GHW Document 121-27 Filed 07/02/21 Page 9 of 53
              Case 1:20-cv-01006-GHW Document 128-6 Filed 07/23/21 Page 9 of 53


                                                                    Page 26                                                                  Page 28

          1     A.     Yes.                                                        1 BY THE WITNESS:

      2         Q.     As of February 6, 2020, how much had                     2      A.     I think yes.

         3 Whitestone spent to remediate the WT-3 clerestory system?            3 BY MR. GILL:

      4              MR. CARB ONE: Adam, what paragraph are we on?              4      Q.     How?

      5 Excuse me.                                                              5      A.     We installed — sorry. Not we. Metro-Tech

      6              MR. GILL: Thirty-seven.                                    6 installed the system that Yuanda provided in coordination

      7              MR. CARB ONE: Thank you.                                   7 with the documents that Yuanda provided us.
      8 BY THE WITNESS:                                                         8      Q.     Was Whitestone responsible to Sciame for the

      9         A.     I'm unaware of the exact — I don't remember              9 installation of the WT-3 clerestory including the design
     10 the exact number, but I did prepare the documents, so                 10 and fabrication?

     11 I — if I was presented the documents, I'd be able to                  11       A.     Yes.

     12 tell you.                                                             12       Q.     I want to turn your attention to the state —

     13 BY MR. GILL:                                                          13 the New York State Complaint filed by Whitestone against
     14         Q.    In February of last year, 2020, had                     14 Sciame. Are you aware of that litigation?

     15 Whitestone incurred any costs to remediate?                           15       A.     Yes.

     16         A.    It would just be the design costs, the cost             16       Q.     What project does that relate to?

     17 of us eating the design.                                              17            MR. CARBONE: Are we talking about Defendant's

     18         Q.    So as of February 2020, Whitestone had not              18 Exhibit 3?
     19 incurred costs of $500,000; is that accurate?                         19            MR. GILL: Yes.
     20         A.    I believe so, yes.                                      20            MR. CARBONE: Okay.

     21         Q.    If Sciame determined that Whitestone's —                21            MR. GILL: No, we're not talking about it yet,

     22 Strike that.                                                          22 but we're talking about that litigation, yes.

     23              If Sciame determined that Yuanda's work did              23            THE WITNESS: Should I go there?
     24 not conform to the requirements of the contract documents             24            MR. GILL: Not yet, please.

                                                                    Page 27                                                                  Page 29

      1 or specifications, does that also mean that Whitestone's               1 BY MR. GILL:

      2 work did not conform?                                                  2       Q.     I want to know what you know about that and

      3              MR. CARBONE: Objection.                                   3 what project it relates to.
      4 BY THE WITNESS:                                                        4      A.      The CUNY New ~ I am aware of it, and it was

      5         A.    Would you mind reading that one more time,               5 for the CUNY New Academic Building project.

      6 please. I'msony.                                                       6       Q.    The project that we're talking about today?
      7 BY MR. GILL:                                                           7      A.     Yes.

      8         Q.    If White ~ if Sciame determined that                     8      Q.     Okay. Are you familiar with the allegation

      9 Yuanda's work did not conform to the contract documents                9 that Whitestone made against Sciame?
     10 and specifications, does that also mean that Whitestone's             10      A.     Yes.

     1 1 work does not conform?                                               11      Q.     And you're able to answer questions about the
     12         A.    I'm unsure.                                             12 allegations contained in that Complaint —

     13         Q.    Well, Yuanda was performing work for                    13            MR. CARBONE: Objection.

     14 Whitestone; correct?                                                  14 BY MR. GILL:

     15         A.    Yuanda provided us the fabricated assembly.             15      Q.     — as — as Whitestone's designated

     16         Q.    Right. And that fabricated assembly was                 16 representative?
     17 something that Whitestone agreed to provide to Sciame;                17            MR. CARBONE: Objection. He's being produced

    18 correct?                                                               18 as a representative for this deposition in connection

    19          A.    Yes.                                                    19 with the Southern District action.
    20          Q.    Could Yuanda's work be non-conforming or                20            MR. GILL: I understand.

    21 defective but Whitestone's work be conforming and                      21            MR. CARBONE: He's not being produced as a
    22 correct?                                                               22 representative with respect to a state court action.
I   23               MR. CARBONE: Objection.                                  23            MR. GILL: I understand, but the rider

    24                                                                        24 specifically says in point 2, Page 3 of Exhibit 1


                                                                                                                            8 (Pages 26 - 29)
                                                          Veritext Legal Solutions
    www.veritext. com                                                                                                             888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                       Document 128-6
                                                       Document 121-27 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page10
                                                                                             10ofof53
                                                                                                    53



                                                                     Page 30                                                                   Page 32

          1 allegations Whitestone made against Sciame. There was no                1 between the ~ the academic building and the auditorium.
          2 objection raised prior to the deposition. It is a proper             2       Q.     Who was responsible for providing Whitestone
          3 line of questions, so unless you're going to direct the              3 with that information?
          4 witness not to answer, I'm going to proceed.                         4       A.    I'm unsure, but I believe it's Sciame, but
          5          MR. CARB ONE: I am not going to direct the                  5 it's originated by someone else.
          6 witness not to answer. I think the — pursuing that line              6       Q.    It wasn't Yuanda? Yuanda was not responsible

          7 of questioning is improper. It's not relevant to this                7 for generating that information; is that correct?
          8 lawsuit. However, you could ask him any questions you                8       A.     Specific to the building movements —
          9 want, and he'll answer them to the best of his ability.              9       Q.    Yes.

      10             MR. GILL: Okay.                                            10       A.    -- no.

      11 BY MR. GILL:                                                           11       Q.    Okay.
      12        Q.     If you can look at Exhibit 3, have you seen             12             I'm sorry. Madam Court Reporter, there was
      13 that document before?                                                 13 a — I jumped in too quickly. Was that okay? Did you -
      14        A.     I believe so, yes.                                      14 1 just want to make sure that I'm not stepping on

      15        Q.     If you can turn to Page 2 of Exhibit 3,                 15 anyone's —

      16 paragraph 9 relates to — it says that Whitestone                      16             THE REPORTER: It was fine, but, yeah, you did

      17 proposed a number of change orders to address — it's at               17 kinda step on him. I got it though.
      18 the bottom of Page 2 ~                                                18 BY MR. GILL:

      19             MR. CARB ONE: Two of twelve?                              19        Q.    Paragraph 1 1 on Page 4 of 12, please. States
      20             MR. GILL: Sorry. Three of twelve. It's                    20 that: "Whitestone performed all work in accordance with
      21 number 2 of the actual Complaint, 3 of 12. Thank you for              21 the terms of the contract and has complied with all
      22 the clarification.                                                    22 obligations contained therein." Is that an accurate
      23             THE WITNESS: Where would you like me to look? 23 statement?
      24                                                                       24        A.    Yes.

                                                                     Page 31                                                                 Page 33

       1 BY MR. GILL:                                                           1        Q.    Does that statement include the
       2        Q.    Allegation 9 at the very bottom. "Whitestone              2 installation — providing an installation of the WT-3

       3 proposed a number of change orders to address," and then               3 clerestory?

       4 there's a bunch of listed items. Flip to the next page,                4        A.    Yes.

       5 iv. "Exchanges which were needed to correct                            5        Q.    If you can turn to Page 10 of the exhibit, 10
       6 architectural and engineering errors and/or omissions in               6 of 12, paragraph 58.
       7 the plans and specifications of the project." Do you see               7        A.    Yes.

       8 that?                                                                  8        Q.    You could read that to yourself.
       9       A.     Yes.                                                      9                        (Witness peruses document.)
      10             MR. CARBONE: Could you just tell me where we              10             In part — Whitestone alleges in part in this
      1 1 are? My apologies.                                                   1 1 allegation that Sciame failed to approve and/or
      12             MR. GILL: Not a problem. We're in the                     12 improperly rejected the change orders without providing
      13 Complaint Page 2 and 3. Of the document it's Page 3 of                13 sufficient basis for same under the contract? Does that
      14 12 and 4 of 12.                                                       14 allegation include the rejection of Change Order Number
     15              MR. CARBONE: Okay. I'm on Page 2 and 3 of                 15 98, proposed Change Order Number 98?
     16 12. Okay. Thank you.                                                   16             MR. CARBONE: Objection.

     17 BY MR. GILL:                                                           17 BY THE WITNESS:
     18        Q.     Does that reference to changes which were                18       A.     Give me one second.
     19 needed to correct architectural and engineering errors                 19 BY MR. GILL:

     20 relate to any work related to the WT-3 clerestory system?              20        Q.    Yep.

     21        A.     Yes.                                                     21                        (Witness peruses document.)
     22        Q.     What were the errors and omissions in the                22       A.     Sciame provided us with what they believe is
l.   23 architect's and engineer's drawings?                                   23 a sufficient basis. They provided us with a letter that
     24        A.     The omission of critical movement criteria               24 rejected this work, and they have their reasons listed on


                                                                                                                            9 (Pages 30 - 33)
                                                          Veritext Legal Solutions
     www.veritext.com                                                                                                             888-391-3376
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW                            Document
                                                         Document 121-27
                                                                  128-6               Filed07/23/21
                                                                                     Filed  07/02/21 Page
                                                                                                      Page11
                                                                                                           11ofof53
                                                                                                                  53



                                                                     Page 34                                                                Page 36

          1 that.                                                                1 questions.
r      2        Q.     I understand. I'm asking about Whitestone's               2         MR. GILL: That was not what was represented
       3 position and allegations. In this allegation, Whitestone                3 to me. What was represented to me as late as last
       4 has stated that Sciame failed to provide — Strike that.                 4 Thursday and as early as November was that Mr. Dearth wa i
       5 Has failed to approve and/or improperly rejected the                    5 going to answer all of the questions or was capable as
       6 change order. I want to know what change orders                         6 the corporate representative of answering the questions
       7 Whitestone's referring to and if that includes any change               7 that are listed in the topics for deposition that are
       8 order related to the WT-3 clerestory.                                   8 attached to the notice of deposition. So I want to know
      9         A.     Yes.                                                      9 why Whitestone failed to disclose or failed to prepare
     10              MR. CARBONE: Objection.                                   10 this witness to answer these questions.
     11              THE WITNESS: Sorry.                                       11         MR. CARBONE: Well, first of all, I'm not
     12              MR. GILL: Did you get that, Madam Court                   12 going to get into a belabored argument with you with

     13 Reporter?                                                              13 respect to whether or not this witness is a proper
     14              THE REPORTER: I did.                                      14 representative or not. As you — as you're well aware,
     15              MR. GILL: Thank you.                                      15 sometimes when you have a deposition you will have
     16 BY MR. GILL:                                                           16 multiple witnesses who could answer all the questions
     17         Q.     And just for clarification, yes, this                   17 that are, you know, listed in — in your proposed list of
     18 allegation regarding change order does include change                  18 questions. This witness is the one who is most capable
     19 orders related to the WT-3 clerestory?                                 19 in the opinion of Whitestone vis-a-vis the technical
     20        A.      Yes.                                                    20 aspects of the suit which are really the crux of the
     21         Q.     Okay. I want to turn your attention to the              21 matter between the clients. Okay. With respect to — if
     22 purchase order or Whitestone's purchase orders in general              22 you want to ask him questions, you want to show him the
     23 before looking at the purchase order specific to this                  23 purchase order and ask him about it, you're free to do
     24 project. Are you able to discuss Whitestone's purchase                 24 that. Okay.

                                                                     Page 35                                                               Page 37

      1 orders?                                                                 1            But we did not intentionally as you're

      2        A.      No.                                                      2 inferring produce a witness could not answer the bulk of
      3         Q.     Are you able to answer questions regarding               3 your questions. And I also understand that Mr. Kushner's
      4 the terms and conditions in the agreement — in the                      4 made representations to you that to the extent there's
      5 purchase order between Sciame and Whitestone? Sorry.                    5 any questions that this witness cannot answer that are
      6 Strike that.                                                            6 legitimate questions and are questions that go to the
      7              Are you able to address the terms and                      7 gravamen of the dispute between the parties, we would
      8 conditions in the purchase order between Sciame and                     8 produce another witness. So you could go forward if you
      9 Yuanda?                                                                 9 wish.
     10        A.     No.                                                      10         MR. GILL: I will go forward, but you
     11              MR. CARBONE: Objection.                                   1 1 understand what you just said are not the rules of the
     12              MR. GILL: What's the objection?                           12 Federal — the Federal Rules of Civil Procedure. You
     13              MR. CARBONE: I'm sorry. What's the                        13 have to disclose witnesses prior to the deposition and
     14 objection?                                                             14 the topics on which they will provide testimony. And
     15              MR. GILL: Yeah.                                           15 prior to today I was told only that Mr. Dearth would
     16              MR. CARBONE: Documents speak for itself.                  16 provide testimony on all of the topics, so I was not told
     17 It's crystal clear.                                                    17 he would provide answers to the bulk of the topics or on
     18              MR. GILL: I'm still entitled to ask the                   18 which topics he would provide answers. I was told he was
     19 corporate representative about the purchase order. So,                 19 the representative.
    20 counsel, for the record, why did Whitestone offer a                     20           And so to in some way lay this at my feet
    2 1 corporate representative who cannot address that topic?                21 and say I have to come back in a later deposition, this
    22               MR. CARBONE: With respect to the topics that              22 is my one chance and you know under the Federal Rules to
    23 are listed, this corporate representative for the                       23 take a deposition of the corporate representative, and I
    24 purposes of this deposition could answer the hulk of your               24 get to take the deposition based on the topics I believe


                                                                                                                         10 (Pages 34 - 37)
                                                               Veritext Legal Solutions
    www.veritext.com                                                                                                           888-391-3376
   Case l:20-cv-01006-GHW
   Case 1:20-cv-01006-GHW                        Document 128-6
                                                 Document 121-27 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page12
                                                                                       12ofof53
                                                                                              53




                                                               Page 38                                                                 Page 40

      1 are pertinent and material not on the topics you believe              1 BY MR. GILL:

  2 are pertinent and material, and I believe the purchase                2       Q.    Did — in 2013 did Whitestone have a standard

   3 order is pertinent and material, and it was disclosed.               3 purchase agreement terms and conditions?

  4 That's my —                                                           4            MR. CARBONE: Objection.
  5             MR. CARBONE: I'm not ~ you know but you're                5 BY THE WITNESS:

  6 belaboring your point. You're being argumentative for no              6       A.    Not that I would be made privy to. I — I

  7 particular reason.                                                    7 don't know.
  8               I think that I've seen a number of e-mails              8 BY MR. GILL:
  9 that have gone back and forth and letters that have gone              9       Q.    You can take a look at Exhibit 4.
 1 0 back and forth between you and Mr. Kushner of my office             10       A.    Okay.

 1 1 indicating that if there were any questions that this               11       Q.    Describe — and Exhibit 4, for the record, is

 12 witness could not answer we would produce another                    12 the Whitestone Construction Corporation purchase order

 13 witness. Okay.                                                       13 13-0139-002. Can you describe the negotiations between

 14               So if you want to ask him questions about              14 Whitestone and Yuanda for this purchase order?

 15 the purchase order — all you did is you referred to the              15       A.    No.

 16 purchase order. You didn't show it to him. If you want               16       Q.    Do you know how Whitestone and Yuanda came to

 17 to show it to him, you want to ask him questions about it            17 an agreement on the terms included in this purchase

 18 that are pertinent to the dispute between the parties,               18 order?
 19 you're entitled to do that. And I am not disputing that              19       A.    No.
 20 you're entitled to depose a corporate representative or              20       Q.    Do you know if there were any negotiations

 21 representatives that could answer all of the relevant                21 regarding the purchase agreement terms and conditions
 22 questions that you may have.                                         22 which begin on Page 3 of this exhibit?
 23 BY MR. GILL:                                                         23       A.    No.
 24        Q.    Does Whitestone have a standard form purchase           24       Q.    Do you recognize this document that's

                                                               Page 39                                                                 Page 41

  1 order for the purchase of curtainwall system?                         1 Exhibit 4?
  2             MR. CARBONE: You're not talking about this                2       A.    One more time, please.
  3 case? You're just talking about in general just to be                 3       Q.    Do you recognize this exhibit or this

  4 clear?                                                                4 document that is Exhibit 4?

  5             MR. GILL: Correct. I did not say regarding                5       A.    Yes.

  6 this matter or this purchase order.                                   6       Q.    If you turn to the second page, at the bottom
  7 BY MR. GILL:                                                          7 in the middle do you recognize that signature?

  8        Q.    Does Whitestone have a standard form purchase            8       A.    I recognize one signature.

  9 order for the purchase of curtainwall system?                         9       Q.    Whose signature is that?
 10             MR. CARBONE: Objection.                                  10       A.    Steven Grzic.

 11 BY THE WITNESS:                                                      11       Q.    And, for the record, Grzic is spelled
 12        A.    I'm unaware.                                            12 G-R-Z-I-C.

 13 BY MR. GILL:                                                         13       A.    Yes.

 14        Q.    You are unaware of whether they do or do not;           14       Q.    Do you know if Whitestone and Yuanda

 15 correct?                                                             15 negotiated any part of this purchase order?

 16        A.    I'm unaware whether they do or do not. I                16       A.   Please repeat yourself.
 1 7 don't know if they have a standard form.                            17       Q.   Do you know if Yuanda and Whitestone
 18        Q.    Does Whitestone have a standard terms and               18 negotiated any parts of this purchase order?

 19 conditions — Strike that.                                            19       A.   I'm unaware of any negotiation.

20              Does Whitestone have a standard "purchase                20       Q.   Turn to Page 3 of the exhibit. Are these

21 agreement terms and conditions" for its purchase orders?              21 Whitestone standard form terms and conditions as they

22              MR. CARBONE: Objection.                                  22 existed in 2013?
23 BY THE WITNESS:                                                       23       A.   Did you say standard from 20 1 3?

24         A.    Yes.                                                    24       Q.   Correct.


                                                                                                                     11 (Pages 38 -41)
                                                    Veritext Legal Solutions
www.veritext. com                                                                                                        888-391-3376
     Case 1:20-cv-01006-GHW
     Case l:20-cv-01006-GHW Document
                            Document 128-6
                                     121-27 Filed
                                             Filed07/23/21
                                                   07/02/21 Page
                                                             Page13
                                                                  13ofof53
                                                                         53



                                                                 Page 42                                                                  Page 44

      1     A.     I — I wouldn't know.                                         1 installation. Was Yuanda required to provide any
     2      Q.     If you could turn to the first page of this                  2 installation for the WT-3 clerestory?
     3 exhibit, do you see in that middle paragraph where Yuanda                3     A.     No.

     4 is listed as the "vendor"?                                               4     Q.     Was Yuanda required to pay Whitestone or
     5           MR. CARB ONE: Which paragraph are you in,                      5 Metro-Tech for those installation services?
     6 Adam?                                                                    6          MR. CARBONE: Objection.

     7           MR. GILL: The large one in the middle. It                   7 BY MR. GILL:
     8 starts "Yuanda USA Corporation."                                         8     Q.     Please answer.
     9 BY THE WITNESS:                                                          9     A.     I don't believe so, no.
 10         A.     I see it.                                                10        Q.     Was Yuanda required to provide any equipment

 11              MR. CARBONE: Okay. They're also noted as                   1 1 that was necessary to install the curtainwall system?
 12 vendor up on top as well.                                               12             MR. CARBONE: Objection. And the reason —
 13              MR. GILL: Correct.                                         13 Adam, the reason why I'm objecting — I'm not trying to
 14 BY MR. GILL:                                                            14 be obstructionist to your deposition, but the reason why
 15        Q.      And in this purchase order agreement                     15 I'm objecting is you're talking about the initial work
 16 Whitestone is referred to as the subcontractor?                         16 versus the remedial work.
 17       A.       It appears that way, yes.                                17             MR. GILL: I'm not talking about work itself.
 18        Q.      Read to yourself the first half of that big              18 I'm talking about what's required ~ Strike that. I'm

 19 paragraph there where — go down to where it says                        19 not talking about work itself. I'm talking about what
 20 "vendor's work."                                                       20 Whitestone understood the purchase order required. I'm
 21                            (Witness peruses document.)                 21 not asking for legal conclusion, and I'm assuming that's
 22       A.       Okay.                                                   22 what the objection was, about a legal conclusion. I want
 23       Q.      As far as Whitestone is aware or concerned,              23 to know what Whitestone believed under the terms of the
 24 does that accurately state the work that Yuanda was                    24 purchase order Yuanda was required to provide.

                                                                 Page 43                                                                 Page 45

  1 required to provide for this project?                                    1             MR. CARBONE: And that's the — that's the
  2       A.      I don't think I'm qualified to answer that                2 reason why I objected — because there's two different
  3 question. I don't know what the rest of this document                   3 phases. There's the original, initial phase of the work,
  4 says. I don't know if it overrides anything in this                     4 and then there's the remedial work, and there's a
  5 paragraph.                                                              5 separate criteria vis-a-vis the remedial work.
  6       Q.      I don't know if Yuanda was supposed to                    6              MR. GILL: That's an interesting

  7 provide anything other than what's described in there and               7 interpretation.
  8 defined as vendor's work.                                               8 BY MR. GILL:
  9              MR. CARBONE: Objection. Are you summarizing                9        Q.     So back to my question. Was Yuanda required
 10 what he testified to? I'm not sure what your last                      10 to provide any equipment for the installation of the
 1 1 statement was. That's what I'm saying.                                1 1 curtainwall system?
 12              MR. GILL: I was summarizing what I think he               12              MR. CARBONE: Objection.
 13 said.                                                                  13 BY THE WITNESS:

 14 BY THE WITNESS:                                                        14        A.     I don't know.
15        A.      I just don't know if anything in the back —              15 BY MR. GILL:

16 beyond this paragraph supersedes anything in that                       16        Q.     If you could turn to Page 3 of the exhibit

17 paragraph. I'm not qualified to interpret it nor have I                 17 which is Page 1 of the purchase agreement terms and
18 seen it. I've seen the physical document. I haven't                     18 conditions. You can look at Article 1 and read the last

19 actually read anything in it. I don't —                                 19 sentence to yourself.
20 BY MR. GILL:                                                            20                          (Witness peruses document.)
21        Q.      Was Yuanda required to provide any on-site               21        A.     Okay.

22 services for this project?                                              22        Q.     What does that mean to Whitestone? And I'm

23        A.      I don't believe so.                                      23 not asking for a legal interpretation. I want to know

24        Q.      You said that Metro-Tech did the                         24 what Whitestone — how it interpreted that sentence.


                                                                                                                        12 (Pages 42 - 45)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                             888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                        Document
                                                    Document 121-27
                                                             128-6                  Filed07/23/21
                                                                                   Filed  07/02/21 Page
                                                                                                    Page14
                                                                                                         14ofof53
                                                                                                                53



                                                                 Page 46                                                                    Page 48

      1          MR. CARBONE: And you're talking about the                      1 BY THE WITNESS:
      2 sentence that begins with the word: "No changes"?                    2      A.     Can you repeat that one more time?
      3          MR. GILL: Correct.                                             3 BY MR. GILL:
      4          MR. CARBONE: Okay.                                          4      Q.     Is it Whitestone's interpretation of that
      5 BY THE WITNESS:                                                      5 requirement that someone other than Whitestone may reject
      6    A.     I don't know how to interpret that sentence.               6 Yuanda's work?
     7 BY MR. GILL:                                                          7      A.     Yes.
      8    Q.     Is it a change to the requirements of the                  8      Q.     Where do you get that interpretation or why
     9 purchase order if Whitestone provides Yuanda with new                 9 do you come to that conclusion?
  10 information that is not contained in the contract                      10           MR. CARBONE: Objection.
  11 documents?                                                            11 BY THE WITNESS:
  12       A.     I don't know.                                            12       A.     Let me have a minute to think.
  13       Q.     What additional information would you need in            13 BY MR. GILL:
 14 order to answer that question?                                         14       Q.     Absolutely.
 15        A.     I would need to know how to interpret the                15                         (Brief pause.)
 16 language.                                                              16       A.     I'm not entirely sure how to interpret the
 17        Q.     If the architect provides new design                     17 last sentence but I believe the answer's —
 18 criteria, is that a change to the purchase order                       18       Q.     The last sentence where? I'm sorry. The
 19 requirements?                                                          19 last sentence where?
 20             MR. CARBONE: Objection.                                    20       A.     I'm sorry. In the inspection and defective
 21 BY THE WITNESS:                                                        21 work logs I guess, the last sentence. Possibly. I don't
 22        A.     I don't know.                                            22 really know how to interpret that but —
 23 BY MR. GILL:                                                           23       Q.     The last sentence which is on ™
 24        Q.     If you can turn to I believe it's the sixth              24       A.     1 06 right above paragraph 1 1 . It looks like

                                                                Page 47                                                                     Page 49

  1 page of the exhibit. It's Article 10 of the purchase                    1 there's a — maybe a strike through through it.
  2 order terms and conditions.                                             2       Q.     So the -- it's Whitestone's position possibly

  3             MR. CARBONE: You have Bates stamped copies;                 3 that the sentence that's been stricken through and
  4 right? Because mine are Bates stamped that you provided.                4 deleted provides ~ may provide authority to others to

  5             MR. GILL: Oh, yes, yes, I do. I actually did                5 reject the work?
  6 not have a Bates stamp in front of me. I had marked up                  6            MR. CARBONE: Objection to the form and also
  7 mine before getting the Bates stamped copies.                           7 objection.
  8               So for the record — for the record —                      8 BY MR. GILL:

  9             MR. CARBONE: It would be easier if you refer                9       Q.I just want to understand if that was your
 10 to Bates stamps.                                                       10 testimony, Mr. Dearth. I'm not — certainly not trying

 11             MR. GILL: Understood. For the record, it's                 1 1 to mischaracterize or —
 12 WCC1105.                                                               12       A.     Understand. And I don't know if I'm correct
 13 BY MR. GILL:                                                           13 in that to be honest with you. I have never reviewed
 14       Q.     And you see at the bottom under inspection                14 this document. I would need to review it to make a

 15 and defective work there is a sentence that says — I                   1 5 determination to be honest with you.
 16 believe it's the second sentence in that subparagraph.                 16       Q.     Okay.
 17 It says — it starts: "Vendor shall promptly prepare the                17       A.     I should not have made a shot in the dark
 18 plan for the approval of the subcontractor in order to                 18 like that.
 19 replace or correct any vendor's work which subcontractor               19       Q.     That's fine.
20 shall reject." Do you see that?                                         20       A.     I apologize.
21        A.     Yes.                                                      21       Q.    We will -- we will move on from the terms and

22        Q.     Is it Whitestone's interpretation that                    22 conditions, but if you can turn to Attachment A, 11.10.
23 someone other than Whitestone may reject Yuanda's work?                 23       A.    Yes.
24             MR. CARBONE: Objection.                                     24       Q.    What is Attachment A?


                                                                                                                       13 (Pages 46 - 49)
                                                       Veritext Legal Solutions
www.veritext. com                                                                                                            888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW Document
                                 Document 128-6
                                          121-27 Filed
                                                  Filed07/23/21
                                                        07/02/21 Page
                                                                  Page15
                                                                       15ofof53
                                                                              53



                                                                     Page 50                                                                  Page 52

          1     A.    At the top it reads: "Scope Worksheet                         1 BY MR. GILL:

          2 Attachment A."                                                       2      Q.     Okay. And since Yuanda wasn't responsible
          3     Q.    What is it? What does that mean?                           3 for cast in place concrete or structural steel those were

          4     A.    It appears to be a scope checklist that                    4 not listed, those are omitted from this list; correct?

          5 specifies what's Yuanda — what's by Yuanda and not by                5           MR. CARBONE: Objection.
          6 Yuanda and/or Whitestone.                                            6 BY THE WITNESS:

         7      Q.    This list — the scope of work is                           7      A.    I don't know if that's necessary ~
          8 requirements that Yuanda is responsible for providing to             8 necessarily the case.

         9 comply with the requirements of the purchase order; is                9 BY MR. GILL:
     10 that an accurate statement?                                            10       Q.    Okay. Is it Whitestone's testimony or
     11              MR. CARBONE: Objection.                                   1 1 position that Yuanda could have been responsible for work
     12 BY THE WITNESS:                                                        12 described in specifications that are not listed in

     13        A.     It appears to be. I don't know if any other              13 Attachment A?
     14 section of this purchase order would supersede any of it               14            MR. CARBONE: Objection.
     1 5 or add or remove anything.                                            15 BY THE WITNESS:
     16 BY MR. GILL:                                                           16       A.    I'm sorry. Can you say it one more time?
     17        Q.     My — the intent of my question was not                   17 BY MR. GILL:
     1 8 saying that this was the — the limits of their scope of               18       Q.    Is it Whitestone's position that Yuanda could
     19 work but this is — this -- this helps define the scope                 19 have been responsible for work described in specification
     20 of work; is that an accurate statement?                                20 sections that are not listed in Attachment A?
     21        A.     Yes.                                                     21       A.    Yes.

     22        Q.     Okay. Item 1, line item 1 lists plans and                22       Q.    How would Whitestone — how would Yuanda knov <
     23 then it lists three specification sections. Why are                    23 that it was responsible for that work?
     24 those three listed?                                                    24       A.    I need a minute to think about my answer.

                                                                     Page 51                                                                  Page 53

      1        A.    I believe they're listed because this is what              1       Q.    Absolutely.
      2 we want Yuanda to provide service for.                                  2                        (Brief pause)
      3        Q.    If a specification is not listed, is Yuanda                3       A.    I believe that the work outlined in the plans

      4 responsible or not responsible for that work?                           4 and specifications that are listed here, they also

      5             MR. CARBONE: Objection.                                     5 reference related spec sections that are interrelated

      6 BY THE WITNESS:                                                         6 with their work, so they would be responsible with
      7        A.    I'm unsure.                                                7 complying with those other contract documents.

      8 BY MR. GILL:                                                            8       Q.    The specification sections listed here,

      9        Q.    Let me withdraw the « let me withdraw and                  9 084413 and 084426, relate to structural glass curtainwall

     10 ask it a different way that might be easier.                           10 systems and aluminum curtainwall systems; is that

     11        A.    Okay.                                                     11 correct?

     12        Q.    There are specifications for steel structure,             12       A.    I believe so, yes.

     13 concrete, drywall, all — all kinds of building                         13       Q.    And those two specifications also reference
     14 components; correct?                                                   14 structural steel and cast in place concrete as may have

     15        A.    Yes.                                                      15 impact on the curtainwall system; correct?
     16        Q.    And they all have different numbers?                      16       A.    They may. I would need to review the

     17       A.     Yes.                                                      17 documents to ~
    18         Q.    And if Yuanda were responsible for cast in                18       Q.    Okay. And if they do refer to cast in place
    19 place concrete or structural steel, those specification                 19 concrete or structural steel, was Yuanda responsible for
    20 numbers would have been listed in this document; correct?               20 the proper installation of cast in place concrete and
    21              MR. CARBONE: Objection.                                    21 structural steel?

    22 BY THE WITNESS:                                                         22            MR. CARBONE: Objection.
1

    23        A.     Yes.                                                      23 BY THE WITNESS:

    24                                                                         24      A.     No.


                                                                                                                          14 (Pages 50 - 53)
                                                          Veritext Legal Solutions
    www.veritext. com                                                                                                          888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                       Document 121-27
                                               Document 128-6                 Filed07/23/21
                                                                             Filed  07/02/21 Page
                                                                                              Page16
                                                                                                   16ofof53
                                                                                                          53



                                                             Page 54                                                              Page 56

     1 BY MR. GILL:                                                     1           MR. CARBONE: Objection. He never mentioned

  2      Q.     So going back to your prior answer, how would           2 roof deflection earlier today, but you can go on.

  3 you want to know what specification sections it was                 3           MR. GILL: Okay. I — I stand corrected.

  4 responsible for complying with if they are not listed in            4 BY THE WITNESS:

  5 Attachment A?                                                       5      A.    Yes.

  6           MR. CARBONE: Objection. I believe he already              6 BY MR. GILL:

  7 answered that question hut . . .                                    7      Q.    What is Whitestone's understanding of what
  8           MR. GILL: He did, and I pointed out that                  8 roof deflection means?

  9 those specifications refer to things that Yuanda was not            9      A.    The amount the roof deflects.
 1 0 responsible for. I want to know how Yuanda knew what it           10      Q.    You mentioned — you did testify earlier that

 1 1 was responsible for.                                              1 1 the specification sections — Whitestone believes that
 12           MR. CARBONE: Objection. Again, he's already              12 the specification discloses differential building
 13 answered that question.                                            13 movement. Is that relatively accurate?
 14 BY MR. GILL:                                                       14     A.     Yes.

 15      Q.    Please answer.                                          15      Q.    And are those the specification sections

 16      A.    As I said before, there are plans and                   16 listed in Attachment A?
 17 specifications that list related specifications and work           17     A.     I'm unsure how to answer that. It is noted
 18 assemblies that are listed in the plans and                        1 8 in the specs which is noted on this.
 19 specifications that were provided to Yuanda, so that's             19     Q.     Okay. Where is it noted in the specs?

 20 how they would know.                                               20 Strictly talking about the movement of two separate
 21      Q.    How would Yuanda know which related sections            21 buildings, where is that noted?

 22 it was responsible for versus those it was not                     22     A.     I would need the document. Then I could tell

 23 responsible for?                                                   23 you where.

 24           MR. CARBONE: Objection.                                  24     Q.     Okay. In what section? Is it in the

                                                             Page 55                                                              Page 57

  1 BY THE WITNESS:                                                     1 curtainwall section or is it —

  2      A.    Other than they're referenced in the spec                2     A.     Yes.

  3 section. I don't know.                                              3     Q.     — in a different section?

  4 BY MR. GILL:                                                        4     A.     Yes, it's in the curtainwall section.

  5      Q.    Did Whitestone provide Yuanda with design                5     Q.     Okay. Does the curtainwall section of the
  6 criteria for the WT-3 clerestory?                                   6 specifications identify the amount of roof deflection

  7      A.    I'm unaware. Other than — are you talking                7 that Yuanda or Whitestone should accommodate for?
  8 in the beginning of the project? I'm sorry.                         8     A.     I don't know.

  9      Q.    I'm talking about related to the documents               9     Q.     Do you know — does Whitestone know what the

 10 that are fisted in Attachment A of the purchase orders.            10 identified or the specified amount of roof deflection was

 1 1 Were there the design criteria listed in any of these             1 1 when it received the contract documents from Sciame?

12 documents or that were provided at the time or as a                 12     A.     Yes.

13 requirement under the purchase orders?                              13     Q.     What was that roof deflection?
14            MR. CARBONE: Objection.                                  14     A.     It would be noted on drawing S003.

15 BY THE WITNESS:                                                     15     Q.     So if the roof deflection were not noted

16      A.     I don't know.                                           16 on -- Strike that.

17 BY MR. GILL:                                                        17           If you can turn to, still in Exhibit 4, if

18      Q.     You mentioned a couple of times, I think you            18 you can turn to Page 1114.

19 mentioned a couple of times, roof deflection or the                 19     A.     Yes.
20 building movement, and my understanding, correct me if              20     Q.     What is this Attachment B?
21 I'm wrong, that the dispute between Whitestone and Sciame 21               A.     I don't know.

22 and the dispute between Whitestone and Yuanda relates to            22     Q.     Do you know who drafted this?

23 roof deflection and the WT-3 Clerestory's ability to                23     A.     No, I do not.

24 accommodate for it; is that accurate?                               24     Q.     Are you able to answer questions as the


                                                                                                                   15 (Pages 54 - 57)
                                                  Veritext Legal Solutions
www.veritext.com                                                                                                         888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                          Document
                                                      Document 121-27
                                                               128-6                  Filed07/23/21
                                                                                     Filed  07/02/21 Page
                                                                                                      Page17
                                                                                                           17ofof53
                                                                                                                  53



                                                                    Page 58                                                                      Page 60

          1 Whitestone designated representative regarding the terms            1        Q.      Do you have an approximate date?

         2 and conditions of the contract between Sciame and                    2        A.I would say between the middle of 20 1 6 and

         3 Whitestone?                                                          3 '17.

      4        A.     No.                                                       4        Q.      So mid 2016? Summer of 2016?

         5     Q.     Do you understand what the term warranty work             5        A.      I would say so, but I don't have exact dates.
         6 means in the construction industry?                                  6        Q.      When was installation complete?

      7        A.     Yes.                                                     7         A.      The latter half of 20 1 7, 1 believe.
         8     Q.     What does it mean?                                        8        Q.I think you might be off a year. I think the

      9        A.     An extended period of time when the work                 9 documentation's saying it was done in December 2016. Is
     10 that's installed or provided would be covered under                   10 that accurate?

     1 1 warranty, for lack of a better word, a guarantee of the              11              MR. CARBONE: If you want to show him — I

     12 craftsmanship and quality of the material for a period of             12 would ask you to show him the documents to refresh his

     13 time.                                                                 13 recollection.
     14        Q.     If a contractor's required to perform                   14 BY MR. GILL:

     1 5 warranty work, is it paid for performing that warranty               15         Q.     Does Whitestone have daily logs of when it

     16 work?                                                                 16 performed its work?
     17             MR. CARBONE: Objection.                                   17         A.     Yes, but I don't have them.
     18 BY THE WITNESS:                                                       18         Q.     Okay. Why weren't they produced?
     19        A.     I believe it would depend on the agreement.             19         A.     Is that a question to me?
     20 BY MR. GILL:                                                          20         Q.     Yeah. Why did Whitestone not produce the

     21        Q.     Does warranty work — does warranty work                 21 daily logs for the installation of the WT-3 clerestory?

     22 Strike that.                                                          22              MR. CARBONE: Well, I think that's really a
     23              Is warranty work required to correct                     23 more appropriate question with respect to — for the

     24 defective work that was originally installed by the                   24 attorneys to answer.
(
                                                                  Page 59                                                                      Page 61

      1 contractor?                                                            1                To the extent you requested document

      2             MR. CARBONE: Objection.                                    2 production, it's my understanding in communication with

      3 BY THE WITNESS:                                                        3 Mr. Kushner and Mr. Rodriguez any documents you requested

      4        A.    I believe it would depend on the agreement.               4 were, in fact, produced. I don't know if you asked for

      5             MR. GILL: For the record, we're going to skip              5 daily logs, and quite frankly, I can't answer — tell you

      6 Exhibit 5.                                                             6 whether or not daily logs were, in fact, produced. If

      7               We've been going for about an hour and 15                7 you're telling me they were not for the purposes of this

      8 minutes. Do you want a break, Mr. Dearth, or do you want               8 dialogue, I will certainly take your word for it.

      9 to continue?                                                           9          MR. GILL: I am telling you they were not

     10             THE WITNESS: May I have a little break,                   10 produced, and they were requested.

     11 please.                                                               11          MR. CARBONE: Okay. I'm sorry?

     12             MR. GILL: Yeah. Five minutes is fine.                     12          MR. GILL: And they were requested too.

    13              THE WITNESS: Okay. Thank you.                             13 BY MR. GILL:

    14              MR. GILL: Thank you.                                      14     Q.        Was there any e-mail communication during

    15              MR. CARBONE: Put it on mute. Put yours on                 15 either — Strike that.

    16 mute.                                                                  16              Did Whitestone have any e-mail communication

    17              THE VIDEOGRAPHER: Off the record, 1 1 :22.                17 either with Yuanda, Sciame or internally during the

    18                         (WHEREUPON, a break was                        18 installation of the WT-3 clerestory?

    19                         taken.)                                        19     A.        Yes.

    20                We are back on the record, 1 1 :28.                     20     Q.        Is there a reason why those documents weren't

    21 BY MR. GILL:                                                           21 produced?

    22        Q.     When did Whitestone begin installation of the            22          MR. CARBONE: I have the same response. To

    23 WT-3 clerestory?                                                       23 the extent you made the proper request for documents,

    24        A.     I don't have an exact date.                              24 it's my understanding that they were produced by


                                                                                                                               16 (Pages 58 - 61)
                                                            Veritext Legal Solutions
    www.veritext.com                                                                                                                 888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                        Document
                                                Document 121-27
                                                         128-6                   Filed07/23/21
                                                                                Filed  07/02/21 Page
                                                                                                 Page18
                                                                                                      18ofof53
                                                                                                             53



                                                             Page 62                                                                  Page 64

     1 Mr. Kushner and Mr. Rodriguez.                                       1    A.     We modified the assembly per the details that
  2            MR. GILL: I've been demanding since the                   2 Yuanda gave us.

  3 middle of October that those documents be produced, and              3       Q.     As of — pardon me.

  4 Mr. Kushner has refused to produce them.                             4                        (Brief pause.)
  5            MR. CARB ONE: I'm sure he has a good reason.              5              Sorry. I had to reclose my door. I
  6 BY MR. GILL:                                                         6 accidentally left it open.
  7       Q.    Did Whitestone encounter any issues or                   7             So as of the date that Yuanda ~ Strike that.

  8 problems during the installation of the WT-3 clerestory?             8            As of the date that Whitestone completed
  9       A.    Is it specifically relating to something —               9 installation, original installation of the clerestory,
 10       Q.    No.                                                    10 did Yuanda's design conform to the requirements of the

 11       A.    — or just overall?                                     1 1 purchase order?
 12       Q.    Yeah. Were there issues? Were there                    12             MR. CARBONE: Objection.

 13 problems?                                                          13 BY THE WITNESS:

 14       A.    Yes.                                                   14        A.    I'm unsure how to answer that question.

 15       Q.    Did you encounter — okay. What were some of            15 BY MR. GILL:

 16 the problems? Strike that.                                         16        Q.    Why are you unsure?
 17            Were there problems with the material that              17        A.    From the brief review that we did this
 1 8 Yuanda provided or the details that Yuanda provided?              18 morning of the purchase order, I'm unaware if there is
 19            MR. CARB ONE: Just give a time frame, please.           19 any other stipulations in the con — in the purchase
 20 BY MR. GILL:                                                       20 order that would say that the owner could make a

 21       Q.    During the installation of the WT-3                    21 determination if something was not in compliance.

 22 clerestory.                                                        22        Q.    Did Whitestone believe that Yuanda — that

 23      A.     And would you mind just saying that one more           23 Yuanda's design to the clerestory conformed to the

 24 time, please.                                                      24 requirements as of the date Whitestone completed

                                                             Page 63                                                                  Page 65

  1       Q.    Yes. During the installation of the WT-3                1 installation?
  2 clerestory, did Whitestone or its subcontractor encounter           2             MR. CARBONE: Could you just read that back

  3 any problems with the installation of that clerestory               3 for me, please. I'm sorry.
  4 that are specific to the materials Yuanda provided or the           4                         (Requested portion of the
  5 details Yuanda provided?                                            5                        record read.)
  6      A.     Yes.                                                    6               Object to form. You could answer.
  7       Q.    Okay. What were the problems specific to the            7 BY THE WITNESS:

  8 materials provided or the details provided?                         8       A.     It conformed with the documents that Yuanda

  9      A.     There's the base condition where — the                  9 provided.
 10 clerestory sits on the curb. There was an edge distance            10 BY MR. GILL:

 1 1 issue with the fastener as detailed, so we had to consult         11       Q.     The design specifically is what I'm talking
 12 Yuanda and get an alternate detail.                                12 about.

 13      Q.     Okay. That goes to my next question. There             13       A.     It conformed with the documents that Yuanda

 14 was an NCR which is a non-conformity report; right?                14 provided.

 15      A.     Yes.                                                   15       Q.     Did they conform to the requirements of the

 16      Q.     And there was an NCR regarding that sill               16 purchase order?
 17 detail; right?                                                     17             MR. CARBONE: Objection.
 18      A.     Yes.                                                   18 BY THE WITNESS:

 19      Q.     Did Yuanda design all the clips, brackets,             19       A.     I don't know.
20 shims, in-beds, anchors for the WT-3 clerestory?                    20 BY MR. GILL:

21       A.     Yes.                                                   21       Q.     You don't know if Whitestone had an opinion

22       Q.     Did Whitestone field modify any of the clips,          22 about Yuanda's design at the time that Whitestone
23 angles, brackets, miscellaneous metals that Yuanda                  23 installed it?
24 supplied?                                                           24       A.     The opinion is that it conformed with the


                                                                                                                   17 (Pages 62 - 65)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                        888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                         Document 128-6
                                                    Document 121-27 Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page19
                                                                                          19ofof53
                                                                                                 53



                                                               Page 66                                                                  Page 68

      1 documents that Yuanda provided.                                       1 page listing it as I believe Exhibit 5 to a filing by
      2    Q.     Not the documents Yuanda provided. Did                  2 Whitestone.

      3 Yuanda's design conform to the purchase orders? Did               3              Did Whitestone receive a copy of this, a
     4 Whitestone have that opinion?                                      4 clean copy of this at the time it was issued?

      5         MR. CARBONE: Objection.                                   5         A.    Yes.

     6 BY THE WITNESS:                                                    6         Q.    Was this RFI when it was originally issued

     7     A.     I believe so, yes.                                      7 result in internal communication between or within
     8 BY MR. GILL:                                                       8 Whitestone regarding the contents of this?

     9     Q.     Just to clarify, the yes is they had an                 9         A.    Could you repeat that?
 1 0 opinion and that opinion was that it did — the design               10         Q.    Actually, I will withdraw and ask a different

 1 1 did conform to the purchase order?                                  11 question.
 12        A.     I'd like to add on to the end of that if I             12              At any time did Whitestone have internal
 13 could.                                                               13 e-mail communication regarding the RFI or the RFI
 14        Q.     Sure. Sure. Absolutely.                                14 response?

 15        A.I apologize for not knowing this better, but                15         A.    I don't remember.
 16 somewhere within this document it specifies that the                 16         Q.    Okay. Were there any meetings at Whitestone

 17 owner can reject the work. So in the terms they conform              17 to discuss the RFI or the RFI response?
 1 8 with the purchase order, I just don't know if I could               18        A.     Yes.

 19 accurately answer that because if it's something that it             19         Q.    Were there any notes of those meetings?
 20 was determined after the work was installed, there might             20        A.    No, I don't believe so.

 21 be something in here that says that it doesn't conform               21        Q.    Who was present during those meetings?

 22 with the PO.                                                         22        A.    Definitely myself and Philip Carvelas, also
 23        Q.    And, for the record, in here in this                    23 Pawel Lepkowski, and I believe that's it. That's all I
 24 document, you're referring to Exhibit ~                              24 can remember at this time.

                                                               Page 67                                                                  Page 69

  1        A.    I'm sorry. Four.                                         1         Q.     Okay. Who is Philip Carvelas just for the
  2        Q.    Got it. I'm not asking about whether the                 2 record?
  3 owner can reject later and what the ramifications of that             3         A.    Yeah, he's the project executive.
  4 are. I'm asking about what Whitestone believed at the                 4         Q.     Okay. And Pawel Lepkowski you said?
  5 time that Whitestone finished installing the clerestory.              5         A.    Was co-project manager with myself.
  6 Did Whitestone believe that the design conformed to their             6              MR. CARBONE: Just for clarification, his
  7 purchase order?                                                       7 name's spelled P-A-W-E-L as opposed to P-A-U-L?
  8       A.     Yes.                                                     8              THE WITNESS: Yeah-
  9       Q.     Okay. When Whitestone was done installing                9              MR. CARBONE: Okay.
 10 the clerestory, did Whitestone believe that the                      10              THE WITNESS: -P-A-W-E-L.
 1 1 components that Yuanda fabricated and delivered conformed 1 1 BY MR. GILL:
 12 to the purchase order?                                               12         Q.    And, for the record, what is an RFI?
 13             MR. CARBONE: Objection.                                  13         A.    A request for information.
 14 BY THE WITNESS:                                                      14         Q.    In your experience, who issues the RFI?
 15       A.     Other than the alternate detail at the base             15         A.    The entity that has the specific question.
 16 of the clerestory, yes.                                              16         Q.    And in this, it's Dan Dillon. Do you see
 17 BY MR. GILL:                                                         17 that?
18        Q.     If you can look at Exhibit 6. Do you                    18         A.    Yes.
19 recognize this document?                                              19         Q.    And do you know who Dan Dillon is?
20        A.     Yes.                                                    20         A.    Yes.
21        Q.     Okay. For the record, this is titled "RFI               21         Q.    What was his role on the project?
22 Transmittal." This is a document that was filed on ACF's              22         A.    Senior project — senior project manager.
23 system as document 7 — or 75-5. It contains Pages 2                   23         Q.    For who?
24 through 9 of that exhibit. Page 1 was simply the cover                24         A.    Sciame.


                                                                                                                      18 (Pages 66 - 69)
                                                        Veritext Legal Solutions
www.veritext. com                                                                                                          888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                           Document
                                                   Document 121-27
                                                            128-6                    Filed07/23/21
                                                                                    Filed  07/02/21 Page
                                                                                                     Page20
                                                                                                          20ofof53
                                                                                                                 53




                                                                 Page 70                                                                 Page 72

      1    Q.     So Sciame is the one who issued this RFI, and                 1 auditorium roof.

  2 it appears it's issued to Perkins Eastman; is that                       2 BY MR. GILL:

   3 correct?                                                                   3    Q.     I couldn't hear you. Your papers were in

  4       A.     Yes.                                                        4 front of your face.

  5       Q.     Okay. Do you know who Dan Grimaldi is?                      5       A.     I'm sorry.

  6       A.     No.                                                         6       Q.    Not a problem.

  7       Q.     Do you know who Juan Mejia is, M-E-J-I-A?                   7       A.     This RFI describes the movement criteria of
  8       A.     Yes.                                                        8 the auditorium roof.

  9       Q.     Who is Juan?                                                9       Q.     I understand. Actually, the RFI is simply
 10       A.     He is a member of the design team.                         10 the first few pages; correct? The remaining pages are
 11       Q.     Do you know who Mindy No is?                              1 1 the response; correct?
 12       A.     Yes.                                                      12        A.     Correct.

 13       Q.     Who is Mindy No?                                          13        Q.    Okay. Does the RFI as posed by Dan Dillon on
 14       A.     She is the lead architect.                                14 January 23rd, 2017 question the adequacy of the ~ of

 15       Q.     Do you know who wrote the information in the              15 Yuanda's design to accommodate building movement?
 1 6 question portion of this RFI?                                         16             MR. CARBONE: Objection.

 17       A.     Yes.                                                      17 BY THE WITNESS:

 18       Q.     Who?                                                      18        A.    It appears that way.

 19       A.     Dan Dillon.                                               19 BY MR. GILL:
 20       Q.     How do you know that Dan Dillon wrote this?               20        Q.    Where does it say that Yuanda — that Sciame
 21       A.     Well, I just know. I know he did.                         21 is questioning the adequacy of Yuanda's design?

 22       Q.     Have you talked to Dan about this?                        22        A.    On the first page —

 23       A.     Yes, I did.                                               23        Q.    Yeah.

 24       Q.     Okay. Did he say he wrote this?                           24        A.    — of the RFI.

                                                                 Page 71                                                                 Page 73

  1       A.     Possibly. I know he wrote it.                              1        Q.    Yeah.
  2       Q.     What is the purpose of this RFI?                           2        A.    Bullet point Number 2.

  3             And, for the record, this is RFI 1 130. We're               3        Q.    That's not part of the RFI. That's part of

  4 going to be referring to that number frequently, I think.               4 the response; right?

  5       A.     The purpose of the RFI is to close out an                  5        A.    Yes.

  6 issue brought up on superstructures report I believe it                 6        Q.    Okay. Dan Dillon's question is: "Please
  7 was 8404, 1 believe.                                                    7 define what the relative movement between the auditorium
  8       Q.     Where does it say anything about                           8 roof and the main building is per design;" is that

  9 superstructures report in 8404?                                         9 correct?

 10                         (Witness peruses document.)                    10        A.    Yes.

 11       A.     It doesn't appear to say it on this.                      11        Q.    Okay. That's not questioning Yuanda's design
 12       Q.     How do you know this relates to 8404 then?                12 at that point; correct?

 13       A.     In the question section, it says in reviewing             13             MR. CARBONE: Objection.
 14 Submittal 084426-007-01. That could possibly be the                    14 BY THE WITNESS:

 15 submittal the RFI was incorporated into. It could                      15       A.     The original question on the RFI does not,

 16 possibly be. I — I just don't know.                                    16 but by inference, my interpretation of the response does.

 17       Q.     Okay. In multiple court filings Whitestone                17 BY MR. GILL:
 1 8 has stated that this RFI questions the adequacy of the                18       Q.     Who wrote that response?
 19 WT-3 clerestory as designed by Yuanda to accommodate                   19       A.     I'm not sure if it was a single person or a
20 building movement. Is that what this RFI does? Does it                  20 collaborative effort between the design team, but we

2 1 question the adequacy by Yuanda's design?                              21 refer to all responses. They come from the design team.

22             MR. CARBONE: Objection.                                     22       Q.     Okay. Who was that?

23 BY THE WITNESS:                                                         23       A.     Perkins Eastman in coordination with WSP and

24        A.    This RFI specifies movement criteria on the                24 most likely ALT which is the facade consultant.


                                                                                                                        19 (Pages 70 - 73)
                                                        Veritext Legal Solutions
www.veritext.com                                                                                                             888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                      Document 128-6
                                                 Document 121-27 Filed
                                                                  Filed07/23/21
                                                                        07/02/21 Page
                                                                                  Page21
                                                                                       21ofof53
                                                                                              53



                                                              Page 74                                                                 Page 76

      1    Q.    Who is WSP?                                                 1 submittals.
  2        A.    WSP is the engineer of record for the                    2            MR. GILL: Yeah.
     3 building.                                                          3            MR. CARBONE: So if they had any comments with
  4        Q.    Does Whitestone know if the statements                   4 respect to the second submittal, they couldn't have been

  5 included in that yellow box on the first page are                     5 addressed by the second submittal.
  6 accurate?                                                             6            MR. GILL: I — I absolutely understand. I'm
  7       A.     Some, yes.                                               7 going step by step.
  8       Q.     Which ones does Whitestone know to be                    8 BY MR. GILL:
  9 accurate?                                                             9       Q.    After Perkins Eastman returned Submittal 1
 10       A.     Item 1 appears to be accurate, and number 4             10 with comments, were those comments on Submittal Revision

 1 1 appears to be accurate.                                            11 1, revise and resubmit, were those addressed ~ did
 12       Q.     Whitestone doesn't know if statements in 2             12 Yuanda address those in their second submission?

 13 and 3 are accurate or not?                                          13             MR. CARBONE: Okay. Object. Objection.
 14                         (Witness peruses document.)                 14 BY THE WITNESS:
 15       A.     I'm definitely not sure if number 3 is                 15        A.    I believe so.
 16 accurate.                                                           16 BY MR. GILL:

 17       Q.     What about number 2?                                   17        Q.    Prior to submitting those revised shop
 18                         (Witness peruses document.)                 18 drawings did Whitestone review the changes Yuanda made
 19       A.     Yes, it's accurate.                                    19 with respect to the WT-3 clerestory?
 20       Q.     What concerns, looking at Item 2, staying              20        A.    Yes. It would be, I wouldn't say an
 21 with Item 2, what concerns did Perkins Eastman previously 21 exhaustive review but yes, a brief review.

 22 note in Submittal 084413-020-01 and 084413-020-02?                  22        Q.    Did Whitestone believe that Yuanda properly

 23       A.     They questioned the ability of the head                23 addressed Perkins Eastman's concerns on that second
 24 anchor, its ability to accommodate the roof deflections.            24 submittal?

                                                              Page 75                                                                Page 77

  1       Q.     Do you know whether Perkins Eastman provided             1       A.    Yes.

  2 what its — when its — Strike that.                                   2        Q.    Do you recall whether Perkins Eastman's

  3             Those concerns or those comments were                    3 review of the second submittal contained the same
  4 returned on — Strike that.                                           4 comments or concerns?

  5             I want to avoid going through the whole                  5             MR. CARBONE: As the first submittal?
  6 submittal process. I understand the submittal process,               6 BY MR. GILL:

  7 and I know you do.                                                   7        Q.    As the first submittal with respect to the
  8             So the comments from the architect were                  8 WT-3 clerestory.

  9 returned after the first version submitted by Yuanda for             9        A.    Yes.

 10 the WT-3 clerestory; right?                                         10        Q.    All the same comments and concerns were
 11       A.    Yes.                                                    11 there?
 12       Q.    And according to Perkins Eastman, it had                12        A.    They were similar in nature.
 13 comments or concerns regarding building movement;                   13        Q.    But the second submittal was approved with
14 correct?                                                             14 comments noted; correct?
15        A.    Yes.                                                    15        A.    Yes.

16        Q.    Did Yuanda address those comments and                   16        Q.    And what does that mean to Whitestone that
17 concerns when it submitted the second version of those               17 they were — the submittal was returned as with comments,
1 8 shop drawings?                                                      18 approved with comments?
19             MR. CARBONE: Objection to form, and I'll be              19        A.    The specific language is in the
20 happy to explain it to you, Adam. I'm not trying to                  20 specifications, but my interpretation is that it's okay
21 obstruct you.                                                        21 to proceed with fabrication so long as you address the
22             MR. GILL: Okay. Go ahead. Yeah, I                        22 minor comments.

23 understand.                                                          23        Q.    Okay. Looking back at Exhibit 6, the third
24             MR. CARBONE: Okay. There were two                        24 page of the exhibit listed as Page 4 of 9 at the top, do


                                                                                                                    20 (Pages 74 - 77)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                       Document 128-6
                                                  Document 121-27                    Filed
                                                                                      Filed07/23/21
                                                                                            07/02/21 Page
                                                                                                      Page22
                                                                                                           22ofof53
                                                                                                                  53



                                                                  Page 78                                                                Page 80

      1 you know what this page represents?                                      1    Q.     Okay. Do you know if that information is
     2     A.     Yes.                                                        2 correct and accurate as it's stated in this RFI response?

      3    Q.     What is it?                                                 3       A.     No.

     4     A.     This is the estimated roof deflections of the               4       Q.     Did Whitestone, Whitestone itself do anything
     5 auditorium building.                                                   5 to confirm whether that information was correct?
     6     Q.     What — who wrote the notes in the yellow                    6       A.     I recall asking if it's correct.
     7 boxes?                                                                7        Q.     Who did you ask?
     8     A.     The design team.                                           8        A.     I can't remember if it was members of the
  9        Q.     Whose handwritten notes are those? And I                   9 design team or Sciame, but I know I asked a couple times.
 10 mean specific person.                                                   10        Q.     Whitestone didn't do an independent

 11        A.     1 don't know.                                             1 1 confirmation with its own engineers or find an engineer
 12        Q.     Okay. What information is included in that                12 to confirm it?
 1 3 largest handwritten box kind of in the lower right                     13       A.     No.
 14 quadrant?                                                               14       Q.     And, for the record, it states, that box
 15        A.     The maximum deflections alone, D.                         15 states that the delta total is 3.4 inches. Do you know
 16             MR. CARBONE: Could I — could I just ask the                 16 what that means?
 17 witness because my copy is not the clearest copy, could                 17       A.     Yes.
 1 8 you read what's there?                                                 18       Q.     What is it?
 19               And with your permission, I have a blown                  19       A.     The deflection of the auditorium roof will
 20 up copy of that page that I could show you, but I can't                 20 deflect downwards 3.4 inches total.
 21 really make out anything in that ~ that larger —                        21       Q.     Do you have any idea how Perkins Eastman or
 22 largest box.                                                            22 its engineers calculated that?
 23             MR. GILL: I understand. I mean that was part                23       A.     No idea.
 24 of the copying process, so I understand. Yeah, I'm —                    24       Q.     Do you know if the information used to

                                                              Page 79                                                                    Page 81

  1             MR. CARBONE: I'm not complaining. I'm not                    1 calculate that was in the contract documents as they
  2 complaining about the copying process. I'm just                          2 existed on December 31st, 2016?

  3 suggesting to you if it's important that we be able to                   3             MR. CARBONE: Objection. Which contract are
  4 read it I believe I have a blown up page we might be able                4 you talking about?

  5 to use. That's all.                                                      5             MR. GILL: I'm talking about the contract
  6             MR. GILL: I'm not going to have him read all                 6 documents.
  7 of the handwritten notes, but please provide him with the                7             MR. CARBONE: Meaning contract documents of

  8 larger version. I'm fine with that.                                      8 the purchase order or the contract documents between

  9             MR. CARBONE: Okay. Give me a second. I                       9 Sciame and Whitestone? You referred to both earlier.
 10 think I have it.                                                        10             MR. GILL: I am referring to the drawings, the
 11                        (Brief pause.)                                   1 1 architectural, structural, architectural drawings,
 12               Okay. I don't have a larger page, but I                   12 structural drawings and the technical specifications.

 13 have one that's much, much clearer, so I'm going to give                13             MR. CARBONE: That are part of the purchase
 14 that — I'm going to give that to the witness with your                  14 order?

 15 permission.                                                             15             MR. GILL: Okay. Let me withdraw the

 16             MR. GILL: That's fine. Yes, you have my                     16 question.
 17 permission.                                                             17 BY MR. GILL:

 18             MR. CARBONE: Here you go.                                   18       Q.     Are the architectural drawings and the

 19             THE WITNESS: Thank you.                                     19 structural drawings and the technical specifications that
20 BY MR. GILL:                                                             20 relate to the WT-3 clerestory the same in the contract

21        Q.     Okay. And I believe you answered my question               21 between Sciame and Whitestone as they are between

22 which was that information in the — that box provides                    22 Whitestone and Yuanda?

23 the maximum deflection along column line B?                              23             MR. CARBONE: I'll object.
24        A.     Yes.                                                       24


                                                                                                                           21 (Pages 78-81)
                                                     Veritext Legal Solutions
www.veritext. com                                                                                                               888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                      Document 121-27
                                                 Document 128-6                   Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page23
                                                                                                        23ofof53
                                                                                                               53



                                                               Page 82                                                                  Page 84

      1 BY MR. On J,:                                                         1    Q.     Yeah. Do you know if the information that

     2     Q.    Yes, please answer.                                       2 calculates this deflection would be on any structural

      3    A.    I believe so.                                             3 drawing other than S003?
     4     Q.    Do you know if this maximum deflection of 3 .4            4       A.     I can't answer that question.

     5 inches could be ascertained based on the information                5       Q.     Do you know of any technical specification ~

     6 contained in the architectural drawings, the structural             6 Or strike that.
     7 drawings or the technical specifications as they existed            7             Do you know of any specifications anywhere in

     8 on December 3 1 st, 20 1 6?                                         8 the project manual where the information could be
     9     A.    I just need a minute to think about it.                   9 obtained that would help calculate this deflection?
 10        Q.    That's fine. I'm not going to rush you. I                10       A.     It would — other than the specifications in

 1 1 want you to ~ I want the best answer that you can give               1 1 the structural drawings, like I said before, it would be,
 12 on this.                                                              12 you know, a culmination of the architecturals, the

 13        A.    I understand. And you said a specific date?              13 structurals and the specifications. One would have to

 14        Q.   December 31st, 2016. And for reference, the               14 determine what applies to the specific area.

 15 RFI was issued on January 23rd, 2017.                                 15      Q.     Do you know if it's in the structural steel

 16                        (Brief pause.)                                16 specification?
 17        A.   I would say yes. However, it's the job of                17       A.     I don't know.
 18 the design team to specify that. Our assumptions of the              18       Q.     Looking at the same page on Exhibit 6,
 19 makeup of what's in that area needs to be confirmed by               19 there's a red box, sorry, a yellow box that says
 20 the engineer of record. It would be a gross estimate                 20 "estimated roof deflection." Do you see that?

 2 1 which should not be relied upon.                                    21       A.     Yes.

 22        Q.   You started that answer by saying you believe            22       Q.     And you previously said that that was written

 23 it's yes. That you believe that in the architectural                 23 by the design team?

 24 drawings, the structural drawings and the technical                  24       A.     Yes.

                                                              Page 83                                                                   Page 85

  1 specifications someone could have determined the maximum 1                    Q.     The note states that: "WSP noted that

  2 deflection of the 3.24, is that — I want to make sure I               2 approximately 50 percent of SDL has already occurred, and

  3 got that right.                                                       3 that figure can be reduced in the estimation of the total

  4       A.    Yes, but I think it would be a gross                      4 deflection." Do you know what that means?

  5 estimate. It would be negligent to use that — those                   5       A.     Yeah, that 50 percent of the value ~ the SDL

  6 values would need to be confirmed by the engineer of                  6 value can be taken from these values, and that derives I

  7 record —                                                              7 would say a new estimated roof deflection.
  8       Q.    Where —                                                   8       Q.     What does SDL stand for?

  9       A.    — in my opinion.                                          9       A.     I don't know.
 10       Q.    Where in the architectural drawings, the                 10       Q.     So do you know what that means with respect

 1 1 structural drawings or the technical specifications would           11 to the clerestory as Yuanda designed and fabricated it?

 12 one get all of the information if needed, that person                12       A.     No.

 13 needed, to come up with this calculation?                            13       Q.     Do you know what that means with respect to

 14       A.    It would be a culmination of all those — a               14 the clerestory as Whitestone installed it?
 15 review of all those documents.                                       15       A.     Not with certainty.

 16       Q.    You mentioned earlier that there was a                   16       Q.     What is your inclination of what it means

 17 drawing S003. Would it be on that drawing?                           17 with respect to the clerestory as installed?
 18       A.    Yes.                                                     18             MR. CARBONE: Objection.

 19       Q.    Do you know if it would be in other                      19 BY THE WITNESS:

20 structural drawings?                                                  20       A.     My interpretation is this SDL, the value
21        A.    It could be, yes.                                        21 is the amount that the buildings would deflect under the

22        Q.    You don't know one way or another?                       22 construction process when concrete's applied to the

23        A.    Could you ask the question again so I could              23 slabs, when all the steel's erected, so on and so forth
24 answer it better?                                                     24 and the facade's erected.


                                                                                                                     22 (Pages 82 - 85)

                                                     Veritext Legal Solutions
www. veritext. com                                                                                                        888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                         Document 128-6
                                                     Document 121-27 Filed
                                                                      Filed07/23/21
                                                                            07/02/21 Page
                                                                                      Page24
                                                                                           24ofof53
                                                                                                  53



                                                                   Page 86                                                                  Page 88

          1 BY MR. GILL:                                                       1     A.     I don't know. If I could look at the
      2       Q.    How does that impact the installation or                  2 original document, I could confirm.

      3 Whitestone's installation of the clerestory?                          3      Q.     Well, in the lower right-hand comer, there's

      4       A.    I need to think about it for a second.                    4 a note that says WT 1, 3 and 8 all first review 2014-10-9

      5                        (Brief pause.)                                 5 Submittal 084413-020-01?
      6            I believe the only consequence would be or                 6      A.     I see that.
      7 the only factor that would affect the installation of the             7      Q.     So this is the first submittal; right, with a
      8 WT-3 clerestory would be — it's a timing thing. It must               8 copy?

      9 be installed after everything above is installed. When                9      A.     Yeah, it's a sheet copied and pasted to the

     10 the SDL occurs, the facade should be installed                       10 back of this file.

     1 1 afterwards. That's — that's my interpretation of it.                11      Q.     It's one page. It's D33 1 of that entire
     12       Q.    If you can turn to — I believe it's the next             12 submittal. I'm not saying it's the entire submittal but

     13 page. There's a couple of drawings. It's Page 5 of 9 at              13 it's one page of it?
     14 the top of this document.                                            14           MR. CARBONE: When you're referring to the

     15       A.    Yes.                                                     15 entire submittal, are you talking about Submittal 1, are

     16       Q.    It's listed or labeled as ASK 266. What is               16 you talking about Submittal 2?
     17 an ASK?                                                              17           MR. GILL: I'm talking about Submittal 1 as

     18       A.    An architectural sketch.                                 1 8 it's referred to in the document.
     19       Q.    Do you know who created this ASK?                        19           MR. CARBONE: Object. Objection.

     20       A.    The design team.                                         20 BY THE WITNESS:

     21       Q.    Did -- did the drawings, architectural,                  21     A.     Yeah, the only reason why I can't 100 percent

     22 structural drawings, received, that Whitestone received              22 confirm without looking at the 01 is because it's just a

     23 from Sciame of Perkins Eastman include any pen details               23 page that's copied to the back of it. I don't know if

     24 for the WT-3 clerestory?                                             24 they added these comments. I know it's the same color,

                                                                   Page 87                                                                  Page 89

      1       A.    Yes.                                                      1 but I just don't know.

      2       Q.    Did they — did those details — were those                 2 BY MR. GILL:

      3 included — Strike that.                                               3     Q.     Okay.

      4            And for clarification, those were included                 4     A.     If I looked at the other one, I could say yes

      5 prior to the fabrication and installation?                            5 definitely. That's all I'm saying.

      6       A.    The contract details you're referring to?                 6     Q.     So if you look at the note in the middle of

      7       Q.    Yes.                                                      7 the page, it says: "Bottom of this connection." It goes
      8       A.    Yes.                                                      8 on from there, but then there's a break in the second
      9       Q.    Did Yuanda provide assembly and connection                9 line. It says or second note that says: "See
     10 details with its submittal for the WT-3 clerestory?                  10 deflections of roof beam." Do you see that?
     11       A.    Yes.                                                     11           MR. CARBONE: Just - Mr. Gill, you said

     12       Q.    If you could turn to the last page of this               12 bottom of this connection. It says: "Bottom of this
     13 exhibit. Do you recognize that document?                             13 condition." I think you misread it.

     14       A.   Yes.                                                      14           MR. GILL: Thank you for correcting me.

     15       Q.   What is this document or this page?                       15 BY MR. GILL:

     16       A.   It's page D331.                                           16     Q.     Do you see the second note that says: "See

     17       Q.    Of what?                                                 17 deflections of roof beam"?
     18       A.   Of the Yuanda project shop drawings.                      18     A.     Yes.

     19       Q.   Of Submittal 1 of the shop drawings; correct?             19     Q.     When Whitestone received this submittal back,
    20        A.   Yes, 01, yes.                                             20 what did it do, if anything, regarding that comment about
    21        Q.   And this page includes the Perkins Eastman                21 deflections of the roof beam?
    22 comments at the time that Perkins Eastman returned it to              22     A.     I don't know.
i   23 Sciame and Sciame returned it to Whitestone; is that                  23     Q.     Did Whitestone undertake any investigation
    24 correct?                                                              24 into the deflection of the roof beam?


                                                                                                                        23 (Pages 86 - 89)
                                                         Veritext Legal Solutions
    www. veritext. com                                                                                                         888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                       Document 121-27
                                                  Document 128-6                    Filed07/23/21
                                                                                   Filed  07/02/21 Page
                                                                                                    Page25
                                                                                                         25ofof53
                                                                                                                53



                                                                Page 90                                                                Page 92

      1     A.     I don't know.                                               1 all. Can you try that again?
      2     Q.    Did Whitestone provide any additional                     2            THE REPORTER: Sure.

      3 information to Yuanda regarding deflections of the roof                3         MR. GILL: It was — it's not going to work.
     4 beam?                                                                4 I'll try and rephrase it. I'll try and rephrase it.
      5    A.     No. We would rely upon Yuanda to ask that                 5            THE REPORTER: Am I — can you not hear me

     6 question to us.                                                      6 or —

     7     Q.     If this note were not on the — Strike that.              7             MR. GILL: There's an echo.

     8           If Perkins Eastman removed this note when it               8            THE REPORTER: There's an echo. I'm going to

     9 returned the — its comments to the second submittal,                9 go on mute then. Sorry about that.
 10 does that have any importance to Whitestone with respect               10            MR. CARBONE: It's like you have a
 1 1 to this detail?                                                       11 reverberator
 12              MR. CARBONE: Objection.                                  12             THE REPORTER: Okay.

 13 BY THE WITNESS:                                                       13 BY MR. GILL:
 14        A.     Would you mind repeating that, please.                  14        Q.    Did this ASK, the issuance of this ASK 266
 15 BY MR. GILL:                                                          15 change the requirements of the subcontract between Sciame
 16        Q.     Yeah. If the second submittal of this                   1 6 and Whitestone with respect to this clerestory system,
 17 detail —                                                              17 the installation of the clerestory system?
 18        A.     Okay.                                                   18             MR. CARBONE: Objection.
 19        Q.     -- was returned from Perkins Eastman with               19 BY THE WITNESS:
 20 comments and that note on this detail that says: "See                 20        A.    I don't believe so.
 21 deflection of roof beam" were no longer on this detail,               21 BY MR. GILL:
 22 would that have any impact on Whitestone or what would                22        Q.    Did Perkins Eastman ever issue a formal
 23 that mean to Whitestone, if anything?                                 23 modification to the architectural or structural drawings
 24        A.     I don't believe it would have an impact.                24 that incorporated this detail?

                                                                Page 91                                                                Page 93

  1        Q.     Okay. Would the roof beam deflection still               1        A.    No. It existed from the first day.

  2 be a cause for concern if that note were no longer on                  2        Q.    What do you mean it existed from the first
  3 this drawing?                                                          3 day?

  4             MR. CARBONE: Objection.                                    4        A.    The general design and assembly of this head
  5 BY THE WITNESS:                                                        5 detail where you see the brown lines and, yeah, the brown
  6        A.     I'm sorry. Can you say it one more time,                 6 lines and the anchor attachment point is very similar to
  7 please.                                                                7 what's shown on the contract documents.
  8 BY MR. GILL:                                                           8        Q.    It's very similar but they have a larger
  9        Q.    Would roof beam deflection be a cause for                 9 movement slot, doesn't it?
 10 concern after Submittal 2 was returned if that note was               10        A.    There is a movement slot. That's all I can
 11 removed?                                                              1 1 say. I don't know if it's bigger or smaller or the same,
 12       A.     I don't believe so.                                      12 but there is a movement slot there.

 13       Q.     Referring back to the ASK in this Exhibit 6,             13        Q.    Okay. In 2017 did Sciame and Whitestone have
 14 does this ASK revise the ~ revise or otherwise alter the              14 e-mail correspondence regarding RFI 1130?
 15 agreement between Whitestone and Sciame with respect to               15        A.    Can you repeat that once?
 16 how Whitestone was going to install the WT-3 clerestory?              16        Q.    In 2017 did Sciame and Whitestone have e-mail
 17             MR. CARBONE: Objection.                                   17 correspondence that discussed RFI 1130?
 18 BY THE WITNESS:                                                       18        A.    Which is Exhibit 6?
 19       A.     I'm sorry I keep asking you to repeat but                19        Q.    Correct, Exhibit 6.
20 could you repeat it just a little bit slower?                          20        A.   Yes.

21              MR. GILL: Can you read that hack, please.                 21        Q.   In2017 did Whitestone have correspondence
22                         (Requested portion of the                      22 with Perkins Eastman regarding RFI 1 130?

23                         record read.)                                  23       A.    I don't believe so.
24                I'm sorry. We could not understand you at               24        Q.   In 2017 did Whitestone have internal e-mail


                                                                                                                      24 (Pages 90 - 93)
                                                      Veritext Legal Solutions
www. veritext. com                                                                                                          888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                        Document 121-27
                                                   Document 128-6                 Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page26
                                                                                                        26ofof53
                                                                                                               53



                                                               Page 94                                                                 Page 96

      1 correspondence regarding RFI 1130?                                    1    Q.    Is that the first date that this PCO was
     2     A.     It could be, but I'm not too sure.                       2 issued to Sciame?

     3     Q.     Did Whitestone have meetings where response              3      A.     As far as I'm aware, yes.
     4 to RFI 1 130 was discussed?                                         4       Q.    What, if anything, did Whitestone do between
     5     A.     Yes.                                                     5 January 30th, 2017 when it received the RFI response and
     6     Q.     Are there meeting minutes or notes of those              6 November 27th, 2018 with respect to the WT-3 clerestory?
     7 meetings?                                                           7      A.     Whitestone and Yuanda worked on a remediation
     8     A.    No.                                                       8 concept.
     9          MR. GILL: For the record, I requested                     9       Q.     Yuanda was a collaborative partner in that
 10 repeatedly for e-mails you produce regarding RFI 1 130 in            10 endeavor?
 11 2017 and they have not —                                             11       A.     Yes.
 12             MR. CARBONE: Well, I'll take - I'll take                 12       Q.     When did Whitestone decide to submit this
 13 what is, I am assuming is your additional request now.               13 proposed Change Order 98?
 14 I'll take it under advisement. My understanding is                   14       A.     I'm unaware of a specific date or time.
 1 5 everything you requested was produced, but I will bring             15       Q.     Was there a reason why it was not issued
 16 it up with Mr. Kushner and Mr. Rodriguez.                            1 6 prior to November of 20 1 8?
 17             MR. GILL: Mr. Kushner informed me at the end             17       A.     What I think would be a reasonable reason is
 18 of December that he would produce — that previously only             18 that we were working on the actual remediation. We
 19 documents from January 1st, 2018 were produced, and we               19 didn't know exactly what we were going to do, and once we
 20 came to an agreement that if documents back to                       20 got a better idea of what the actual requirements would
 21 January 1st, 2017 were produced regarding the proposed               21 be to complete the remediation, that's when we — we
 22 Change Order RFI 1 130, roof deflection and one other                22 submitted it. We were able to quantify, you know, all
 23 issue that I can't recall, that would satisfy the                    23 the numbers you see here.
 24 production, but no production has been forthcoming at                24       Q.     Okay. Who created this document Exhibit 7?

                                                               Page 95                                                                 Page 97

  1 this point. I'm just putting it on the record.                        1 Strike that.

  2             MR. CARBONE: All right. Well, I'm not going               2             There are drawings and attachments and things
  3 to — I'm not privy to the intimacy of whatever                        3 like that. So with respect to the first five to six
  4 agreements you reached with Mr. Kushner, and to the                   4 pages up to WCC794, who created that portion of the
  5 extent you feel that Mr. Kushner or my office has not                 5 document?

  6 appropriately responded, I'm sure you'll address it, but              6             MR. CARBONE: What pages — 0791 through?
  7 we could also have conversations off the record, and if               7             MR. GILL: 94.

  8 there's something missing that we actually have that                  8             MR. CARBONE: Thank you.
  9 you're entitled to, I'm certainly sure we'll produce it.              9 BY THE WITNESS:
 10 BY MR. GILL:                                                         10       A.     I'm pretty sure I did.
 11       Q.     Are you familiar with the proposed change               11 BY MR. GILL:
 12 order that Whitestone issued for the WT-3 clerestory?                12       Q.     Okay.

 13       A.     Yes.                                                    13       A.     Except for the — the values that I — that I
 14       Q.     Are you familiar with when Whitestone issued            14 got for the second page were from Metro-Tech Erector's
 15 that proposed change order?                                          15 Corp., but I'm pretty sure I created the first page, the

16        A.     If I saw the document, I could tell you the             16 second page, the third page, and I most likely had a hand
17 date.                                                                 17 in the fourth page as well.
18        Q.     Okay. If you can look at Exhibit 7.                     18       Q.     Okay. Whitestone created the fourth page
19        A.     Okay.                                                   19 though which is the narrative; right? Is that correct?
20        Q.     What is Exhibit 7?                                      20       A.     I said yes.
21        A.     This is Whitestone's PCO number 90.                     21       Q.     Oh, I didn't hear you. Sorry.
22        Q.     And you see the date in the upper third                 22             Was there anyone who was not an employee of
23 right-hand side of November 27th, 2018? Do you see that?              23 Whitestone who helped draft the narrative that's on Page
24        A.     Yes.                                                    24 4 of this?


                                                                                                                     25 (Pages 94 - 97)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                       Document
                                                  Document 128-6
                                                           121-27 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page27
                                                                                        27ofof53
                                                                                               53



                                                                Page 98                                                               Page 100

      1     A.     No.                                                         1        MR. GILL: Okay.
      2     Q.     Okay. Were the statements that are included              2           MR. CARBONE: — you know, if it's correct?

      3 on Page 4 true and correct when this was submitted on               3 BY MR. GILL:

     4 November 27th, 2018?                                                4       Q.    The remainder of that statement after design

      5    A.      To the best of my knowledge, yes.                        5 criteria continues and says: "Between the auditorium and
      6     Q.     Does Whitestone stand by the correctness of              6 academic building after the facade was fabricated and
     7 those statements today?                                             7 installed per MCM submittals causing WCC's PCO number
      8    A.      Yes.                                                     8 098."

     9     Q.      The introductory paragraph says, in the                 9       A.    Right. So what was the question?
 10 second sentence on the second line that the "Remediation              10       Q.    Do you stand by or the — that statement was

 1 1 to existing facade was caused by omission of new                     1 1 correct when you made it on November 27th, 2018?
 12 auditorium roof deflection criteria prior to MCN."                    12       A.    Yeah.

 13              MR. CARBONE: Wait. You left out the word                 13       Q.    And you stand --
 14 design but that's okay. You were close enough.                        14       A.    Yes.

 15              MR. GILL: I do that often. Sorry. Thank you              15       Q.    — by that today?
 16 for correcting me.                                                    16       A.    Yes, sir.

 17 BY MR. GILL:                                                          17       Q.    Item number 4, the last sentence Whitestone
 18        Q.     So with the insertion of design before                  18 states: "If fabrication's not made strictly in
 19 criteria, that's what this says; isn't that correct?                  19 accordance with corrections noted, the items shall be
 20        A.     Yes.                                                    20 rejected in the field and the contractor will be required
 21        Q.     And you believed on November 27th that that             21 to replace such work in accordance with corrected
 22 was a correct statement?                                              22 submittals and at their own expense." That is — what
 23        A.     Yes.                                                    23 does that statement refer to? Strike that. Let me ask a
 24        Q.     And you believe today that's a correct                  24 different way.

                                                                Page 99                                                               Page 101

  1 statement?                                                             1            What is the basis of making that statement?

  2        A.     Yes.                                                     2       A.    My interpretation of this statement is the

  3        Q.     And not to beat a dead horse, but that                   3 shop drawings were returned made corrections noted, and

  4 omission was ~ that information was supposed to come                   4 there are notes on it that the vendor is required to

  5 from whom?                                                             5 fabricate in accordance with those corrections noted

  6        A.     The design team.                                         6 in-

  7        Q.     So in item fact or note number 1, the second             7       Q.    Right.
  8 line, second sentence it says: "The submittals clearly                 8       A.    - this sentence.
  9 detail capacity of system to accommodate movement." Whi t 9                    Q.    Where is that — that comes from somewhere.
 10 submittals - Strike that.                                             10 It sounds like it comes from somewhere, but where does it
 11              You're referring to Submittal 1 and 2 of the             1 1 come from?

 12 Yuanda shop drawings; correct?                                        12       A.    It comes from the project specifications.

 13       A.      Yes. Most specifically 2, the second one.               13       Q.    Okay. Did Whitestone inspect the components

 14        Q.     Okay. And when you made that statement in               14 that Yuanda fabricated and delivered for the WT-3

15 November of 2018, that was a correct statement?                        15 clerestory prior to installing those components?
16        A.      Yes.                                                    16       A.   Yes.

17        Q.      And you stand by that statement today?                  17       Q.   When Whitestone inspected those components,
18        A.      Yes, I do.                                              18 did those components comply with what was shown in the

19        Q.      Looking at number 3, it says that: "RFI                 19 shop drawings?
20 returned January 30th, 2017 issued new relative movement               20       A.   Yes, except for the base condition. That

21 design criteria." Was that statement correct in November               21 was --

22 2018?                                                                  22       Q.   And the base — sorry. Go ahead.

23              MR. CARBONE: Could you just finish reading                23       A.   That was — that was resolved, ultimately
24 that statement if you're going to ask him                              24 resolved.


                                                                                                                   26 (Pages 98-101)
                                                     Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                       Document
                                               Document 121-27
                                                        128-6                    Filed07/23/21
                                                                                Filed  07/02/21 Page
                                                                                                 Page28
                                                                                                      28ofof53
                                                                                                             53




                                                            Page 102                                                                  Page 104

     1   Q.    And just so we're clear, the base condition,                 1 rejected at any time before the architect issued its
  2 the sill condition that we discussed earlier in that NCR             2 response in RFI 1130?

  3 report, does that have any impact on building movement?              3        A.     Yes.

  4      A.    Yes and no depending on the original design.              4        Q.     Okay. When was that?

  5      Q.    Was that a complaint that Sciame or the owner             5        A.     I don't know the date specifically, but it

  6 or the architect raised with the RFI or after? And I'm               6 was a result of trying to resolve the superstructures

  7 talking about did they raise the issue of this sill                  7 report NCR.

  8 condition with RFI 1 1 30 or after?                                  8        Q.     Was Yuanda informed that the WT-3 clerestory
  9           MR. CARBONE: Could you just repeat that for                9 was rejected for that reason before RFI 1130 was issued?
 10 me, please. I'm sorry. I didn't quite follow you.                   10        A.     I don't know.
 11 BY MR. GILL:                                                        11             MR. GILL: I'd like to take another break,

 12      Q.    The base or the sill condition, was that a               12 brief break. Five minutes, is that okay?

 1 3 concern with respect to building movement that Sciame,             13             MR. CARBONE: That's fine.

 14 the owner or the architect raised in RFI 1 130 or at some          14              THE VIDEOGRAPHER: Off the record at 12:36.

 15 point after?                                                       15                          (WHEREUPON, a break was

 16      A.    I believe it was before.                                16                         taken.)

 17      Q.    Okay. I just want to limit what we're                   17                We are back on the record at 12:47.

 18 talking about. We're talking about the head condition of           18 BY MR. GILL:

 19 the clerestory; right? Strike that.                                19        Q.     Okay. Mr. Dearth, if you could look at
 20           The dispute between Whitestone and Sciame and            20 Exhibit 8, Defendant's Exhibit 8 which, for the record,
 21 between Whitestone and Yuanda only deals with the head             21 is an e-mail from Michael Pardee to a number of people

 22 condition; is that correct?                                        22 including the deponent on May 3rd, 2019. Do you

 23      A.    Yes.                                                    23 recognize this document?

 24      Q.    Did anyone including Sciame reject any                  24        A.     Yes.

                                                            Page 103                                                                  Page 105

  1 element or component of the clerestory system before                1        Q.     Is this the first communication from Sciame

  2 Whitestone installed it?                                            2 to Whitestone where Sciame rejected the proposed Change

  3      A.    Before installation, no.                                 3 Order Number 98?
  4      Q.    Did anyone including Sciame or the architect                      A.     Yes.

  5 reject any element or component of the clerestory before            5              MR. CARBONE: Could you hold on for one

  6 it issued the response to RFI 1 130?                                6 second?

  7      A.    Issuance of 1130, yes.                                   7              MR. GILL: Yeah.

  8      Q.    Who rejected it?                                         8              MR. CARBONE: For some reason I may not have

  9      A.    It was brought to our attention in                       9 gotten Exhibit 8. Hold on. My apologies. Here it is.
 10 superstructures report 8404, 1 believe or ~ it's written           10 BY MR. GILL:

 1 1 down somewhere. I think it's 8404.                                11        Q.     Is this the first communication that
 12      Q.    Okay. Just so I'm clear, the head condition,            12 Whitestone received from Sciame where Sciame directed

 1 3 the building movement that's accommodated in the head             13 Whitestone to proceed with repairs to the WT-3
 14 condition was raised as a concern in the superstructures           14 clerestory?

 1 5 report which may be 8404?                                         15        A.     I don't believe so.

 16      A.    The head condition, no.                                 16        Q.     Okay. And there were ~ you did testify
 17      Q.    Okay.                                                   17 earlier that there was ~ I don't recall if you testified
 18      A.    The base, yes.                                          18 earlier whether there was earlier direction or rejection,
19       Q.    Okay. Just the head condition I'm talking               19 hut how much — how far in advance of May 3rd, 2019 did
20 about though. Was any element regarding the head                    20 Sciame direct Whitestone to proceed with repairs?

21 condition rejected — Strike that. Let me ask a                      21        A.     I'm not too sure. It was before, and there

22 different way.                                                      22 was like a lot of verbal back and forth.

23            Was any element with respect to the head                 23        Q.     Is there anything in writing from Sciame

24 condition being able to accommodate building movement               24 where they formally directed Whitestone to proceed with


                                                                                                                 27 (Pages 102 - 105)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW                           Document
                                                        Document 121-27
                                                                 128-6                 Filed07/23/21
                                                                                      Filed  07/02/21 Page
                                                                                                       Page29
                                                                                                            29ofof53
                                                                                                                   53



                                                                  Page 106                                                                  Page 108

           1 repairs?                                                             1 is that this is remedial work which is believed to be
       2        A.      I'm not sure.                                          2 Whitestone's responsibility and not the design change

       3        Q.      Hie prior e-mail or the prior communication               3 warranty and change order to Whitestone." Do you see
       4 where they directed Whitestone to proceed with repairs,               4 that?

       5 is that the same time they indicated that the clerestory              5        A.    Yes, I do.
       6 as installed was rejected?                                            6        Q.    Do you agree with Sciame that this is — the
       7        A.      It would be sometime after that.                       7 work to the WT-3 clerestory is remedial work?
       8        Q.      Okay. And I just want to make sure because I           8       A.     I agree that it's remedial work because of
       9 don't know if I have seen the communication where Sciame              9 the design change.
      10 directed Whitestone to make repairs for the first time.              10        Q.    Do you agree that this is warranty work or
      1 1 When Sciame ~ so I understand your testimony, when                  11 punch list work?
      12 Sciame directed repairs made to the WT-3 clerestory, that            12       A.     No.

      13 was not the same time they rejected the clerestory as               13        Q.     And I take it then based on your statement
      14 installed, if I understand you correctly?                           14 that it's remedial work only because there was a design
      15        A.      Would you mind saying that one more time,            15 change you disagree with the remainder of that sentence
      16 please.                                                             16 that believe to be Whitestone's responsibility and not a
      17        Q.      Sure. Based on your last answer, it sounded          17 design change? Whitestone disagrees with that; is that
      1 8 like at — when Sciame first directed Whitestone to make            18 correct?

      19 repairs, that was not the same time that Sciame rejected            19        A.     Yes.
      20 the as-installed clerestory?                                        20        Q.     If you can look at Exhibit 9 which is titled:
      21        A.      No, it was not the same time.                        21 "Notice of Dispute" dated May 3rd, 2019. What is this

      22        Q.      Okay. And did the rejection come before or           22 document?

      23 after the direction to make repairs?                                23        A.     Notice of dispute.
      24        A.      The rejection of this PCO?                           24        Q.     What's the purpose of the notice of dispute?

                                                                  Page 107                                                                  Page 109

       1         Q.      No, the rejection of the clerestory as               1        A.     The purpose of this notice of dispute is
       2 installed.                                                           2 disputing Sciame's rejection of the validity of the
       3        A.       That came before this —                              3 change order.
       4        Q.       Right.                                               4        Q.     It's disputing the prior Exhibit 8; is that
       5        A.       -- the — Exhibit 8.                                  5 correct?

       6        Q.       Right. When did the rejection of the                 6        A.     Yes.

       7 clerestory as installed come relative to or with respect             7        Q.     Were the statements made in this notice of

       8 to when Sciame directed Whitestone to make repairs?                  8 dispute correct when Whitestone made them on May 3rd,
       9        A.       Sometime afterward.                                  9 2019?
      10        Q.       So I -- and I'm not trying to belabor this.         10        A.     Yes.
      1 1 I just want to make sure I understand the time line.               11        Q.     Does Whitestone stand by the statements today
      12        A.       Okay.                                               12 as being hue and accurate and correct of the
      13        Q.      At some time Sciame directed Whitestone to           13 statements — Strike that. That was a terrible question.
      14 make repairs?                                                       14 Sorry.

     15         A.      Yes.                                                 15              Does Whitestone stand by the statements as

      16        Q.      At some point after that they then formally          16 true and correct that are included in this notice of
      17 or informally rejected the as-installed clerestory?                 17 dispute today?
     18         A.      Yeah. Yes, that — I think so.                        18        A.     Yes.
     19         Q.      And then even further - later is when they           19        Q.     If you can look at Exhibit 10, please. For
     20 rejected the proposed change order in this e-mail?                   20 the record, it is titled "Description of Dispute." It's
     21         A.      Definitely the last one, yes.                        21 a letter from Whitestone dated May 6, 2019. What is this
     22         Q.      In the first paragraph of this e-mail, the           22 document?
!v
     23 second sentence states: "Based on the attached                       23        A.    It's a description of dispute.
     24 information from the architect, our collective position 24                     Q.    What does that mean?

                                                                                                                       28 (Pages 106 - 109)
                                                           Veritext Legal Solutions
     www.veritext.com                                                                                                            888-391-3376
             Case l:20-cv-01006-GHW
             Case 1:20-cv-01006-GHW                          Document 128-6
                                                             Document 121-27 Filed
                                                                              Filed07/23/21
                                                                                    07/02/21 Page
                                                                                              Page30
                                                                                                   30ofof53
                                                                                                          53




                                                                         Page 110                                                                 Page 112

             1     A.   The description of dispute further defines,                      1   Q.     Does Whitestone believe that Yuanda was

    !        2 hence the word description, of the notice of dispute of                2 responsible for any changes to the deflection criteria?

             3 why we believe that their false rejection of Exhibit 8                    3   A.     No. Specifically related to the building
             4 where PCO 98 is rejected.                                              4 movements. Add that to the end of that statement.

             5     Q.   Do you know who created the first three pages                 5      Q.     That's fine. And just so we're clear, based

             6 of this which are labeled YUANDA33306 through 33308?                   6 on what you just said, the altered design criteria only

             7     A.   Yes.                                                          7 related to building movement; right? Let me back up.
             8     Q.   Who created it?                                               8            There are deflections — deflection
          9        A.   Philip Carvelas.                                              9 requirements for building components including the WT-3
         10        Q.   Did you take any part in creating this                       10 clerestory because of building weight, because of wind

         11 document?                                                               1 1 loads, things like that; right? The clerestory must
         12        A.   I believe so, yes.                                          12 accommodate movement within its framework; is that

         13        Q.   Were the statements contained in this Exhibit               13 accurate?

         14 10 true and correct when Whitestone submitted it to                     14            MR. CARBONE: Objection.

         15 Sciame on May 6, 2019?                                                  15 BY MR. GILL:

         16       A.    Yes.                                                        16       Q.    Is that accurate?

         17        Q.   As of today, does Whitestone stand by the                   17       A.    Yes.

         18 statements as true and correct that are contained in this               18       Q.    Okay. Those movements are different from

         19 exhibit?                                                                19 building movements; correct?
         20       A.    Yes.                                                        20            MR. CARBONE: Objection.

         21       Q.    If you look at the second paragraph, it                     21 BY THE WITNESS:

         22 states: "Whitestone's and Yuanda's respective installed                 22       A.    Can you explain how those two sentences

         23 WT-3 clerestory work is compliant with 084413-020-02 MCM                23 relate —
         24 which is in turn compliant with the contract documents."                24 BY MR. GILL:

                                                                         Page 111                                                                Page 113

          1 Was that statement correct when it was made on                           1       Q.    Yeah.
          2 May 6, 2019?                                                             2       A.    — as you see it?

          3        A.    Yes.                                                        3       Q.    Yeah. The clerestory needs to accommodate

          4        Q.    That statement is correct today?                            4 movement because of forces of wind or side loads;

          5        A.    I believe so, yes.                                          5 correct?

          6        Q.    Whitestone is of the opinion that Yuanda's                  6       A.    Yes.

          7 WT-3 clerestory work is compliant with that submittal                    7       Q.    The clerestory also needs to accommodate
          8 which is in turn compliant with the contract documents?                  8 movement of different building elements, the structural

          9        A.   Yes.                                                         9 steel relative to the clerestory; correct?
         10        Q.   In the third paragraph, Whitestone states                   10       A.    Yes.

         1 1 that: "Whitestone and Yuanda mutually agree that the                   11       Q.    And those are two different kinds of

         12 design team changed the contract deflection criteria                    12 movement? Even though they're deflections, they're two

        13 noted on S-003- or .00 when they issued RFI 1 130 response 13 different deflections?

        14 in 2017 and after the 084413-020-02 MCM work was                         14       A.    Agreed.

        15 fabricated and installed." Was that statement true and                   15       Q.    Yuanda was responsible for designing the
        1 6 correct when it was made or that portion of that sentence               16 deflection within the clerestory itself because of wind

        17 true and correct when it was made on May 6, 2019?                        17 loads or side loads and things like that?
        18        A.    Yes.                                                        18            MR. CARBONE: Objection.

        19         Q.   Is that still correct today?                                19 BY MR. GILL:

        20        A.    Yes.                                                        20       Q.    Is that accurate?
        21         Q.   And as we've discussed, the design team that                21       A.    It's — it's accurate, but they also need to

        22 changed the deflection criteria was Perkins Eastman or                   22 comply with the other movements we were discussing, the
(
        23 the engineer of record; correct?                                         23 building movements as well, but that is part of it, yes.
        24        A.    Yes.                                                        24       Q.    I understand. Did Yuanda do anything —


                                                                                                                             29 (Pages 110-113)
                                                                  Veritext Legal Solutions
        www.veritext.com                                                                                                              888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                       Document
                                                      Document 128-6
                                                               121-27 Filed
                                                                       Filed07/23/21
                                                                             07/02/21 Page
                                                                                       Page31
                                                                                            31ofof53
                                                                                                   53



                                                                    Page 1 14                                                                    Page 116

          1 Strike that.                                                             1   Q.    Okay. What would have occurred if Submittal
i        2            Was Yuanda responsible in any way for the                   2 084413-020-02 had been returned from Perkins Eastman with

         3 design deflection criteria with respect to building                    3 a revise and resubmit note?

         4 movement after December 3 1 st, 20 1 6?                                4           MR. CARBONE: Objection.

         5           MR. CARBONE: Objection.                                      5 BY THE WITNESS:

         6 BY THE WITNESS:                                                        6      A.    Is it relating to this issue specifically?

         7      A.     I don't believe so.                                        7 BY MR. GILL:

         8 BY MR. GILL:                                                           8      Q.    Pardon?

         9      Q.     With respect to Submittal 2 of the shop                    9      A.    Is it relating to this issue specifically

     10 drawing —                                                                10 or a work order change?

     11         A.     Excuse me. I'm sorry to interrupt you.                    11      Q.    With respect — well, no. What would the

     12 Unless their system impacted the building's structure.                  12 procedure be after Perkins Eastman returned a — this

     1 3 They would have to relay that information to the engineer              1 3 submittal with a revise and resubmit direction?

     14 of record, and then the design criteria may or may not be               14       A.    There would ultimately be another submittal

     15 modified from there.                                                    15 made, a third revision. If it was rejected on the basis

     16         Q.    As far as you know, did the WT-3 clerestory               16 of this deflection issue, there would be an RFI generated

     17 as designed modify the building's structural criteria?                  17 by Yuanda to specify what these requirements were.

     18        A.     As far as I'm ~                                           1 8 That's how I see it.

     19              MR. CARBONE: Objection.                                    19       Q.    Does Whitestone have reason to doubt that

     20              THE WITNESS: I'm sorry.                                    20 Yuanda would create a third submittal to answer a revise

     21              MR. CARBONE: No, I objected. You could                     2 1 and resubmit notation from the architect?

     22 answer.                                                                 22            MR. CARBONE: Objection.

     23 BY THE WITNESS:                                                         23 BY THE WITNESS:

     24        A.     As far as I'm aware, no.                                  24       A.    Yeah, I don't quite understand what you're

                                                                    Page 115                                                                     Page 117

      1                                                                          1 getting at.

      2 BY MR. GILL:                                                             2 BY MR. GILL:

      3        Q.     This third paragraph in Exhibit 10, I'm not                3       Q.     Do you — do you have any reason to douht

      4 going to read the whole thing but — and feel free to                     4 that Yuanda would provide the submittal as required?

      5 read it to yourself ~ it talks about a revise and                        5            MR. CARBONE: Objection.
      6 resubmit direction regarding the submittal and any new                   6 BY THE WITNESS:

      7 design features. Do you see that?                                        7       A.     No. I believe they would provide what we
      8        A.     Yes.                                                       8 asked for.
      9        Q.     Does Whitestone have an opinion ahout whether              9 BY MR. GILL:

     10 the Submittal 2 should have been returned as a revised                  10       Q.     On the first page of Exhibit 10, the last
     1 1 and resubmit rather than a with comments noted?                        1 1 paragraph is entirely bolded and underlined. Do you know

     12              MR. CARBONE: Objection.                                    12 why Whitestone did that? Obviously it's for emphasis,

     13 BY THE WITNESS:                                                         1 3 hut what was the purpose of emphasizing the entire

     14        A.     Would you mind repeating that one more time?              14 paragraph?

     15 I'm sorry.                                                              15       A.I think like you said, just for emphasis.

     16 BY MR. GILL:                                                            16 I'm not really too sure why other than that.

     17        Q.     Does Whitestone have an opinion about whether             17       Q.     If you turn to the second page, the first
     1 8 Perkins Eastman should have returned Submittal 2 with the              18 paragraph, it refers to NCR Report Number 4 referencing

     19 note of revise and resubmit rather than returning it with               19 the — referenced in Sciame's e-mail, and that e-mail is
    20 a make corrections noted?                                                20 Exhibit 8, and that talks about the starter sill. Is
    21              MR. CARBONE: Objection.                                     21 that the starter sill we talked about earlier?
    22 BY THE WITNESS:                                                          22       A.    Yes.

    23         A.     I believe so, yes.                                        23       Q.    Do you agree with — Strike that.

    24 BY MR. GILL:                                                             24            Was the last sentence of that paragraph, that


                                                                                                                             30 (Pages 114-117)
                                                         Veritext Legal Solutions
    www. veritext. com                                                                                                                     888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                        Document
                                                    Document 121-27
                                                             128-6              Filed07/23/21
                                                                               Filed  07/02/21 Page
                                                                                                Page32
                                                                                                     32ofof53
                                                                                                            53



                                                              Page 118                                                                Page 120

      1 "besides NCR Item Number 4 is not relevant to                      1 documents.
     2 Whitestone's PCO 098," was that true and correct when the           2     Q.    Do you see on the bottom of the second page
      3 statement was made on May 6, 2019?                                 3 and going on to the third page Whitestone quotes

  4        A.     Yes.                                                     4 extensively from a response from Yuanda? Do you see

     5     Q.     Is that true and correct today?                          5 that?

     6     A.     Yes.                                                     6     A.    Yeah. Which portion?
  7        Q.     If you go down to the fourth paragraph on                7     Q.    I'm just referring in general to it. There's
  8 Page 2, the first half of that first sentence states that              8 a comment: "The lower excerpts of Yuanda's commentary ta
  9 "084413-020-02 MCN is detailed in accordance with the                 9 this matter," and then there is four paragraphs that are
 10 design criteria noted on S/003.00." Do you see that?                 10 quoted directly. Do you see those?

 11        A.     Yes.                                                   11      A.    Yes.
 12        Q.     Was that a true and correct statement when             12      Q.    When Whitestone submitted this description of

 13 this notice ~ description of view was submitted?                     13 dispute to Sciame, did Whitestone accept as true and
 14        A.     To the best of my knowledge, yes.                      14 correct Yuanda's commentary as stated in this description

 15        Q.     That continues and says: "And until the 2019           15 of dispute?

 16 RFI 1 130 response after the MCN work was fabricated and             16           MR. CARBONE: Objection.

 17 installed no other deflection criteria has been issued."             17 BY THE WITNESS:
 18 Was that statement true and correct when this description            18     A.     I believe so, yes.

 19 of dispute was issued in 2019?                                       19 BY MR. GILL:
 20             MR. CARBONE: Before he answers, could you                20     Q.     Whitestone wouldn't pass along an analysis or
 21 just — are we in the fourth paragraph?                               21 information that it believed to be incorrect; is that
 22             MR. GILL: Yeah.                                          22 accurate?

 23             MR. CARBONE: Where are you reading? Where                23     A.     Yes.
 24 are you reading from, which sentence?                                24     Q.     If you look at the first full paragraph on

                                                              Page 119                                                                Page 121

  1             MR. GILL: The first sentence. That was the                1 the third page — and this is part of the quoted analysis
  2 second half of the first sentence on lines 1 and 2 of the             2 from Yuanda. If you look at the second — Strike that.
  3 fourth paragraph.                                                     3 The last sentence of that first full paragraph —
  4             MR. CARBONE: Okay. "After the MCN work was                4     A.     Of which — which page?
  5 fabricated and installed no other deflection criteria has             5     Q.     Sorry.
  6 been issued."                                                         6     A.     308?

  7             MR. GILL: Correct.                                        7     Q.     The third page of the exhibit which is 33308.
  8             MR. CARBONE: Okay. Thank you.                             8     A.     Okay. Whereabouts?

  9 BY MR. GILL:                                                          9     Q.     The first full paragraph on that page which
 10       Q.     Was that second half of the sentence true and           10 is still Yuanda's commentary or analysis.
 1 1 correct when it was made in May 20 1 9?                             11     A.     Yes.
 12       A.     Yes.                                                    12     Q.     The last sentence of that paragraph, do you

 13       Q.     Is it true and correct today?                           13 see that Yuanda states: "The deformation should have
 14       A.     Yes.                                                    14 been taken into account with the design of the structural
 15       Q.     Is there any reason that Whitestone or Yuanda           15 steel"?

 16 should have known about any other deflection criteria                16     A.     I see that.

17 before the RFI response was received in July — January                17     Q.     Does Whitestone agree with that statement
18 2017?                                                                 18 that Yuanda made?

19        A.     Can you say that one more time, please.                 19     A.     Yes.
20        Q.     Is there any reason that Whitestone or Yuanda           20     Q.     Between May 6, 2019 when this description of

21 should have known about any other deflection, sorry,                  21 dispute was submitted and today has Whitestone changed
22 deflection criteria before the RFI response was issued in             22 its opinion about whether the clerestory as Whitestone

23 January 2017?                                                         23 installed it conforms to the requirements of the drawings

24        A.     No. It should be specified in the contract              24 and specifications?


                                                                                                               31 (Pages 118-121)
                                                      Veritext Legal Solutions
www.veritext.com                                                                                                         888-391-3376
      Case
      Case l:20-cv-01006~GHW
           1:20-cv-01006-GHW                             Document 128-6
                                                         Document 121-27 Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page33
                                                                                               33ofof53
                                                                                                      53



                                                                     Page 122                                                                    Page 124

      1     A.     Would you mind repeating that ~                                   1          Do you know what this document is?
      2     Q.     Sure.                                                             2    A.     I just know it's a letter.
      3     A.     — just a little bit slower, please.                               3    Q.     Okay. Let me skip this.
      4     Q.     Absolutely. Between May 6, 2019, the date                         4          As far as you know, did Whitestone ever
      5 that this description of dispute was submitted, and today                    5 inform Yuanda that Whitestone was rejecting Yuanda's
      6 has Whitestone changed its opinion about whether the                         6 work?

      7 clerestory as Whitestone installed it conforms to the                        7    A.     Yes.
      8 requirements of the drawings and specifications?                             8    Q.     When did Whitestone inform Yuanda that
     9      A.     No, our opinion has not changed.                                  9 Whitestone was rejecting Yuanda's work?
 10         Q.     If you can turn to — we're going to skip                      10       A.     I believe it was a letter that Steven or Phil
 11 Exhibit 11. Go to Exhibit 12. Have you seen this                             11 drafted and sent to them.
 12 document before?                                                            12        Q.     Okay. I will represent to you that as far as
 13         A.     I don't think so, no.                                        13 1 know Exhibit 12 is the only letter or maybe not the
 14         Q.     Okay. For the record, this Exhibit 12 is a                    14 only letter but is a letter that is referred to in
 15 letter from Whitestone to Yuanda dated June 24th, 2019.                      15 multiple pleadings regarding rejection. So going back to
 16 And at the very beginning of this deposition I showed you                   16 12, looking at the first paragraph « Strike that.
 17 the rider which is Exhibit 1. Item 18 of the rider is —                     17              Go to the second page. Do you see the
 1 8 refers to "Whitestone's June 24th, 2019 letter to Yuanda                   18 signature there?
 19 and the contents thereof." You stated you would be                          19        A.     Yes.
 20 unable to — you would either be unable to answer                            20        Q.     Do you recognize that signature?
 21 questions or you would answer to the best of your                           21        A.     I do.
 22 ability. Are you able to answer questions about this                        22        Q.     Whose signature is that?
 23 letter even though you haven't seen it?                                     23        A.     Steven Grzic.
 24        A.     No.                                                           24        Q.     Okay. Going back to the first page, first

                                                                    Page 123                                                                     Page 125

  1            MR. CARBONE: Adam, what number — Adam, what                       1 paragraph, it states: "We are writing to formally notify
  2 number was this in your list in Exhibit 1?                                   2 you that Sciame has rejected as non-conforming Yuanda's
  3            MR. GILL: Eighteen.                                               3 verification of the WT-3 clerestory structural
  4            MR. CARBONE: Eighteen, thank you.                                 4 component." Do you see that?
  5            MR. GILL: Yeah.                                                   5        A.    Yes.

  6 BY THE WITNESS:                                                              6        Q.    Do you see that Whitestone is saying that
  7       A.     Would you mind just repeating that once —                       7 Sciame has rejected the fabrication?
  8 BY MR. GILL:                                                                 8        A.    Yes.

  9       Q.     Yeah.                                                           9        Q.    I'll let you read the whole letter, but is
 10       A.     — again?                                                       10 there anywhere in this letter that Whitestone informed
 11       Q.     I'm only asking to see whether I need to                       11 Yuanda that Whitestone is rejecting the WT-3 clerestory?
 12 waste time on this or not. Are you able to answer                           12             MR. CARBONE: Objection. The letter was
 13 questions about the contents of this letter and the                         13 written by someone else. The letter speaks for itself
 14 accuracy of the contents since — even though you have                       14 but —
 15 not seen this before?                                                       15             MR. GELL: This witness is being deposed as
 16       A.     You can ask me questions, but if I don't know                  16 the corporate designee of Whitestone, and his answers are
 17 the answer, I'll let you know or — or no. I don't know.                     17 not his. They are of the corporation, and the
 18       Q.     Well, let me start out —                                       1 8 corporation had the duty to educate this witness based on
19        A.     I didn't write the letter, so I'm not aware                    19 this document, so please answer.
20 of the —                                                                     20 BY THE WITNESS:

21        Q.     Sorry.                                                         21       A.     Okay. So you want me to read this and
22        A      Pardon?                                                        22 confirm if what again, please.
23        Q.     No. No. We're trying to both get to a place                    23 BY MR. GILL:

24 here.                                                                        24       Q.     Whether or not anywhere in this letter


                                                                                                                              32 (Pages 122 - 125)

                                                               Veritext Legal Solutions
www.veritext.com                                                                                                                    888-391-3376
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW                          Document
                                                       Document 121-27
                                                                128-6                      Filed07/23/21
                                                                                          Filed  07/02/21 Page
                                                                                                           Page34
                                                                                                                34ofof53
                                                                                                                       53



                                                                      Page 126                                                                  Page 128

          1 Whitestone informed Yuanda that Whitestone as opposed to                  1 13:23.

       2 Sciame was rejecting Yuanda's work.                                      2                          (WHEREUPON, a lunch break

       3       A.     Okay. Hold on.                                              3                          was taken.)
       4                        (Witness peruses document.)                       4                We're back on the record, 14:16.
       5             From reading the letter, the only thing I see                5              MR. CARB ONE: You were in the military.
       6 is that Sciame is rejecting. Whitestone's directing                      6 BY MR. GILL:

       7 Yuanda to remediate the work.                                            7        Q.     Mr. Dearth, during your break, did you have
       8       Q.     To be clear, at the time this letter was sent               8 any conversations with anyone at Whitestone regarding the
       9 on June 24th, 2019, Whitestone did not agree with Sciame                 9 substance of the deposition that we have — the substance
      10 that the work did not conform to the requirements of the                10 of the topics that we've addressed so far in this
      1 1 architectural drawings, structural drawings or                         11 deposition?
      12 specifications?                                                         12        A.     No.

      13       A.    We did not agree.                                           13        Q.     Did you have a conversation with your

      14       Q.     Turn to the second page of this letter, the                14 attorney about the substance of the topics that we

      15 first paragraph. Do you see in the top line Whitestone                  15 addressed so far?

      16 states that: "Yuanda is hereby directed to remediate the                16        A.     Yes.

      17 misfabricated already installed WT-3 clerestory"?                       17        Q.     What did you and your attorney discuss?
      18       A.    Yes.                                                        18              MR. CARBONE: Objection. Directing the

      19       Q.    What does Whitestone mean by misfabricated?                 19 witness not to answer. Any conversations I had with him
      20       A.    Misfabricated as determined by the design                   20 are privileged.

      21 team, that the WT-3 clerestory head connection will not                 21              MR. GILL: Conversations regarding coaching a

      22 accommodate the wind deflections.                                       22 witness are not privileged under Hall versus Clifton

      23       Q.    And, again, Whitestone does not agree with                  23 which is an Eastern District of Pennsylvania case which

      24 the design team that that component was misfabricated; is               24 was adopted into the Southern District in New York in

                                                                    Page 127                                                                    Page 129
v.

       1 that correct?                                                            1 201 1 and Abu Dhabi Commercial Bank versus Morgan Stanley.

       2       A.    We don't agree that it was misfabricated                     2 BY MR. GILL:

       3 based on the second submittal made corrections.                          3       Q.     So I ask again. During the break, did Mr.

       4       Q.    Okay. That's it for that document.                           4 Carbone direct you to answer questions in a certain way?

       5            MR. CARBONE: It's like almost 1:30. When are                  5            MR. CARBONE: What I'll do is I'll take a -

       6 we breaking for lunch?                                                   6 at the next break or whatever send me those citations.

       7            MR. GILL: I wasn't — if you want to break                     7 I'll certainly read the cases, but right now I'm

       8 for lunch, that's fine. I wasn't planning on it, but we                  8 directing the witness not to answer the question what we

       9 certainly can.                                                           9 may have discussed regarding the subject matter of this

      10            MR. CARBONE: Yeah, well, I would certainly                   10 lawsuit.

      11 like to break for lunch.                                                11            MR. GILL: I'm not —

      12            MR. GILL: That's fine.                                       12            MR. CARBONE: And if you're right and I'm

      13            MR. CARBONE: How many hours do you think?                    13 wrong, certainly I'll let him answer the questions.

      14            MR. GILL: Another — less than two, hour and                  14            MR. GILL: I'm not talking about the lawsuit

      15 a half to two.                                                          1 5 in general. I'm talking about the substance of the

      16            MR. CARBONE: All right. So why don't we take                 16 deposition, but understood.

      17 a half an hour break for lunch or 45 minutes and then                   17 BY MR. GILL:

      1 8 we'll come back?                                                       18       Q.     Mr. Dearth, on the advice of counsel are you

      19            MR. GILL: Okay.                                              19 refusing to answer the question?

     20             MR. CARBONE: All right?                                      20       A.     I don't know what to do here.

     21             MR. GILL: Yes. Sounds good.                                  21            MR. CARBONE: Well ~

     22             MR. CARBONE: Okay. Great. Thank you.                         22 BY THE WITNESS:

     23             MR. GILL: Thank you.                                         23       A.     No. Yes.

     24             THE VIDEOGRAPHER: Going off the record at                    24            MR. CARBONE: — I'm directing you not to


                                                                                                                             33 (Pages 126 - 129)
                                                          Veritext Legal Solutions
     www. veritext. com                                                                                                                888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                        Document
                                                Document 121-27
                                                         128-6                Filed07/23/21
                                                                             Filed  07/02/21 Page
                                                                                              Page35
                                                                                                   35ofof53
                                                                                                          53



                                                            Page 130                                                                Page 132

     1 answer the question.                                              1     Q.     Did Whitestone expect Yuanda to run
  2 BY THE WITNESS:                                                     2 scaffolding and equipment to install the new components?

  3       A.     Yes, so I'm not — I'm not going to.                    3      A.     Yes.

  4            MR. GILL: Can you please certify the                     4      Q.     Why?

  5 question, Madam Court Reporter.                                     5      A.     So they could access the work area.

  6            MR. CARB ONE: I'm sorry. I didn't hear you,              6      Q.     Why was the cost of scaffolding and
  7 Adam.                                                               7 equipment, why was that Yuanda's responsibility?
  8            MR. GILL: I asked the court reporter to                  8      A.     So they could access the work area.

  9 certify the question.                                               9      Q.     Why was Yuanda responsible for paying for
 10            MR. CARBONE: Okay.                                      10 scaffolding and equipment?

 11            MR. GILL: I am getting a little bit of reverb           11     A.      Because they're responsible for the
 12 or echo. Are you guys getting that when I talk?                    12 remediation.

 13            THE VTDEOGRAPHER: I can hear you just fine.             13      Q.     Are they responsible for remediating the
 14            THE REPORTER: Yeah, no, I think it's just on            14 installation?

 15 the witness and Mr. Carbone's end. I'm getting it too.             15           MR. CARBONE: Objection.
 16            MR. CARBONE: Some of it may be —                        16 BY THE WITNESS:

 17            THE REPORTER: Do you want to go off the                 17     A.      I'm just thinking here.
 18 record?                                                            18                        (Brief pause.)

 19            MR. CARBONE: Some of it may be from me.                 19           Yes, they are.
 20            MR. GILL: No. It's rectified now. It sounds             20 BY MR. GILL:

 21 fine now.                                                          21     Q.      What is that -- what is the basis of
 22            THE VIDEOGRAPHER: Okay. I'm off the record.             22 Whitestone's position?

 23            MR. GILL: Then I guess that exchange about              23     A.      The basis of Whitestone's position is that
 24 echo can be off the record if Mr. Carbone agrees.                  24 the owner and construction manager rejected the

                                                            Page 131                                                                Page 133

  1                                                                     1 installation.
  2 BY MR. GILL:                                                        2      Q.     I understand that. But why is Yuanda
  3       Q.    So continuing on, Mr. Dearth, we were talking           3 responsible — why is Yuanda financially responsible for
  4 about rejection of ~ we were talking about Sciame's                 4 installing the new components?

  5 rejection of Whitestone's work and Sciame's rejection of            5     A.      The reason why they're responsible for the

  6 Yuanda's work. After Sciame rejected the installation of            6 installation of the remediation is because when
  7 the clerestory what did Whitestone expect Yuanda to do?             7 something's rejected by the owner, Whitestone is
  8 And I'm not referring to a document. I'm just asking you            8 responsible to do the remediation. Therefore, the vendor

  9 what did Whitestone expect Yuanda to do in response to              9 is responsible for doing the remediation.
 1 0 the rejection of the work.                                        10     Q.      And Whitestone did the original installation;

 11       A.    To remediate at its sole cost per the                  11 correct?

 12 approved remediation shop drawings.                                12     A.      Whitestone did — or Metro-Tech which is a

 13       Q.    Remediate what?                                        13 subcontractor of Whitestone did the installation based
 14       A.    Remediate the clerestory and head condition.           14 off of the information provided by Yuanda.

 15       Q.    Did Whitestone expect that Yuanda would                15     Q.      Yuanda didn't do the original installation?

 16 redesign the connection between the curtainwall and the            16     A.      Right, but they did do the drawings —
 17 structure?                                                         17     Q.      Correct.

 18       A.    Yes.                                                   18     A.      — which is what we used to do the

 19       Q.    Did Whitestone expect that Yuanda would                19 installation.
20 provide structural calculations for that new connection?            20     Q.      So why is Yuanda responsible for the

21        A.    Yes.                                                   21 installation of new components based on new design

22        Q.    Did Whitestone expect Yuanda to fabricate and          22 criteria?

23 deliver new components for that connection?                         23           MR. CARBONE: Objection. I think you already

24       A.     Yes.                                                   24 asked and answered that question but —


                                                                                                                34 (Pages 130- 133)
                                                       Veritext Legal Solutions
www. veritext. com                                                                                                     888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                          Document 121-27
                                                  Document 128-6                Filed07/23/21
                                                                               Filed  07/02/21 Page
                                                                                                Page36
                                                                                                     36ofof53
                                                                                                            53



                                                             Page 134                                                                  Page 136

     1        MR. GILL: I asked a little different question               1      Q.     Did Yuanda provide revised structural

  2 I think.                                                             2 calculations for that connection?

  3           MR. CARBONE: Basically the same but okay.                  3       A.     Yes.

  4 BY THE WITNESS:                                                      4       Q.     Did Whitestone — sorry. Did Yuanda offer to

  5      A.     Would you mind just saying that one more                 5 fabricate certain components?

  6 time?                                                                6       A.     Yes, at a cost.

  7 BY MR. GILL:                                                         7       Q.     At whose cost?

  8      Q.     Why is Yuanda responsible for installing the             8       A.    Whitestone, I believe.

  9 new components that were designed based on new design                9       Q.     If you can look at Exhibit 13.

 10 criteria?                                                           10       A.    Yes.

 11           MR. CARBONE: Objection.                                   11       Q.    Do you recognize this document?
 12 BY THE WITNESS:                                                     12       A.    Yeah, this is the e-mail that I wrote or it's

 13      A.     Because the owner directed Whitestone to                13 communication between myself and Yuanda.

 14 perform the remediation. Therefore, we directed our                 14       Q.    Okay. And the final date — the date of the

 15 subcontractor to do the same or our vendor to do the                15 finding on the top on Page 1 is July 20th, 2018; correct?

 16 same.                                                               16       A.    Yes.

 17 BY MR. GILL:                                                        17       Q.    Okay. If you can go back about 12 pages —

 18      Q.I understand, but where is White — where                     18            MR. CARBONE: And I — okay.

 19 does it say in any document that Whitestone was                     19 BY MR. GILL:

 20 responsible, financially responsible for corrective work,           20       Q.    There's an e-mail at the bottom of Page 12 of

 21 remedial work, warranty work, punch list work regarding             21    13 from you dated March 6, 2018. Do you see that?

 22 the head connection of the WT-3?                                    22       A.    March 6th, yes.

 23           MR. CARBONE: Did you mean to say Whitestone?              23       Q.    Okay.
 24           MR. GILL: I don't — let me ask again. Let                 24            MR. CARBONE: Let me get there.

                                                             Page 135                                                                  Page 137

  1 me withdraw the question and ask again.                              1            MR. GILL: Okay.

  2           MR. CARBONE: You said where does it say                    2            MR. CARBONE: Is that February 26, 2018?

  3 Whitestone. I don't know if you ~                                    3            MR. GILL: March 6, 2018.

  4           MR. GILL: I didn't mean to say Whitestone.                 4            MR. CARBONE: March 6th. Hold on one second.

  5 Let me restate that. Thank you.                                      5 I got it. From James Dearth at 8:57?
  6 BY MR. GILL:                                                         6            MR. GILL: Correct.

  7      Q.     Where does it say in any document that Yuanda            7            MR. CARBONE: Okay.
  8 is liable to Whitestone for the cost of installing the               8 BY MR. GELL:

  9 new components for the WT-3 connection to the structure?             9      Q.     If you turn the page to the body of the
 10      A.     I don't know where it's stated.                         10 e-mail, do you see the second paragraph where you state:

 11      Q.     Is it stated anywhere?                                  1 1 "We need to find facts and define a time line showing the

 12      A.     I don't know where it's stated.                         12 design submission in order to have the client bear the

 13      Q.     That's not my question. Is it stated                    13 cost of the remediation activity." Do you see that?

 14 anywhere?                                                           14      A.     Yes.

 15      A.    I believe so, but I don't know where.                    15      Q.     And was that true when you wrote this?

 16      Q.     Okay. If it's stated somewhere, would that              16      A.     Yes.

 17 be stated in the purchase order agreement?                          17      Q.     And you believed when you wrote this that the
 18      A.    Most likely, but, again, I'm not aware.                  18 work was needed due to a design omission?

19       Q.    Okay. Did Yuanda redesign the connection                 19      A.     Yes.

20 between the clerestory and the building structure?                   20      Q.     If you turn towards the front two pages, you

21       A.    It was a collaborative effort between myself             21 see there's an e-mail March 13th also from you?

22 and Yuanda.                                                          22      A.     Yes.

23       Q.    So Yuanda did redesign the connection?                   23      Q.     And you start out: "Kindly respond to the

24       A.    In collaboration with Whitestone, yes.                   24 question below." And —


                                                                                                                35 (Pages 134 - 137)
                                                       Veritext Legal Solutions
www. veritext. com                                                                                                        888-391-3376
  Case l:20-cv-01006-GHW
  Case 1:20-cv-01006-GHW                      Document 121-27
                                              Document 128-6                 Filed
                                                                              Filed07/23/21
                                                                                    07/02/21 Page
                                                                                              Page37
                                                                                                   37ofof53
                                                                                                          53



                                                            Page 138                                                               Page 140

  1          MR. CARBONE: Second ~ second page?                          1 two Yuanda e-mails —
  2          MR. GILL: No. It's about the ninth page.                   2      A.     Yes.

  3 It's March 13th, 2018.                                              3      Q.     — you sent an e-mail on March 16th at 8:44,

  4          MR. CARBONE: Hold on.                                      4 20:44 on this, where you ask: "Kindly forward drawing as

  5          MR. GILL: No, I think it's the eleventh page.              5 soon as time allows." Do you see that?
  6          MR. CARBONE: They're not numbered. That's                  6      A.     Yes.

  7 the hard part.                                                      7      Q.     And Yuan Yue responds that Yuanda actually
  8          MR. GILL: I know. This is the condition that               8 provided the drawing?

  9 it was produced from Whitestone.                                    9     A.      Okay.
 10          MR. CARBONE: What's the date of the e-mail?               10      Q.     Did Yuanda provide a drawing or not?

 11          MR. GILL: March -                                         11     A.      Yeah, he did.
 12          MR. CARBONE: Is it 3-13-18 "Kindly respond to             12      Q.     Okay.

 13 the question below"?                                               13     A.      I think that I had provided a sketch in

 14          MR. GILL: Correct.                                        14 that — in the 3-13 e-mail. I'm pretty sure I did.
 15          MR. CARBONE: Thank you.                                   15     Q.     Now I'm not going to go through all of the

 16 BY MR. GILL:                                                       16 rest because — look, between that date and March 16th,
 17     Q.    And you ask Yuanda about the WT-3 system to              17 2018 through the oldest e-mail on this July there was a
 18 absorb approximately 2.775 inches of deflection or                 18 back and forth between you and Yuanda regarding the
 19 vertical movement?                                                 19 design and a sketch for the head connection; correct?
 20     A.    Yeah.                                                    20     A.     It was tough for me to follow what you were

 21     Q.    And if you go forward in time one page,                  21 saying. Would you mind —

 22 Yuanda responded?                                                  22           MR. CARBONE: Adam, could you just speak up a

 23     A.    Yes.                                                     23 little bit? I'm having a hard time hearing you. My

 24     Q.    And they, in fact, sent design calculations              24 apologies.

                                                            Page 139                                                               Page 141

  1 or design drawings for that?                                        1           MR. GILL: No reason to apologize.

  2          MR. CARBONE: Just for clarity, we're talking               2 BY MR. GILL:

  3 about the e-mail on March 16, 2018 at 2:45?                         3     Q.     So between March 16th, 2018 and the first
  4          MR. GILL: Correct.                                         4 e-mail in this string which is July 20th, 2018 there was

  5          MR. CARBONE: Okay. Thank you.                              5 a back and forth communication, a collaboration I think

  6 BY MR. GILL:                                                        6 you said, between you and Yuanda regarding the design of

  7     Q.    And the subsequent one which is on the                    7 this head detail; correct?
  8 preceding page which is March 16th at 10:25 p.m. where              8     A.     Yes.

  9 Yuan Yue says: "Yesterday, in fact has been sent." Do               9     Q.     And as part of that, on July 20th, 2018 Yuan
 10 you see that?                                                      10 Yue informs you that the calculations for that connection
 11          MR. CARBONE: The preceding page, yes.                     1 1 have been completed; right?
 12 BY MR. GILL:                                                       12     A.     You said July 11th?

 13     Q.    Mr. Dearth, do you see that?                             13     Q.     Twentieth. July 20th. It's the first e-mail

 14     A.    What — what am I looking at — looking for?               14 on the top of the first page of Exhibit 13.

 15     Q.    Where Yuanda is responding on March 16th to              15     A.     First page, yes. Calculation is complete. I

 1 6 your question and providing you drawings.                         16 see that. And it looks like there are CAD files, PDFs

 17    A.     Yes, I'm here.                                           17 and also a calculation check.
 18     Q.    Do you see that?                                         18     Q.     Turning to Exhibit 14, for the record,

 19    A.     I see the e-mail, yes.                                   19 Exhibit 13 ended on July 20th, 2018 and that same e-mail
20      Q.    Well, Yuanda did, in fact, respond and did,              20 is on Page ~ the middle of Page 4 of this Exhibit 14.

21 in fact, provide the drawings; is that correct?                     21 So the only new e-mails are on Pages 1, 2 and 3 of
22     A.     I think I was the one who provided the                   22 Exhibit 14.

23 drawing or sketch. I believe I was the one who did that.            23           MR. CARBONE: Could you just explain that?

24     Q.     Well, looking at the bottom of ~ between the             24 Sorry. Going from 13 to 14?


                                                                                                              36 (Pages 138 - 141)

                                                 Veritext Legal Solutions
www.veritext.com                                                                                                        888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                       Document 121-27
                                               Document 128-6                 Filed07/23/21
                                                                             Filed  07/02/21 Page
                                                                                              Page38
                                                                                                   38ofof53
                                                                                                          53



                                                             Page 142                                                          Page 144

      1      MR. GILL: Looking at 13 — looking at 14, the                 1 complaint that we have had of Whitestone's production

  2 last e-mail at the top of 14 is July 20th, 2018. That                2 since October, so to the extent that you have a complaint

  3 same e-mail is on Page 4 of Exhibit 14.                              3 about this production, this is Whitestone's problem and
  4          MR. CARBONE: Okay. So hold on. On                           4 not mine.

  5 Exhibit ~ on the exhibit I have which is Defendant's                 5           MR. CARBONE: Well, I'm not complaining at all

  6 Exhibit 14 —                                                         6 about the production. Okay. And I'm willing to accept
  7          MR. GILL: Yeah. Turn to the fourth page of                  7 your representation as that the verbiage is the same.
  8 14.                                                                  8           MR. GILL: Okay.

  9          MR. CARBONE: Right. Well, I'm counting one,                 9           MR. CARBONE: Okay. I'm just not agreeing
 10 two, three, four, and there's like a little diagram on              10 that the e-mails are the same because as I pointed out,

 1 1 top that puts — (Zoom interruption).                               1 1 the configuration is different.
 12             Is that correct?                                        12           MR. GILL: Okay.

 13          MR. GILL: That is correct. The e-mail below                13           MR. CARBONE: Okay. And they're at

 14 that —                                                              14 different — you know, there's different notations, and I

 15          MR. CARBONE: Is the Friday, July 20?                       15 don't know if it matters —

 16          MR. GILL: That's the same e-mail.                          16           MR. GILL: Different notations?
 17          MR. CARBONE: July 20 - well, there's a                     17           MR. CARBONE: — but I just point it out.

 1 8 different — am I missing something or is there a                   18           MR. CARBONE: I'm sorry.

 19 different date and time? The fourth page of Exhibit 14              19           MR. GILL: What is different in the notation?
 20 has an e-mail which is July 20, 2018 at 4:22 a.m. Okay.             20           MR. CARBONE: Notations with respect to time

 21          MR. GILL: Yeah.                                            21 which I previously stated.

 22          MR. CARBONE: The other one is 7-20-18 which                22           MR. GILL: Okay. Okay.
 23 is obviously the same date hut now you have — it says               23 BY MR. GILT,:

 24 8.21.30. Are you saying that's the same time?                       24     Q.     What did Whitestone do with the calculations

                                                             Page 143                                                          Page 145

  1          MR. GILL: No. I'm saying the content of the                 1 that Yuanda provided on July 20th, 20 1 8?
  2 e-mail is the same. These are the documents that                     2      A.     We most likely submitted them to the design
  3 Whitestone produced, so to the extent that there's a                 3 team for review.
  4 discrepancy, these are Whitestone documents, and I can't             4      Q.     If you look at the bottom of the third page
  5 explain why there's a discrepancy in the dates or the                5 of Exhibit 14, it's an e-mail from you dated
  6 times.                                                               6 September 14th, 2018. Please read it to yourself.
  7          MR. CARBONE: Well, it's also a different -                  7 Actually —
  8 it's also a different format, okay, because — I mean if              8           MR. CARBONE: We're on Exhibit 14?
  9 you want to be ~ the words may all be the same words,                9           MR. GILL: We're Exhibit 14.
 10 but just by looking at it, you know, there's a                      10           MR. CARBONE: First page at the bottom?
 1 1 different — a different format. One has seven lines.               11 BY MR. GILL:
 12 One has in excess of seven lines, so ~ do you want him              12      Q.     Actually, I said the third page, but I'm ~
 13 to compare the two and indicate is the narrative the                13 this string of e-mails relates to calculations. Is that
 14 same?                                                               14 the calculations that were in the previous exhibit
 15          MR. GILL: No.                                              15 regarding the WT-3 head connection?
 16          MR. CARBONE: Okay.                                         16     A.      It appears to be that way.
 17          MR. GILL: I'm representing those are the same              17     Q.      Okay. I was confused because this also
 1 8 e-mails, and so only the first three pages are different.          18 relates to an RFI 1436. Does that relate to the WT-3
 19          MR. CARBONE: I certainly will accept your                  19 head connection?
20 representation that the verbiage in one e-mail matches               20     A.      Yes.
21 the verbiage in the second e-mail, but I will not accept             21     Q.      Did Sciame or the architect accept the
22 your representation that they're the same e-mail because             22 structural calculation that Yuanda created for the new
23 they're not. It's a different configuration.                         23 connection to the WT-3 head connection?
24           MR. GILL: I understand, and that is the                    24     A.      At this point in time, no. It looks like


                                                                                                              37 (Pages 142 - 145)
                                                   Veritext Legal Solutions
www.veritext. com                                                                                                     888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                        Document 121-27
                                                    Document 128-6                  Filed07/23/21
                                                                                   Filed  07/02/21 Page
                                                                                                    Page39
                                                                                                         39ofof53
                                                                                                                53



                                                                  Page 146                                                              Page 148

      1 they had some questions, and there was a subsequent                   1      A.    Yes.

      2 submittal.                                                            2      Q.    And they provided stamped structural

      3     Q.    And that subsequent submittal occurred on                   3 calculations for the new design criteria for the head
      4 August 5th or about August 5th, 2019 or you requested it?             4 connection; correct?
      5 Second page, top e-mail.                                              5      A.    Yes.

      6     A.    Looks like there's an October 3rd, and they                 6      Q.    You can skip Exhibit 15 and go to Exhibit 16.

      7 sent — they sent us some calculations on October 8th.                 7 You are not copied on this e-mail string which has the
      8 Then I asked for stamped calculation on August 5th, yeah.             8 top e-mail on the first page of April 27th, 2020 at 3:41
      9     Q.    Yuanda provided you calculations on                         9 p - a.m. Have you ever seen this e-mail before?
     10 October 8th, 2018; right?                                            10      A.    No.

     11          MR. CARBONE: Could you just indicate what                   11      Q.    I'm not going to ask you any questions about
     12 you're referencing in the document? Because I'm having a             12 that e-mail then.

     13 hard time following along.                                           13           Regarding Whitestone's claim for the cost of
     14 BY MR. GILL:                                                         14 the WT-3 clerestory against Sciame, does Whitestone still

     15     Q.    Second page, middle e-mail from —                          15 have a claim or dispute with Sciame regarding the cost to
     16          MR. CARBONE: You're on Exhibit 14, second                   16 remediate the clerestory?
     17 page, October 8, 2018 3:59 e-mail?                                   17     A.     Yes.

     18          MR. GILL: Correct.                                          18     Q.     Is Whitestone currently pmsuing its

     19          MR. CARBONE: Okay. That's all I'm asking so                 19 administrative remedies against Sciame?
     20 we could follow, so the record's clear too, Adam.                    20     A.     Yes.

     21 BY MR. GILL:                                                         21     Q.     What is Whitestone doing to pursue those

     22     Q.    Yuan Yue sent the deponent an e-mail saying:               22 remedies?

    23 "Please review the adjusted calculations." Is that a                  23     A.     Whitestone is submitting an updated PCO which
    24 revised set of calculations for the head connection?                  24 includes all the — all the information that is in

                                                                  Page 147                                                              Page 149

      1     A.    Yes.                                                        1 Exhibit 17, 1 believe. Yeah.

      2     Q.    Okay. Why did it take ten months for                        2      Q.    When is Whitestone submitting that?
      3 Whitestone to respond to Yuanda?                                      3     A.     As soon as possible.
      4     A.    I'm not sure.                                               4      Q.    Between July 2019 and today what has

      5     Q.    But on October ~ the top e-mail, second page                5 Whitestone done to pursue its remedy against Sciame?

      6 Exhibit 14, on August 5th, 2019 at 4:29 p.m. you sent                 6     A.     Well, we've been involved in a lawsuit, so I

      7 Yuanda an e-mail requesting engineer stamped calculations             7 guess they're handling the matter.
      8 for that head connection; right?                                      8     Q.     Are there requirements prior to — do you

      9     A.    Yes.                                                        9 know if there are requirements prior to doing an action
     10     Q.    And Yuanda provided those engineer stamped                 10 in state court that Whitestone still has to pursue in

    1 1 calculations; correct?                                               1 1 order to proceed with its lawsuit against Sciame?
    12      A.    Looks like August 7, 2019 Charles sent us the              12     A.     I don't understand the question.

    13 stamped calculations.                                                 13     Q.     Are there administrative remedies Whitestone

    14      Q.    And those calculations are attached to                     14 still needs to satisfy such as submitting it to the

    15 Exhibit 14 as the last four pages; is that correct?                   15 governor's office or another administrative state agency

    16      A.    Yes.                                                       16 before Sciame can proceed with its lawsuit — before

    17      Q.    Were those calculations accepted by the                    17 Whitestone —

    18 design team?                                                          18           MR. CARBONE: Are you asking him —

    19     A.     I don't know if this is the last iteration of              19 BY MR. GILL:

    20 the calculations, but eventually they were. I don't know              20     Q.     — before Whitestone can proceed with its

    21 if it was this one exactly, but they were.                            21 lawsuit against Sciame?

    22      Q.    Under the requirements of the purchase order               22           MR. CARBONE: All right. I'm going to object.
I
    23 Yuanda was required to provide stamped structural                     23 You're asking him to he a lawyer with respect to the

    24 calculations; correct?                                                24 Whitestone/Sciame contract. He's not here as a lawyer to


                                                                                                                   38 (Pages 146 - 149)
                                                        Veritext Legal Solutions
    www.veritext.com                                                                                                          888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                     Document
                                                Document 121-27
                                                         128-6                   Filed07/23/21
                                                                                Filed  07/02/21 Page
                                                                                                 Page40
                                                                                                      40ofof53
                                                                                                             53




                                                            Page 150                                                                 Page 152

      1 give legal opinions.                                                1 but performed the work anyway?

  2             MR. GILL: I'm not asking as a — I'm asking               2       A.     Yes.

     3 where they are in the process of pursuing the dispute                3    Q.     Is that one of the claims or disputes that

  4 with Sciame.                                                         4 Whitestone's currently pursuing against Sciame?

  5             MR. CARBONE: I'll - I'll be happy to tell                5       A.     Yes.

  6 you, but I don't think this witness is capable of telling            6       Q.     If Whitestone's successful in pursuing their
  7 you at what stage a lawsuit is, and I don't think that's             7 remedy against Sciame and receives all or some of the
  8 part of the education of the witness here to testify with            8 costs that Whitestone incurred for this remediation, what

  9 respect to legal ~ legal postures with respect to                    9 is Whitestone going to do with this pending lawsuit it

 10 lawsuits.                                                          10 has against Yuanda?

 11             MR. GILL: You understand that Whitestone's             11             MR. CARBONE: Objection.

 12 motion for summary judgment talks extensively ahout the            12 BY THE WITNESS:

 13 agreement and the requirements Whitestone has with Sciame 13                 A.     I — I don't know.

 14 and you understand that Whitestone's motion for summary            14 BY MR. GILL:

 15 judgment talks maybe not as extensively about its                  15        Q.     If Sciame pays Whitestone $237,000 for the

 16 administrative remedy that it is pursuing against Sciame,          16 cost to remediate the WT-3 clerestory, what is Yuanda
 17 so Whitestone has put those issues in play in this                 17 gonna do with this lawsuit versus or what is Whitestone
 1 8 litigation, and I just want to know what the status is.           18 gonna do with this lawsuit against Yuanda? Is it going
 19             MR. CARBONE: Right, and I'll be happy to tell          19 to continue to pursue the $237,000 against Yuanda?
 20 you what the status is. I'm more than happy to give you            20             MR. CARBONE: Objection. That's — that's a

 21 the index number of the state lawsuit. I'm more than               21 decision that's going to be made by the people at the

 22 happy to give you the index number of the appeal, and,             22 corporation. This is the assistant project manager.

 23 you know, that will fully explain all of the                       23 He's not going to be able to answer, and I'm not even

 24 extraordinary efforts Whitestone is taking to pursue the           24 sure Whitestone has that answer regardless.

                                                            Page 151                                                                 Page 153

  1 alternative dispute resolution procedures in the                    1

  2 Whitestone/Sciame contract, but I don't think it's fair             2 BY MR. GILL:

  3 to expect this witness to know all those ins and outs.              3       Q.     Do you have an answer?

  4             MR. GILL: One second, please.                           4       A.     Me?

  5 BY MR. GILL:                                                        5       Q.    Yes.

  6        Q.    As part of Whitestone's work for Sciame, are           6       A.    Yeah, I don't know.

  7 you — do you have any familiarity - are you aware of                7       Q.     Okay. I'm going to ask some questions about

  8 any requirement that Whitestone perform work under                  8 Whitestone's damages, and when we discussed the rider,

  9 protest if it disagreed with Sciame regarding certain               9 you said that you are able to answer questions about the

 10 work?                                                              10 damages; is that correct?

 11        A.    Can you explain the meaning of your question?         11       A.    Yes.

12 I don't quite understand.                                           12       Q.    You can look at Exhibit 17.

13         Q.    Yes, I will. I will rephrase or— are you              13       A.    I'm here.

14 aware whether Whitestone was required to perform work at            14       Q.    Okay. Does this - the supporting

15 Whitestone's cost if it disagreed with Sciame regarding             15 documentation from WCC5617 through WCC5685, is this all

1 6 Sciame's determination whether work was properly                   16 the supporting documentation for Whitestone's damages?

17 performed or not?                                                   17       A.    I believe so.

18         A.    Yes.                                                  18       Q.    Okay. If you could also turn to Exhibit 19

19         Q.    Yes, Whitestone was required to continue and          19 which is very similar to the first four pages of 17.

20 perform work?                                                       20            MR. CARBONE: Let me — let me give that to

21         A.    Yes.                                                  21 him, okay, Adam?

22         Q.    Okay. Is — did Whitestone perform the                 22            MR. GILL: Okay. I thought he already had it.

23 remedial work on the WT-3 clerestory under that                     23 Okay.

24 provision, meaning that Whitestone disagreed with Sciame            24            THE WITNESS: Thank you. Okay.


                                                                                                                    39 (Pages 150 - 153)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                           888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                      Document 128-6
                                                     Document 121-27                  Filed
                                                                                       Filed07/23/21
                                                                                             07/02/21 Page
                                                                                                       Page41
                                                                                                            41ofof53
                                                                                                                   53



                                                                  Page 154                                                                   Page 156

          1 BY MR. GILL:                                                          1    A.     The hourly rate in which we pay the employee.

         2     Q.     So if you look at — compare 17 and 19,                   2       Q.     And that includes fringe benefits?

         3 that they have the same information, the same line items,              3    A.     I believe so.

      4 the same dollar amounts; correct?                                      4       Q.     What does hours refer to?

         5     A.     Yeah, it appears to be the same.                            5    A.     How many hours they worked.
         6     Q.     Okay. And if you look at Page 2 of 17 and 2              6       Q.     And the cumulative hours for a carpenter is
      7 of 19, the only difference ~ well, the formatting is                   7 568?

      8 different, but down to the manpower tracking, Tuesday,                 8       A.     Yes.

      9 September 15th, 2020, the documents are the same except                9       Q.     And these hours for the carpenter, laborer,

     10 that the chart to the right contains an additional line               10 iron worker, PCC and roofer are reflected in the time and

     1 1 for supervisor 261 hours, $1 10 an hour. Do you see that?            1 1 material reports that are attached to this; is that

     12       A.      Yes.                                                    12 accurate?

     13        Q.     Okay. And if you look at Page 3 of 1 7 and 4           13        A.     Yes.

     14 of 19, those pages contain the same information, same                14        Q.     The time and material reports are at page
     15 dollar amounts?                                                      15 WCC5661 through WCC5685?

     16             MR. CARBONE: Adam, there's a change — there              16        A.     Okay.
     17 is a change that you missed. I believe it carries over.              17        Q.     Do you see in the lower left-hand comer
     1 8 If you go back to the first page —                                  18 there's a place for a signature of a Whitestone
     19             MR. GILL: Yeah.                                          19 representative? What was the purpose of a Whitestone

     20             MR. CARBONE: — and go to the columns let's               20 representative signing these time and material tickets?

     2 1 call them all the way to the right.                                 21       A.      The purpose of us signing this piece of paper

     22             MR. GILL: Yeah.                                          22 is to attest that these are the men and the hours they

     23             MR. CARBONE: In Defendant's 17 the last                  23 worked and the material used. It's also cosigned by the

     24 column says roofer, roofer hours, notes. There was a                 24 construction manager's representative.

(                                                                 Page 155                                                                   Page 157

      1 column added for WC supervisor.                                       1       Q.     If you turn to the last page in this exhibit,
      2             MR. GILL: Yeah, that's what I said. I                     2 WCC5685, it is a time and material ticket dated

      3 thought I commented that, didn't I?                                   3 September 28th, 2020?

      4             MR. CARBONE: I thought you were referring to              4       A.     Yes.

      5 the box.                                                              5       Q.     Is that the last date that Whitestone
      6             MR. GILL: No. No. No. No. To the — I was                  6 performed any remedial work for the WC-3 clerestory?

      7 referring to the — oh, I see exactly where you're                     7       A.     Yes. It says it in the description "last day

      8 referring. Okay. Yeah.                                                8 of clerestory remediation."

      9             MR. CARBONE: Okay?                                        9       Q.     Are there any costs except rental costs that
     10             MR. GILL: Yes.                                           10 Whitestone would have incurred after that date?

     11             MR. CARBONE: Yeah, I wanted to make sure you             11             MR. CARBONE: Can you just repeat that, Adam?

     12 got both of them and not just one of them. There are two             12 I'm sorry. Any costs? What kind of costs?

     13 changes.                                                             13 BY MR. GILL:
     14             MR. GILL: I understand.                                  14       Q.     Any kind of rental costs that were not paid

     15             MR. CARBONE: Okay.                                       15 in advance. Did Whitestone incur any costs after
     16             MR. GILL: Thank you for that — bringing that             16 September 28th, 2020 for the remediation?

     17 to my attention.                                                     17       A.     For equipment rental you're saying?
     18 BY MR. GILL:                                                         18       Q.     Any costs at all except for equipment rentals

     19       Q.     So I'm going to refer mainly to Exhibit 17              19 that were paid later. Did Whitestone incur any costs
    20 and then occasionally to Exhibit 19. Looking at the box               20 after that date?
    21 on Page 2 of 17 or 2 of 19, I'm not going to talk about               21       A.     Not sure.

    22 the supervisor, but can you explain what that box is?                 22       Q.     When was the last date Whitestone incurred

    23        A.     It's manpower summary.                                  23 any costs with respect to the remediation of the WT-3

    24        Q.     Okay. What does rate mean?                              24 clerestory?


                                                                                                                      40 (Pages 154 - 157)
                                                         Veritext Legal Solutions
    www. veritext. com                                                                                                          888-391-3376
         Case
         Case l:20-cv-01006-GHW
              1:20-cv-01006-GHW                          Document 128-6
                                                         Document 121-27 Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page42
                                                                                               42ofof53
                                                                                                      53



                                                                     Page 158                                                               Page 160

            1     A.    To the best of my knowledge, it would be this             1 that?

         2 26th day. All the rental termination — all the rental                 2      A.   Yes.

         3 agreements were terminated. We had ordered all the                    3      Q.   Does Whitestone employ any structural

         4 material, and there was no more manpower on site.                     4 engineers?

         5        Q.    Okay. Referring to the supervisor line item              5      A.   No.

         6 in Exhibit 19, why was — Strike that.                                 6      Q.   Who performed this design work on behalf of
         7             Who is that supervisor?                                   7 Whitestone?
         8        A.    Me.                                                      8      A.   I did.

         9        Q.    What role did you take in — during the                   9      Q.   What did you do for 1 60 hours for this
        10 remediation process?                                                 10 design?

        11        A.    General supervisor role. I was on site for              11      A.   CAD drawings.
        12 all late hours. I was overseeing the work making sure it             12      Q.   Didn't the — Perkins Eastman provide CAD

        1 3 complied with the construction documents, the new                   13 drawings with ASK 266?
        14 construction documents that Yuanda provided, ordering                14      A.   No.

        15 materials, bringing materials to site, overseeing safety             15      Q.   Didn't Yuanda provide CAD drawings when you
        16 protocols, fielding questions from special inspectors.               16 requested them to in 2018?
        1 7 That's about all I could think of right now.                        17     A.    Yes.

        18        Q.    That chart in the manpower summary on — in              18      Q.   Why did you produce CAD drawings?
        19 Exhibit 19 says you spent 261 hours for the remediation              19     A.    As I said before, it was a working session
        20 project?                                                             20 between Yuanda and myself. We would go back and forth
        21        A.   Yeah.                                                    21 with different design concepts, and we eventually came up
        22        Q.   Does Whitestone have any documents to support            22 with the final remediation, and it's probably a

        23 that claim of 261 hours?                                             23 conservative estimate of my time.
        24        A.   I believe so.                                            24     Q.    Do you have any documents to support the

k. ;                                                                 Page 159                                                             Page 161

         1        Q.   Is there a reason those haven't been                      1 hours that you're claiming here?
         2 produced?                                                             2      A.   I don't have them here.
         3        A.   No, there's no reason.                                    3      Q.   Okay. Is there a reason you didn't ask
         4        Q.   Okay. You said this project took 26 days.                 4 Yuanda to do that design work all on its own?
         5 That's — the time and material ticket says it's the 26th              5     A.    No. I just wanted to help the situation and
         6 day; is that correct?                                                 6 decided to do it with them.

         7        A.   Yes.                                                      7      Q.   That design work or your collaboration with
         8        Q.   Twenty-six 8-hour days is 208 hours. What                 8 Yuanda, that — you wouldn't consider that overhead,

         9 accounts for the additional 53 hours?                                 9 would you?
        10        A.   I'm not sure. This is just a tracking                    10     A.    I'm not sure.

        1 1 spreadsheet that I created. Everything is formulated and            11     Q.    What is overhead?
        12 tabulated and put the values in and this is what came                12     A.    Overhead is like operating costs, electrical

        13 out.                                                                 13 bill, office employees' salary, paper for the copy
        14        Q.   Do you have supporting documentation for                 14 machine, stuff like that.

        15 those hours?                                                         15     Q.    Support staff?

        16        A.   For all the hours shown here, like the                   16     A.    Yeah.

        17 carpenters and UCCs and that?                                        17     Q.    Are estimators overhead?
       18         Q.   For your horns.                                          18     A.    I'm not sure.

       19         A.   I -- they're not here. I — I guess I didn't              19     Q.    If you look at the third page of Exhibit
       20 provide them.                                                         20 17 — let me back up. Let me withdraw that question, ask

       21         Q.   Looking at Page 1 of Exhibit 17 —                        21 another question.

       22       A.     Um-hum.                                                  22           You said you created the manpower tracking
       23         Q.   — for item 2 Whitestone is seeking costs of              23 that is in Page 2 of 17 and 2 and 3 of 19; is that

       24 about $17,000 for Whitestone design time. Do you see                  24 accurate?


                                                                                                                       41 (Pages 158 - 161)

                                                            Veritext Legal Solutions
       www.veritext.com                                                                                                       888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                         Document
                                                 Document 121-27
                                                          128-6               Filed07/23/21
                                                                             Filed  07/02/21 Page
                                                                                              Page43
                                                                                                   43ofof53
                                                                                                          53



                                                            Page 162                                                               Page 164

     1   A.     Yes.                                                     1 BY THE WITNESS:

     2   Q.     Okay. Who created Page 1 of 17?                         2      A.    I'm not entirely sure how to answer that
     3   A.     I did.                                                  3 question but I'll try. I think the fact that Sciame
  4      Q.     Okay. Who created Page 3 of 17?                         4 rejected our ~ rejected the work, therefore, Whitestone
     5   A.     I did.                                                  5 rejecting Yuanda's work, required them to provide this by

  6      Q.     Okay. On Page 3 of Exhibit 17, are these                6 our direction.

  7 costs that Whitestone incurred for equipment, material              7 BY MR. GILL:

  8 and services for remediation?                                       8      Q.    Okay. What is the basis for you believing
  9      A.     Yes.                                                    9 that they were required to provide this under your
 10      Q.     If you look at the line item 1 , what is               10 direction?
 11 DSENY?                                                             11      A.    Due to the terms of the purchase order
 12      A.     They're an engineering firm.                           12 agreement which — yeah.

 13      Q.     What kind of engineering firm?                         13      Q.    You believe that the purchase order agreement
 14      A.     Structural engineer.                                   14 required that Yuanda provide the cost for a site safety

 15      Q.     What did they provide to Whitestone with               15 protocol during remediation?

 16 respect to the remediation?                                        16           MR. CARBONE: That's already asked and

 17      A.     Engineering of a site safety plan.                     17 answered. He's answered that.
 18      Q.     Scaffolding too; right?                                18           MR. GILL: I just want to make sure I

 19      A.     Yes.                                                   19 understand that that's what his answer is.
 20           MR. CARBONE: Scaffolding, that's how I                   20           MR. CARBONE: He's answered that question.
 21 understood it. So could you clarify so the record is               21 That was his answer.

 22 clear, please.                                                     22 BY MR. GILL:

 23           MR. GILL: Yes.                                           23      Q.    Please answer.

 24           MR. CARBONE: Thank you.                                  24     A.     Would you mind just saying it one more time

                                                            Page 163                                                            Page 165

  1 BY MR. GILL:                                                        1 so ~

  2      Q.    DSENY provided engineering services for a                2     Q.     It is your understanding I believe that under

  3 site safety program for the remediation; is that                    3 the terms of the purchase order agreement Yuanda was

  4 accurate?                                                           4 required to provide ~ required to provide for the cost

  5      A.    Yes.                                                     5 for a site safety program during remediation?
  6      Q.    And they provided engineering services for               6     A.     One second. Yes, I do because — since the

  7 scaffolding; is that correct, or a working platform I               7 work was rejected by Sciame and Whitestone, therefore,

  8 think you said?                                                     8 passed on the rejection to Yuanda, in some way it

  9      A.    Yeah, a work platform, yes.                              9 modifies this PO because it's determined as defective
 10      Q.    Okay. Under the terms of the purchase order             10 work, so yes, they would have to do it because it's all

 1 1 was Yuanda required to provide engineering services for a         1 1 encompassing under the defective work. That's my — my
12 working platform?                                                   12 answer.

13       A.    I don't think so.                                       13     Q.     Your prior answer you said that Sciame
14       Q.    Under the terms of the purchase order was               14 rejected the work and then you went on and said

15 Yuanda responsible for providing any site safety program?           15 Whitestone rejected the work, but to be clear, Whitestone
16            MR. CARBONE: I'm going to object. Objection.             16 never rejected Yuanda's work; right?

17 You have to ask him — the basis of my objection is time.            17           MR. CARBONE: Objection.

18 When?                                                               18 BY THE WITNESS:

19 BY MR. GILL:                                                        19     A.     The word rejected was not in — if you're
20       Q.    Under the terms of the purchase order was               20 referring to that letter, the word rejection was never

21 Yuanda at any time responsible for providing a site                 21 said, but because the owner rejected it, we were using

22 safety program?                                                     22 our PO — the agreement in our PO; thus, rejecting their

23            MR. CARBONE: Objection.                                  23 work, if that makes sense.

24                                                                     24


                                                                                                            42 (Pages 162 - 165)

                                                     Veritext Legal Solutions
www.veritext.com                                                                                                       888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                         Document
                                                 Document 121-27
                                                          128-6                 Filed07/23/21
                                                                               Filed  07/02/21 Page
                                                                                                Page44
                                                                                                     44ofof53
                                                                                                            53



                                                              Page 166                                                               Page 168

     1 BY MR. GILL:                                                        1 the letter.

  2      Q.     I understand what you're saying. I just want               2          MR. GELL: Okay.

  3 to clarify it because your earlier — what you just said                3 BY MR. GILL:

  4 contradicts your earlier testimony, and I just want to                 4     Q.     Do you know of any other time other than that

  5 make sure that I understand Whitestone's position.                     5 letter when Whitestone rejected Yuanda's work?
  6 Whitestone never rejected Yuanda's work. They were just                6     A.     I'm not aware of any other time.

  7 passing through Sciame's rejection; is that correct?                   7     Q.     Under the terms — Strike that.
  8           MR. CARBONE: Objection. Document speaks for                  8           Under the definition of vendor's work as

  9 itself, but he can answer that question.                               9 defined in the purchase order was Yuanda required to
 10 BY THE WITNESS:                                                      10 provide insulation to the project?

 11      A.     And would you mind saying that one more time,            11           MR. CARBONE: Can we refer to the — could he
 12 sir, please.                                                         12 look at the purchase order?

 13 BY MR. GELL:                                                         13           MR. GILL: Sure. I absolutely — yes, please
 14      Q.     I'm not asking about the document. I'm                   14 do look at the purchase order.

 15 asking about Whitestone's actions during — regarding the             15           MR. CARBONE: That's -
 16 rejection. Ifs my understanding based on your testimony              16           MR. GILL: Which is Exhibit 4.

 17 throughout today that Whitestone itself did not reject               17           MR. CARBONE: Exhibit 4.

 18 Yuanda's work but Whitestone was passing through to                  18           MR. GILL: Yeah. The definition of vendor

 19 Yuanda Sciame's rejection of that work?                              19 work we looked at before. It's on Page 1 .
 20      A.    Yeah, I just want it to be clear that the                 20 BY THE WITNESS:

 21 letter did not say that Whitestone rejected the work, but            21      A.     Can you add context to the question?

 22 because the owner rejected the work, we directed them to             22 BY MR. GELL:

 23 remediate the work, which I think overall is us rejecting            23      Q.     What do you need clarified or put in context?
24 the work.                                                             24      A.     I think insulation. Yuanda installed

                                                            Page 167                                                                 Page 169

  1      Q.    Did you ever — did Whitestone ever inform                  1 insulation in their curtainwall before they installed.
  2 Yuanda that Whitestone was rejecting the work rather than             2 Are you referring to insulation from the work platform?

  3 just operating as a pass-through?                                     3 Is that what you're after?

  4           MR. CARBONE: I'm going to object to the form                4      Q.    Is that what this insulation is for?

  5 because you're -- I'm just ~ I'm objecting. He could                  5     A.     Yes, sir.

  6 answer the question, but there's a letter.                            6      Q.    Okay. They were required to provide
  7           MR. GILL: I understand.                                     7 insulation for a work platform under the definition of
  8 BY MR. GELL:                                                          8 vendor's work?

  9      Q.    I'm asking at any time, at any time in the                 9     A.     Well, I think I — I think it goes hack to

 10 last four years did Whitestone inform Yuanda that                    10 what I was saying before because the owner rejected the

 1 1 Whitestone itself was rejecting Yuanda's work.                      1 1 work. Therefore, Whitestone rejected the work. Yuanda's
 12           MR. CARBONE: And the witness just answered                 12 compelled to do this work. In order to perform this

13 that question and it referred to Grzic's June letter that             13 work, there needs to be roof protection which insulation
14 was previously marked, so he's already asked ~ answered               14 was used for. That's my best attempt at answering the

15 your question. You're asking again and again.                         15 question.
16            MR. GELL: He's answering — let me address                  16     Q.     So it's — and, again, I'm just trying to

17 your attorney before answering. He keeps — you're                     17 understand. It's your testimony that the rejection
18 right. He keeps referring to the letter. I'm not                      18 changed the type of work that Yuanda was required to

1 9 referring to that letter. I want to know if at any time,             19 provide under the purchase order?
20 including the letter, outside the letter, at any time in              20           MR. CARBONE: Objection.

21 the last four years whether Whitestone informed Yuanda                21 BY THE WITNESS:

22 that Whitestone rejected Yuanda's work.                               22     A.     Is there a different way of asking that?

23            MR. CARBONE: And he ~ you've asked him that                23 Because I don't really quite understand.
24 twice, and he's answered it twice, and he's referring to              24


                                                                                                                43 (Pages 166 - 169)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                           888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                        Document 128-6
                                                    Document 121-27 Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page45
                                                                                          45ofof53
                                                                                                 53



                                                                  Page 170                                                              Page 172

         1 BY MR. GILL:                                                           1        MR. CARBONE: James, why don't you read that

      2      Q.    Okay. I will try and ask a different way.                  2 section Inspection of Defective Work and try to respond
:
      3 My understanding from your testimony that it's                         3 to attorney's answer, please. Is that okay with you,

      4 Whitestone's position that the rejection by Sciame of the             4 Adam?

      5 installed clerestory in some way altered the work that                 5           MR. GILL: Sure. Like I said before, I want

      6 Yuanda was required to provide to Whitestone?                         6 the best answer that Yuanda or that Whitestone can give,

      7           MR. CARBONE: Objection. The purchase order                  7 Mr. Dearth can give.
      8 has the scope.                                                        8            MR. CARBONE: Okay. James, read Defendant's

      9           MR. GILL: Yes.                                              9 Exhibit 4, Page 01 105 where it talks about inspection of
     10           MR. CARBONE: And with respect to timing,                   10 defective work because I think that's what Mr. Gill is
     1 1 there — there's — the purchase order's the purchase                 1 1 honing in on.

     12 order. My objection is the purchase order is the                     12            THE WITNESS: Okay.
     13 purchase order. Whatever the purchase order says they                13                        (Witness peruses document.)
     14 had to provide.                                                      14              I'm just going to need another minute,
     15           MR. GILL: Yes.                                             15 please.

     16           MR. CARBONE: Right. There was some original                16            MR. GILL: Take your time.

     1 7 work and then there was remedial work —                             17                        (Witness peruses document.)
     18           MR. GILL: Okay.                                            18 BY THE WITNESS:

     19           MR. CARBONE: — so that didn't change.                      19       A.     I think this might be it. "Upon approval of
     20 That's the — that's the basis of my objection.                       20 the vendor's plan by the subcontractor, vendor shall

     21           MR. GILL: Okay.                                            21 promptly replace or correct any of the vendor's work. If

     22 BY MR. GILL:                                                         22 the vendor does not — does not do so within a reasonable

     23      Q.    Can you answer the question, please.                      23 time, subcontractor shall have the right to do so and the

    24       A.    He did a better job of explaining it than I               24 vendor shall be liable to the subcontractor for the costs

(
i
                                                                  Page 171                                                              Page 173

      1 could. Forgive me if I'm saying the same thing over and               1 thereof." Unless I'm not interpreting that correctly, I
      2 over again, but I feel that because the owner declared it             2 think that's pretty close to what I'm saying.
      3 defective, therefore, Whitestone declared it defective.               3 BY MR. GILL:

      4 Compelled them to do everything in their power at a cost              4       Q.    That is what your attorney said, and what you
      5 to them to complete the remedial work. That's — that's                5 read is exactly what I was pointing to or thinking about.

      6 the best way I can answer.                                            6 I didn't know if there was another section of this that
      7      Q.    Okay. Where in the purchase order agreement                7 refers to what is Yuanda's obligation. You see in what
      8 does it say that Yuanda has to provide tools or                       8 you just read Vendor's Work is capitalized; yes?

      9 scaffolding or engineering services when it is required               9            MR. CARBONE: We'll stipulate to that. It's

     10 to do remedial work?                                                 10 capitalized.

     11      A.    You said where does it say that?                          11 BY THE WITNESS:
     12      Q.    Yes.                                                      12       A.    Okay.

     13      A.    I'm not sure, but where doesn't it say that?              13            MR. GILL: I just want him to see that it's

     14 1 don't want to ask a question with a question, but, you             14 capitalized because then I'm going to ask other
     15 know, it's ~ I don't know.                                           15 questions.

     16      Q.    Whitestone is the one who is making the                   16 BY MR. GILL:

     17 contention that Yuanda is responsible for all of these               17       Q.    Do you see on the first page Vendor's Work is
     1 8 costs, and I want to know where in the purchase order it            18 defined and capitalized?

    19 says that Yuanda is responsible for these costs.                      19       A.    Okay.
    20       A.    It might say inspections in defective work.               20       Q.    And Vendor's Work on the first page as

    21 I don't know.                                                         21 defined does not include engineering services for a work

    22       Q.    Okay. Looking at —                                        22 platform, does it?

    23       A.    It could also be in a different place as                  23       A.    Not specifically.

    24 well. I don't really know.                                            24            MR. CARBONE: What are you referring to, if


                                                                                                                    44 (Pages 170 - 173)

                                                        Veritext Legal Solutions
    www.veritext.com                                                                                                         888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                      Document 121-27
                                                 Document 128-6                  Filed
                                                                                  Filed07/23/21
                                                                                        07/02/21 Page
                                                                                                  Page46
                                                                                                       46ofof53
                                                                                                              53



                                                             Page 174                                                                   Page 176

      1 you would, Adam?                                                     1 haven't really seen this document and I haven't reviewed
  2             MR. GILL: The first page of the exhibit.                     2 it in depth. However, I did mention that I didn't know

     3 It's the large paragraph in the middle. It starts with:               3 if anything in the back of this document supersedes any
  4 "Yuanda USA Corporation," and goes on for about                          4 of the language in the front of it, and I think that's

  5 two-thirds of that and then there's a ("Vendor's Work").                 5 relevant to the question that you're asking now because

  6 And I'm asking whether the preceding ten lines include or                6 when I read from 107 — oh, I'm sorry. I lost my track.

  7 require that Yuanda provide engineering services for a                   7 Hold on one second. If I read from 105, Inspection of
  8 work platform.                                                           8 Defective Work, "vendor shall be liable to the

  9             MR. CARB ONE: Engineering services for what?             9 subcontractor for the costs thereof," and I think that
 10             MR. GILL: For a work platform.                           10 includes all costs required to complete the remedial work
 11             MR. CARBONE: I'm going to object.                       1 1 including protection of adjacent finishes and whatever's
 12 BY MR. GILL:                                                        12 needed to complete that work. That's my interpretation

 13        Q.    Mr. Dearth, can you answer?                            13 of it.

 14        A.    Well, in my opinion, I don't see any specific          14 BY MR. GILL:

 15 language here. But like I said before at the beginning,             15         Q.     Okay.

 16 you asked me about this document, and I didn't feel                 16         A.     That's my best attempt at answering the
 1 7 comfortable interpreting it because I didn't know what             17 question.
 1 8 the rest of it says. I could for this very reason.                 18         Q.     And honestly that's all I want, and I said

 19 (Witness mumbles). Vendor shall be liable to the                    19 that before, and I'm being honest when I say that.
 20 subcontractor for the costs thereof.                                20         A.     Okay.

 21             THE REPORTER: Excuse me. Excuse me. He                  21         Q.     It helps your attorney. It helps me to know

 22 keeps breaking up. I don't know. Are you having trouble             22 what is Yuanda's position or Whitestone's position.

 23 hearing him too?                                                    23         A.     Yeah, I think that's — that's it.

 24 BY MR. GILL:                                                        24         Q.     Okay. If you can again — Exhibit 17.

                                                             Page 175                                                                   Page 177

  1        Q.    I can't hear you. Where are you reading                 1              MR. CARBONE: Can we take a five-minute break,
  2 from?                                                                2 please.
  3       A.     Inspection and defective work. You want me              3              MR. GILL: Five, yeah.
  4 to start over?                                                       4              MR. CARBONE: Thank you.

  5             MR. CARBONE: Sure.                                       5              THE VIDEOGRAPHER: Off the record, 15:30.
  6             THE REPORTER: I couldn't understand you at               6                          (WHEREUPON, a break was
  7 all. You kept breaking up.                                           7                          taken.)
  8             THE WITNESS: Sorry.                                      8                Back on the record, 15:35.

  9 BY THE WITNESS:                                                      9 BY MR. GILL:
 10       A.     All right. Pretty much — you asked me about            10        Q.     Okay. If you can look at in Exhibit 17 5633,

 1 1 Exhibit 4 in the beginning of this section, and I had              1 1 sorry, 5634. What is this document?
 12 mentioned that, you know, I didn't feel comfortable                 12        A.     This is a Whitestone purchase —

 13 interpreting this —                                                 13              THE REPORTER: I'm sorry.
 14             THE REPORTER: Now I can't hear. Your voice              14              MR. GILL: Sorry.

 15 is dropping off completely. There's no sound. I don't               15              THE REPORTER: I'm sorry. Your sound again.

 1 6 know if you're pulling it too far.                                 16 This is a?

 17             THE WITNESS: Can you hear me now?                       17 BY THE WITNESS:
 18             THE REPORTER: Little better.                            18        A.     Whitestone purchase order.
19              MR. GILL: Yeah.                                         19 BY MR. GILL:
20 BY THE WITNESS:                                                      20        Q.     Issued to who?

21        A.     Okay. All right. So you asked me about                 21        A.     Issued to AJBBC Corporation.

22 Exhibit 4 in the beginning of this section, and I told               22              THE VIDEOGRAPHER: The echoing is really bad.

23 you that I didn't feel comfortable interpreting this not             23              MR. GILL: Yeah.
24 only because I don't know the language used but also I               24              THE WITNESS: Is it better now?


                                                                                                                   45 (Pages 174 - 177)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                              888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                      Document 128-6
                                                  Document 121-27                 Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page47
                                                                                                        47ofof53
                                                                                                               53




                                                              Page 178                                                                   Page 180

      1         MR. GILL: Yeah.                                               1    Q.     The purchase order is dated February 20th,
      2 BY MR. GILL:                                                       2 2018. Do you see that?

      3    Q.    Okay. So you said AJBBC Corporation; right?               3       A.     Yes.

      4    A.    Yes.                                                      4       Q.     And that's when you ordered the brackets?

      5    Q.    Okay. And it says it's for steel brackets?                5       A.     Yes.

      6    A.    Yes.                                                      6       Q.     Why didn't you ask Yuanda to make the

     7     Q.    Are these steel brackets for the newly                    7 brackets in 2018?

      8 designed connection between the head of the WT-3                   8       A.     I think I might have.
     9 clerestory and the building structure?                              9       Q.     Did they say no?
 10        A.    Yes.                                                     10       A.     No. They gave me a — I think they gave me a

 11        Q.    And this was a purchase order issued by —                1 1 proposal to do it and ship it in the air or ocean.
 12 well, your name is on the bottom right. Did you issue                 12       Q.     So why did Whitestone or you issue this

 13 this or did someone else?                                             1 3 purchase order in February 2018?

 14        A.    Someone else in the company created it, but              14       A.     From what I recall, I think it's because of

 15 I'm the one who told them to create it.                               1 5 how long it would take for the material to ship from
 16        Q.    Okay. Was this actually sent to AJBBC?                   16 Yuanda to the job.

 17        A.    Yes.                                                     17       Q.    And when Yuanda gave you its proposal, was it

 18        Q.    You can turn back one page to 5633. What is              18 going to -- was Yuanda going to provide the brackets at

 19 this document?                                                        19 its cost?
 20        A.    This is Portland Steel. AJBBC Corp. and                 20       A.     Maybe. I can't recall whether it's yes or no
 21 Portland Steel are one in the — it's the same company.               21 but maybe.
 22 Different name but same guy.                                         22       Q.     Early on — earlier on today I asked about
 23        Q.    Thank you. That explains a bunch of my next             23 warranty work, and I think I asked about it a couple of
 24 questions about what the difference is.                              24 times, and you were — you said, I believe you said this

                                                              Page 179                                                                   Page 181

  1             So was there any purchase order or anything               1 was not warranty work because the design criteria
  2 between the purchase order 5634 and the invoice 5633?                 2 changed; is that accurate?
  3        A.   What did you say? Is there a difference                   3             MR. CARBONE: I'm going to object. I don't
  4 between them?                                                         4 think that's his testimony.

  5        Q.   Was there — no. No. Was there ever                        5 BY THE WITNESS:

  6 communication between you or was there a subsequent                   6       A.     I — I don't recall.

  7 purchase order or was there anything else sent to either              7 BY MR. GILL:
  8 Portland Steel or AJB for these connections?                          8       Q.     Okay. Was this installation of the brackets

  9       A.    Yes.                                                      9 considered — did Whitestone consider the installation of
 10       Q.    What was ~ what happened between the two                 10 the new brackets warranty work?
 1 1 documents between Whitestone and Portland Steel or AJB?             11       A.     I'm not sure.
 12       A.    Can you explain the meaning?                             12       Q.     Do you know if Sciame considered it warranty

 13       Q.    Well, I said was there anything that occurred            13 work?

14 or a subsequent purchase order, and you said yes, there               14       A.     I believe they considered it defective work.

15 was. So was there a different purchase order or is this               15       Q.     And that it would be ~ since it was

16 one that's 5634 the only, one and only for these                      16 defective work, Whitestone had to replace it at
17 brackets?                                                             17 Whitestone's cost or the cost of its — Whitestone's
18        A.    I'm pretty sure that this is the one and                 18 subcontractor?

19 only, and then this was the final invoice date.                       19       A.     I believe so, yes.
20        Q.    Got it. Can you describe the process of                  20       Q.     If you turn to the first page of Exhibit 1 7,

21 ordering these brackets from either AJB or Portland                   21 Whitestone is making the demand that Yuanda pay

22 Steel?                                                                22 Whitestone $33,563.12 for overhead and profit. Why does

23        A.    I sent them the fabrication drawings and they            23 Whitestone get to receive a profit for this alleged

24 made them.                                                            24 defective work?


                                                                                                                  46 (Pages 178-181)
                                                     Veritext Legal Solutions
www.yeritext.com                                                                                                            888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                         Document 128-6
                                                     Document 121-27             Filed
                                                                                  Filed07/23/21
                                                                                        07/02/21 Page
                                                                                                  Page48
                                                                                                       48ofof53
                                                                                                              53



                                                                Page 182                                                             Page 184

         1   A.     I believe the overhead is certainly something            1 was a legal conclusion. I'm objecting to the legal
      2 that would be a cost, but I'm unsure about the profit.              2 conclusion.

      3 This is our company policy.                                         3           MR. GILL: And I appreciate that. I am asking
      4      Q.     You're sure that — Sorry. I stepped on your             4 why Yuanda is liable to Whitestone for Whitestone's

      5 answer.                                                             5 overhead if Yuanda was not responsible for the design

      6            You're sure that the overhead is compensable.            6 change.

      7 Why are you sure of that?                                           7           MR. CARBONE: And he — he answered that.
      8           MR. CARBONE: I didn't hear you.                           8           MR. GILL: No, he didn't.
      9           MR. GILL: I believe the prior answer was that             9           MR. CARBONE: I'm not — I have an objection.

     10 he was sure that the overhead would be compensable, and I          10 I'm not stopping him from answering though. He can
     11 just want to know why he is sure that the overhead would           1 1 answer it.
     12 be something that Whitestone can receive as a damage from 12                    MR. GILL: Please answer it.

     13 Yuanda.                                                            13           MR. CARBONE: It's asked and answered.

     14 BY THE WITNESS:                                                    14 BY THE WITNESS:

     15      A.     Well, I mean someone had to pay for the                15      A.    Okay. Could you just repeat it one more

     1 6 lights to be on. Someone had to pay for the auto CAD              16 time? I'll give my best to answer.

     17 licenses.                                                          17 BY MR. GILL:

     18           MR. CARBONE: You have to speak up.                       18      Q.    As you previously testified, the design

     19           THE WITNESS: Can you guys hear me?                       19 change was not the result of anything Yuanda did, and
     20           MR. GILL: Yeah. Yeah, I can hear you.                    20 Sciame rejected Whitestone and Yuanda's work because of

     21 BY THE WITNESS:                                                    21 this design change. Why does Yuanda owe Whitestone

     22      A.     You know, someone had to pay to keep the               22 $33,000 for overhead?
    23 lights on. Someone had to pay the cleaning person to                23           MR. CARBONE: Same objection.

    24 clean the office. Someone had to pay the internet fees.             24 BY THE WITNESS:

                                                                Page 183                                                             Page 185

      1 You know, that's all part of overhead and profit — I                1      A.    The reason is we allocated our manpower and
      2 mean overhead.                                                      2 our resources to this issue. That's why we're entitled

      3 BY MR. GILL:                                                        3 to it.

      4      Q.I understand, but why is Yuanda liable to                    4 BY MR. GILL:

      5 Whitestone for those overhead charges for — to correct              5      Q.    Why are you entitled to it from Yuanda?

      6 defective work?                                                     6      A.    Because —

      7      A.     I've gotta think about it for a second.                 7           MR. CARBONE: Objection. Go ahead.

      8                       (Brief pause.)                                8 BY THE WITNESS:

      9           My best answer would be I believe we're                   9      A.    Because the owner rejected the work.
     1 0 entitled to overhead because all of the time that we              10 Therefore, we had to reject the work. Yuanda's the one

     1 1 could have spent — all the overhead funds, if you will,           1 1 who bears the cost for this. That's why we're entitled

     12 that could have been allocated to another project or a             12 to it. That's my best attempt at answering the question.

     13 different scope was allocated to this issue which was not          13 BY MR. GILL:

     14 a Whitestone issue.                                                14      Q.    Okay. The next line item is insurance charge

     15      Q.     It wasn't a Yuanda issue either though;                15 at 18 percent. Did Whitestone purchase a rider or policy

     16 right?                                                             16 that was specific to the remediation work?

     17           MR. CARBONE: Objection. That's the issue in              17     A.     I don't know.
    18 the lawsuit.                                                        18     Q.     Is that 1 8 percent a standard Whitestone

    19            MR. GILL: I didn't hear the objection.                   19 general condition cost it includes on all projects?
    20 Sorry.                                                              20     A.     I'm not aware.

    21            MR. CARBONE: I'm sorry. I'm trying to keep               21     Q.     How did you determine —
    22 the reverberation low.                                              22     A.     I don't know.

(   23              I said objection. That's the issue in the              23     Q.     — that Yuanda owes Whitestone 1 8 percent of

    24 lawsuit. What your statement was wasn't a question. It              24 all of the above costs for insurance?


                                                                                                                 47 (Pages 182 - 185)

                                                         Veritext Legal Solutions
    www.veritext.com                                                                                                      888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                         Document
                                                 Document 121-27
                                                          128-6                   Filed07/23/21
                                                                                 Filed  07/02/21 Page
                                                                                                  Page49
                                                                                                       49ofof53
                                                                                                              53



                                                                Page 186                                                              Page 188

     1   A.     I was told to put that number on.                           1      Q.    Okay. Are you able to testify as the
  2      Q.     Told by whom?                                               2 representative of Whitestone regarding all of the facts

  3      A.     I'm not entirely sure who, but I was told to                3 stated in this Exhibit 18?
  4 put an insurance cost of 18 percent.                                    4     A.     Can I look at something over here for a

  5      Q.     Was a reason given to you when you were told                5 second?
  6 to put the 18 percent down?                                             6      Q.    Yeah. Is it something that I — before

  7      A.     Just to account for insurance.                              7 looking, is it something that I have shown you today?
  8      Q.     Is that 1 8 percent related in any way to an                8     A.     Well, we went through a list of all the items

  9 actual cost incurred for the remediation project?                       9 that I said I could and could not —
 10      A.     I don't know. I don't really know too much                 10     Q.     This wasn't on that list. This was not on

 1 1 about insurance to be honest with you. All I know is I                1 1 that list. But this is — this document — I'll tell

 12 was told to put 18 percent, and that's what I did.                     12 you, and your attorney will correct me if I'm wrong.

 13      Q.I want to do one follow-up question actually.                   13 This is a document Whitestone submitted to the Court of
 14 Your — the design work was 8 hours, 20 days for 160                    14 Whitestone's statement of undisputed material facts, so

 15 hours, and then on the new — Exhibit 19 it was I                       15 this comes from — purportedly comes from Whitestone, and

 16 believe — your time was 261 hours; is that correct?                    16 1 want to know if you are able, if you are a person who
 17      A.     For supervisor it's 26 1 , and for the design              17 is able to testify about the facts that are contained in
 18 it's 20 days at 8 hours per day.                                       18 here.
 19      Q.     Okay. And it's your testimony you spent 42 1               19     A.I think I would need to review the whole
 20 hours working exclusively on the remediation?                          20 thing before honestly saying yes because I haven't really

 21      A.    Yes, if not more.                                           21 seen this before.

 22      Q.    If you can look at Exhibit 18.                              22     Q.     Okay. That's fine.

 23      A.    Okay.                                                       23           MR. CARBONE: Want him to read the document?

 24      Q.    Have you ever seen this document before?                    24           MR. GILL: No.

                                                                Page 187                                                              Page 189

  1      A.    I may have seen it yesterday or not last                     1           THE WITNESS: Good.
  2 Friday hut the Friday before but ~                                      2           MR. GILL: That's all I have of Mr. Dearth.
  3           THE REPORTER: I'm — I'm sorry. Can you                        3             I do reserve the remainder of my time for
  4 repeat? The reverb is getting bad again.                                4 and if Whitestone designates anyone else as the corporate

  5           MR. GILL: Yeah.                                               5 representative. So I'm done.
  6           THE REPORTER: Can you repeat?                                 6             Do you have anything?
  7 BY MR. GILL:                                                            7           MR. CARBONE: I have no questions.
  8      Q.    What I heard you say you may have seen it                    8           MR. GILL: Okay. Reserve signature or waive?

  9 last Friday or the Friday before but and then you kind of               9           MR. CARBONE: I'm sorry?

 10 cutout.                                                                10           MR. GILL: Signature on the transcript. Do

 11      A.    So I might have seen it yesterday or the                    1 1 you not do that in — give the deponent an opportunity to
 12 Friday before last, but the documents kind of all look                 12 review and make corrections?

 13 the same to me, these legal documents to be honest.                    13           MR. CARBONE: Well, yeah, of course we want

 14      Q.    Are you able to testify today as a                          14 that opportunity.

 15 representative of Whitestone regarding all of the facts                15           MR. GILL: Okay.

 16 that are alleged in this Exhibit 18?                                   16           MR. CARBONE: Okay.

 17           MR. CARBONE: Could you just repeat that? I'm                 17           THE VIDEOGRAPHER: This ends today's

 1 8 sorry. You have to lean forward.                                      18 deposition. We're going off the record, 15:53.

19            THE VIDEOGRAPHER: Hey, you're on mute.                       19

20            MR. GILL: No. No. I heard well enough. You                   20

21 want me to repeat the question; right?                                  21

22            MR. CARBONE: Yes. Yes.                                       22

23                                                                         23

24 BY MR. GILL:                                                            24


                                                                                                                 48 (Pages 186 - 189)

                                                     Veritext Legal Solutions
www.veritext.com                                                                                                           888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                                     Document 121-27
                                                                     Document 128-6                Filed
                                                                                                    Filed07/23/21
                                                                                                          07/02/21 Page
                                                                                                                    Page50
                                                                                                                         50ofof53
                                                                                                                                53



                                                                           Page 190                                                                                  Page 192

          1                          SIGNATURE:                                            1              IN WITNESS WHEREOF, I do hereunto set my hand

          2 It was agreed by and between counsel and the parties that                      2 this 3rd day of February, 2021.
(
          3 the Deponent will read and sign the transcript of said                         3

          4 deposition.                                                                    4

          5                                                                                5

          6                                                                                6                                 X.



          7                                                                                7                            KELLY A. BRICHETTO

          8                                                                                8                            CSR License No. 84-3252
          9                                                                                9

     10                                                                               10

     11                                                                               11

     12                                                                               12

     13                                                                               13

     14                                                                               14

     15                                                                               15

     16                                                                               16

     17                                                                               17
     18                                                                               18

     19                                                                               19
     20                                                                               20

     21                                                                               21

     22                                                                               22

     23                                                                               23

     24                                                                               24

                                                                           Page 191                                                                                  Page 193
      1   STATE OF ILLINOIS)                                                           1                       Veritext Legal Solutions
                     ) SS:                                                                                        1 100 Superior Ave
      2 COUNTY OFCOOK)                                                                 2                           Suite 1820
      3
                                                                                                               Cleveland, Ohio 441 14
                 I, KELLY A. BRICHETTO, a Certified Shorthand
                                                                                       3                        Phone: 216-523-1313
      4
                                                                                       4
          Reporter of said state, do hereby certify
                                                                                               February 4, 2021
      5
                                                                                       5
          that die within named witness, JAMES DEARTH, was by me
      6
                                                                                               To: Mr. Carbone
          first duly sworn to testify the truth, the whole truth                       6
      7                                                                                        Case Name: Whitestone Construction, Corp. v. Yuanda Usa Corporation
          and nothing but the truth in the cause aforesaid; that                       7
      8                                                                                        Veritext Reference Number: 4420612
          die testimony then given by the above-referenced witness                     8
      9                                                                                        Witness: James Dearth         Deposition Date: 1/20/2021
          was by me reduced to stenotype in the presence of said                       9
     10
                                                                                      10 Dear Sir/Madam:
          witness; afterwards transcribed, and that the foregoing
                                                                                      11
     11
                                                                                               Enclosed please find a deposition transcript. Please have the witness
          is a true and correct transcription of the testimony so
                                                                                      12
     12
                                                                                               review the transcript and note any changes or corrections on the
          given by the above-referenced witness.
     13                                                                               13
                I do further certify that this deposition was                                  included errata sheet, indicating the page, line number, change, and
     14                                                                               14
          taken at the time and place in the foregoing caption                                 the reason for the change. Have the witness* signature notarized and
    15                                                                                15
          specified and was completed without adjournment.                                     forward the completed page(s) back to us at the Production address
    16                                                                                16 shown
                 I do further certify that I am not a relative,
                                                                                      17 above, or email to production-midwest@veritext.com.
    17
                                                                                      18
          counsel or attorney for either party or otherwise
                                                                                               If the errata is not returned within thirty days of your receipt of
    18
                                                                                      19
          interested in the event of this action.
                                                                                               this letter, the reading and signing will be deemed waived.
    19
                                                                                      20
    20
    21                                                                                21 Sincerely,
    22                                                                                22 Production Department
    23                                                                                23
    24                                                                                24 NO NOTARY REQUIRED IN CA



                                                                                                                                            49 (Pages 190 - 193)
                                                                      Veritext Legal Solutions
    www.veritext. com                                                                                                                                   888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                                       Document 128-6
                                                                   Document 121-27 Filed
                                                                                    Filed07/23/21
                                                                                          07/02/21 Page
                                                                                                    Page51
                                                                                                         51ofof53
                                                                                                                53



                                                                             Page 194                                                          Page 196
      l                  DEPOSITION REVIEW
                                                                                         1              ERRATA SHEET
                       CERTIFICATION OF WITNESS
      2                                                                                             VERITEXT LEGAL SOLUTIONS MIDWEST
                   ASSIGNMENT REFERENCE NO: 4420612                                      2           ASSIGNMENT NO: 4420612
      3            CASE NAME: Whitestone Construction, Corp. v. Yuanda Usa
                                                                                         3   PAGE/LINE(S) /         CHANGE        /REASON
          Corporation
                   DATE OF DEPOSITION: 1/20/2021                                         4
      4            WITNESS' NAME: James Dearth
                                                                                         5
      5            In accordance with the Rules of Civil
            Procedure, I have read the entire transcript of                              6
      6     my testimony or it has been read to me.                                      7
      7            I have made no changes to the testimony
            as transcribed by the court reporter.
                                                                                         8
      8                                                                                  9
                                                                                        10
      9     Date                James Dearth
 10                Swom to and subscribed before me, a                                  11
            Notary Public in and for the State and County,
                                                                                        12
 11         the referenced witness did personally appear
            and acknowledge that:                                                       13
 12                                                                                     14
                   They have read the transcript;
                                                                                        15
 13                They signed the foregoing Sworn
                       Statement; and                                                   16
 14                Their execution of this Statement is of
                                                                                        17
                      their free act and deed.
 15                                                                                     18
                   I have affixed my name and official seal
                                                                                        19
 16
            this           day of_                            20
 17                                                                                     20   Date            James Dearth
                                                                                        21   SUBSCRIBED AND SWORN TO BEFORE ME THIS
 18                   Notary Public
 19                                                                                     22   DAY OF                                20.
                      Commission Expiration Date
                                                                                        23
 20
 21
                                                                                                    Notary Public
 22                                                                                     24
 23
 24
 25                                                                                     25           Commission Expiration Date

                                                                             Page 195
  l                     DEPOSITION REVIEW
                      CERTIFICATION OF WITNESS
  2
                  ASSIGNMENT REFERENCE NO: 4420612
  3               CASE NAME: Whitestone Construction, Corp. v. Yuanda Usa
          Corporation
                  DATE OF DEPOSITION: 1/20/2021
  4               WITNESS' NAME: James Dearth
  5               In accordance with the Rules of Civil
           Procedure, I have read the entire transcript of
  6        my testimony or it has been read to me.
  7               I have listed my changes on the attached
           Errata Sheet, listing page and line numbers as
  8        well as the reason(s) for die change(s).
  9               I request that these changes be entered
           as part of the record of my testimony.
 10
                  I have executed the Errata Sheet, as well
 11        as this Certificate, and request and authorize
           that both be appended to the transcript of my
 12        testimony and be incorporated therein.
 13
           Date                James Dearth
 14
                  Sworn to and subscribed before me, a
 15        Notary Public in and for the State and County,
           the referenced witness did personally appear
16         and acknowledge that:
17                They have read the transcript;
                  They have listed all of their corrections
18                   in the appended Errata Sheet;
                  They signed the foregoing Sworn
19                   Statement; and
                  Their execution of this Statement is of
20                   their free act and deed.
21                I have affixed my name and official seal
22         this           day of.                             20
23
                     Notary Public
24


25                   Commission Expiration Date



                                                                                                                              50 (Pages 194 - 196)
                                                                       Veritext Legal Solutions
www.veritext.com                                                                                                                         888-391-3376
Case
Case l:20-cv-01006-GHW
     1:20-cv-01006-GHW          Document
                                Document 121-27
                                         128-6               Filed07/23/21
                                                            Filed  07/02/21 Page
                                                                             Page52
                                                                                  52ofof53
                                                                                         53




                     Federal          Rules          of    Civil        Procedure


                                                Rule        30




     (e)    Review       By    the    Witness;             Changes.


     (1)    Review;       Statement             of    Changes.           On    request         by    the


    deponent        or    a    party       before          the     deposition             is


    completed,           the    deponent             must     be    allowed          30    days


    after        being    notified          by       the    officer           that    the


    transcript           or    recording             is    available           in    which:


    (A)     to    review       the    transcript              or    recording;             and


    (B)     if    there       are    changes          in    form        or    substance,            to


    sign     a    statement          listing          the     changes          and    the


    reasons        for    making          them.


    (2)     Changes       Indicated             in    the    Officer's              Certificate.


    The     officer       must       note       in    the     certificate             prescribed


    by     Rule    30(f) (1)         whether          a    review       was     requested


    and,     if    so,    must       attach          any    changes           the    deponent


    makes        during       the    30-day          period.




    DISCLAIMER:               THE    FOREGOING             FEDERAL           PROCEDURE         RULES


    ARE     PROVIDED          FOR    INFORMATIONAL                 PURPOSES          ONLY.


    THE    ABOVE     RULES          ARE    CURRENT          AS     OF   APRIL        1,


    2019 .        PLEASE       REFER       TO   THE        APPLICABLE           FEDERAL         RULES


    OF     CIVIL    PROCEDURE             FOR   UP-TO-DATE              INFORMATION.
    Case
    Case l:20-cv-01006-GHW
         1:20-cv-01006-GHW               Document 121-27
                                         Document 128-6                     Filed07/23/21
                                                                           Filed  07/02/21 Page
                                                                                            Page53
                                                                                                 53ofof53
                                                                                                        53


                              VERITEXT             LEGAL             SOLUTIONS
           COMPANY          CERTIFICATE                AND       DISCLOSURE                STATEMENT


    Veritext       Legal          Solutions                represents                that    the
    foregoing          transcript             is       a    true,          correct          and       complete
    transcript          of    the       colloquies,                   questions             and       answers
    as    submitted by             the       court          reporter.                Veritext          Legal
    Solutions          further          represents                   that       the    attached
    exhibits,          if    any,       are       true,          correct             and    complete
    documents          as    submitted by                   the       court          reporter          and/or
    attorneys          in    relation             to       this       deposition             and       that
    the    documents          were       processed                   in    accordance             with
    our    litigation             support          and production                      standards .


    Veritext       Legal          Solutions                is    committed             to    maintaining
    the    confidentiality                   of    client             and witness             information,
    in    accordance          with       the       regulations                   promulgated under
    the    Health       Insurance             Portability                      and Accountability
    Act    (HIPAA) ,         as    amended with                      respect          to protected
    health       information             and       the          Gramm-Leach-Bliley Act,                               as
    amended,       with       respect             to       Personally                Identifiable
    Information             (PII) .      Physical                transcripts                and       exhibits
    are    managed under                strict             facility and personnel                            access
    controls.          Electronic             files             of    documents             are       stored
    in    encrypted          form and             are       transmitted                in    an       encrypted
    fashion       to    authenticated parties                                  who    are    permitted                to
    access       the material.                Our       data          is       hosted in          a    Tier       4
    SSAE    16    certified             facility.


    Veritext       Legal          Solutions             complies                with    all       federal             and
    State    regulations                with       respect                to    the    provision             of
    court    reporting             services,               and maintains                    its       neutrality
    and    independence             regardless                   of       relationship                or    the
    financial          outcome          of    any       litigation.                   Veritext             requires
    adherence          to    the    foregoing                   professional                and       ethical
    standards          from       all    of       its       subcontractors                   in       their
    independent             contractor             agreements .


    Inquiries          about Veritext                   Legal          Solutions'
    confidentiality                and       security policies                         and practices
    should be          directed          to Veritext 's                        Client       Services
    Associates          indicated             on       the       cover          of    this    document                or
    at   www.veritext.com.



I
